JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

saw 7537105

DIEZ MIL CINCO 7

INSTRUMENTO NUMERO 1121
KARDEX NUMERO : 80440 Fjs. 10,005

Que celebran de una parte

PERUPETRO S.A.

Y de la otra parte

VETRA PERU _S.A:C.

Con intervencion de

VETRA ENERGY GROUP LLC. Y

INTRODUCCION.— EN LA CIUDAD DE LIMA, A LOS VEINTIUN (21) DIAS DEL
MES DE NOVIEMBRE DEL AÑO DOS MIL SIETE (2007), ANTE MIz JORGE
EDUARDO ORIHUELA IBERICO, NOTARIO DE LIMA, COMPARECENt============

DE_ UNA PARTE :===ees==e=seooeeosoococooooooososseesoseeososesess===
DON CARLOS EDGAR VIVES SUAREZ. ================o=msesesaresse==e
DE NACIONALIDAD : PERUANA. ===========2========cmn=oanooneiamssa
CON DOCUMENTO NACIONAL DE IDENTIDAD No. : 08725702 ========= a
QUE DECLARA:=
SER DE ESTADO CIVIL : CASADO.

SER DE PROFESION U OCUPACION :

Irae sas=e

R.U.C. No. 20196785044, CON DOMICILIO EN AV. IS ALDANA 320, SAN
BORJA, LIMA EN SU CALIDAD DE GERENTE GENERAL, NOMBRADO POR

AV. CAMINO REALN" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

JE Jo 7537106 DIEZ MIL SEIS

JORGE . ORIHUELA IBÉRICO

NOTARIO - ABOGADO

ACUERDO DE DIRECTORIO NS 015-2007 DE FECHA 9 DE FEBRERO DE 2007,
INSCRITO EN LA PARTIDA ELECTRONICA NQ 00259837, ASIENTO [00039 DEL
REGISTRO DE PERSONAS JURIDICAS DE LIMA, Y DE CONFORMIDAD CON EL.
ACUERDO DE DIRECTORIO NO9 095-2007 DE FECHA 18 DE SETIEMBRE DE 2007
Y EL DECRETO SUPREMO NQ2 060-2007-EM, PUBLICADO EL 21 DE NOVIEMBRE

DE 2007, QUE SE INSERTAN. =====================SE=RNESene===e=
Y DELLA OTRA PARTE AAPP
DON ANDRES AVELINO ALFONSO ARAMBURU HEUDEBERT.=================="=
DE NACIONALIDAD : PERUANA. ==================2==2RRREDE====
CON DOCUMENTO NACIONAL DE IDENTIDAD N2 : 07276027.===:

QUE DECLARA: =========s==sesesessseesoooo oneroso ====

SER DE ESTADO CIVIL 3 CASADO. ========x===02mm=
SER DE PROFESION U OCUPACION : ABOGADO. ===========================
QUIEN PROCEDE EN NOMBRE Y REPRESENTACION DE: VETRA PERU S.A.C.,
CON R.U.C. NS 20517111903, CON DOMICILIO EN CALLE ANTEQUERA 535,
URB. JARDIN, SAN ISIDRO; FACULTADO SEGUN PODERES OTORGADOS
INSCRITOS EN LA PARTIDA ELECTRONICA N2 12072379, ASIENTO CO0001
DEL LIBRO DE MANDATOS DE HIDROCARBUROS, DEL REGISTRO DE PERSONAS
JURIDICAS DE LIMA. ASIMISMO DON ANDRES AVELINO ALFONSO  ARAMBURU
HEUDEBERT, PROCEDE EN NOMBRE Y REPRESENTACION DE: VETRA ENERGY
GROUP LLC., CON DOMICILIO EN DPTO. N* 50, (MCO1—-118-00) B401 NW 17
TH STREET, MIAMI FLORIDA, 33136, U.S.A., FACULTADO SEGUN PODERES
INSCRITOS EN LA PARTIDA ELECTRONICA NQ 12077938, ASIENTO AO00001
DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA
CON INTERVENCIÓN DE.
DON RENZO GUILLERMO ROSSINI MIÑAN
DE MACIONALIDAD : PERUANA.===:
CON DOCUMENTO NACIONAL DE IDENTIDAD No Eameroocmaonaa

ii

amocre=s==oooooose==: DEAR

QUE DECLARA:
SER DE ESTADO CIVIL : CASADO.=
SER DE PROFESION U OCUPACION : ECONOM
DON CARLOS AUGUSTO BALLON AVALOS. =========

MERA

EDDRSTEIAEIEA

2

AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
w 7537107

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL SIETE

DE NACIONALIDAD : PERUANA. =m==========Sn=o=S=onoecoloseo==en
CON DOCUMENTO NACIONAL DE IDENTIDAD N£ : 08757380.================
QUE DECLARA: ==:
SER DE ESTADO CIVIL : CASADO. .=============occcerocre men ce
SER DE PROFESION U OCUPACION : ECONOMISTA. ==================e=====
QUIENES PROCEDEN EN NOMBRE Y REPRESENTACION DEL BANCO CENTRAL DE
RESERVA DEL PERU, CON DOMICILIO EN JIRON MIRO QUESADA N2 441,
LIMA; EN SU CALIDAD DE GERENTE GENERAL Y GERENTE DE OPERACIONES
INTERNACIONALES, RESPECTIVAMENTE, NOMBRADOS POR ACUERDOS DE
DIRECTORIO NO9 4059 Y NQ 3737, FACULTADOS SEGUN COMUNICACION DE LA
GERENCIA GENERAL DE ESTE BANCO N2  123-2007-BCRP DE FECHA 16 DE
OCTUBRE DE-2007, QUE SE INSERTA. === En,
LOS COMPARECIENTES SON MAYORES DE EDAD, CON DOMINIO DEL IDIOMA
CASTELLANO, A QUIENES IDENTIFICO, ACTUAN CON CAPACIDAD, LIBERTAD Y
CONOCIMIENTO CON QUE SE OBLIGAN DE LO QUE DOY FE Y ME ENTREGAN LA
SIGUIENTE MINUTA PARA QUE ELEVE A ESCRITURA PUBLICA LA QUE ARCHIVO
EN SU LEGAJO CORRESPONDIENTE BAJO EL NUMERO DE ORDEN RESPECTIVO Y
CUYO TENOR LITERAL ES EL SIGUIENTE: =========================="=="=
A a

Señor Notario: Doctor Jorge Eduardo Orihuela lIberico.- ===========

ESTRES ooo cannot

DRESS!

Sirvase usted extender en su registro de Escrituras Públicas una
de Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote XXV cuya suscripción ha sido aprobada por
Decreto Supremo N2 060-2007-EM, publicado en el diario oficial el

21 de Noviembre de 2007, que celebran de una parte PERUPE B.A.,
en adelante denominada "PERUPETRO", con R.U,E£% NQ 20195 44, con
domicilio en Avenida Luis Aldama No. Lima,

debidamente representada por su gerente gens señor Carlos
Edgar Vives Suarez, identificado cy a Nacional de
Identidad No. 08725702, con domicilio én Avenida Luis Aldana
No. 320, San Borja, facultado segun poderes otorgados inscritos en
la partida electronica No. 00259837, Asiento [00039 del Registro

de Personas Juridicas de Lima, cuyo texto debera usted insertar, y
3

AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
a yw 7537108

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

NOTAR
rn

DIEZ MIL OCHO

de la otra parte, VETRA PERU S.A.C., Con Registro Unico de
Contribuyente No. 20517111903, Con domicilio en calle Antequera
535, Urbanizacion Jardin, San Isidro, inscrita en la partida
electronica n2 12066273, asiento A00001 del registro de Personas
Juridicas de Lima e inscrita en el asiento A00001 de la partida
12069399 del Libro de Contratistas de Operaciones de Hidrocarburos
del Registro de Personas Juridicas de Lima, debidamente
representada por el señor ANDRES AVELINO ALFONSO  ARAMBURU
HEUDEBERT, identificado con Documento Nacional de Identidad no.
07276027, Con domicilio legal en calle Antequera 535, Urbanizacion
Jardin -— San Isidro, Lima, con facultades inscritas en la Partida
Electronica n2 12072379, Asiento CO0001 del Libro de Mandatos de
Hidrocarburos del Registro de Personas Juridicas de Lima.====="===
Intervienen: VETRA ENERGY GROUP LLC., Con domicilio en Dpto. N*
50, (MCO1-118-00) 8401 NW 17th Street, Miami, Florida, 33136,
U.S.A., debidamente representada por el señor ANDRES AVELINO
ALFONSO ARAMBURU HEUDEBERT, identificado con Documento Nacional de
Identidad N2 072764027 con facultades inscritas en la Partida
Electronica NQ 12077938, Asiento A00001 del Registro de Personas

SRA ICAA

Juridicas de Lima.
Y el BANCO CENTRAL DE RESERVA DEL PERU con domicilio en jiron Miro
Quesada No. 441, Lima, representada por sus funcionarios RENZO
GUILLERMO ROSSINI MIÑAN, Gerente General y CARLOS AUGUSTO BALLON
AVALOS, Gerente de Operaciones Internacionales, autorizados
conforme consta de la comunicacion de la Gerencia General de Este
Banco N2 123-2007-BCRP de fecha 16 de Octubre de 2007, que

Señor Notario se servira insertar, en los terminos y €;

siguientes: Eoman=ases

¡AUDI

ASES oonameo==

4

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

E

w 7537109

DIEZ MIL NUEVE

CLAUSULA SETIMA COMITE DE SUPERVISION
CONTRA PERDIDAS

CLAUSULA DECIMA NOVENA VARIOS
CLAUSULA VIGESIMA NOTIFICACIONES Y COMUNICACIONES

CLAUSULA VIGESIMA PRIMERA | SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE
CONTROVERSIAS

CLAUSULA VIGESIMA SEGUNDA] TERMINACION
de DESCRIPCION DEL AREA DE CONTRATO

"pu MAPA DEL AREA DE CONTRATO AL
CARTAS FIANZA PARA EL PROGRAMA MINIMO-VE FRABAJO

"C=1* A "C-6"
=p" GARANTIA CORPORATIVA
PROCEDIMIENTO CONTAB

o
UNIDADES DE TRABA.
EQUIVALENCIAS

CARTA FIANZA PARA CUMP

BRIO — TABLA DE

IMIENTO OFERTA TECNICA

5

| AV. CAMINO REAL N” 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

Ru pw 7537110 go,

7)
DIEZ MIL DIEZ ES e

===== CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION =====
eses=ss=======ce==== DE HIDROCARBUROS EN EL LOTE XXV ============:

cesesoeese=s=ess========== PERUPETRO S.A. =========sscese=s=e====

Socorro esoo Y nooo ooo
| se=aemmes===== YETRA PERU S.A.C. sesos
CLAUSULA PRELIMINAR.-— GENERALIDADES ==========csseseosmoasommmo
Il. Interviene PERUPETRO, en virtud de la facultad concedida por la
| Ley N* 26221, para celebrar el Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote XXV.========
| II. Los Hidrocarburos "in situ” son de propiedad del Estado. El
derecho de propiedad sobre los Hidrocarburos extraídos es
| transferido por PERUPETRO al Contratista en la Fecha de
Suscripción, conforme a lo estipulado en el Contrato y en el
| artículo 82 de la Ley N* 26221. .========a====nsconacarnr arcano
El Contratista se obliga a pagar al Estado, a través de PERUPETRO,
la regalia en efectivo en las condiciones y oportunidad
| establecidas en el Contrato.======m==cs=croenrconrannannnonena a
I11. De acuerdo con lo dispuesto en el artículo 122 de la Ley N”
| 26221, el Contrato se rige por el derecho privado peruano,
siéndole de aplicación los alcances del artículo 13572 del Código
Civil.===============ooi======eo========2==5==========e====
IV. Para todos los efectos relativos y derivados del Contrato, las
| Partes convienen en que los títulos de las cláusulas son
irrelevantes para la interpretación del contenido de las mismas.==
V. Cualquier referencia al Contrato comprende a los anexos. En
| caso de discrepancia entre los anexos y lo estipulado en el

del Contrato, prevalecerá este último.==================;
| CLAUSULA PRIMERA.— DEFINICI
Las definiciones acordadas por las Partes en la Aresente cláusula
| tienen por finalidad dar el signifi
que se emplean en el Contrato y dicho si jficado será el único
| aceptado para los efectos de su in
mismo, a menos que las Partes lo acuérden expresamente por escrito

¡CARENTE

| de otra forma.= PR o...
6

| AV. CAMINO REALN" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

Ep 7537111

DIEZ MIL ONCE

Los términos definidos y utilizados en el Contrato, sean en
singular o en plural, se escribirán con la primera letra en
mayúscula y tendrán los siguientes significados:==================

1.1 Afiliada ====e==escoooocerececesoooooomooooooeseoseeroosos=esene

Cualquier entidad, cuyo capital accionario con derecho a voto sea

de propiedad, directa o indirectamente, en una proporción igual al
| cincuenta por ciento (50%) o más de PERUPETRO o del Contratista o
cualquier entidad oO persona que sea propietaria, directa O
indirectamente, del cincuenta por ciento (50%) o más del capital
| accionario con derecho a voto de PERUPETRO o del Contratista; o
cualquier entidad cuyo capital accionario con derecho a voto sea
| de propiedad, directa o indirectamente, en Cincuenta por ciento
(50%) o más del mismo accionista o accionistas que posea o posean,
| directa o indirectamente, el cincuenta por ciento (50%) o más del
capital accionario con derecho a voto de PERUPETRO O del

Pa € A. o q 078 0qE0qE5 E 5 5D E

| Contratista

1.2 Año == Sano e==:

Periodo de doce (12) Meses consecutivos de acuerdo al Calendario
| Gregoriano, contado desde una fecha especifica.===================
1.3 Área de Contrato =============s=======s==s=s=oseco=soeo=e=======
| Área descrita en el Anexo "A" y que se muestra en el Anexo "B",
denominada Lote XXV, ubicada entre las Provincias de Talara y
| Sullana del Departamento de Piura y Contralmirante Villar del
Departamento de Tumbes , con una extensión de cuarenta mil
| cuatrocientos cincuenta y uno punto cero veinte hectáreas
(40,451.020 ha).====

DEERE AREAS

El Área de Contrato quedará redefinida luego de excluir áreas

| de las que haga suelta el Contratista, de acuerdo a términos

del Contrato .==s=sse=s=cs==ss=os======e==5fásco=====> dG s==e========

| Asimismo, cuando los resultados de la justifiquen una
nueva configuración del Área de y a solicitud del
| Contratista, mediante la presentaci » n informe de sustento a

PERUPETRO, que incluya propuestas de trabajo para la nueva área, y

| previa aprobación de PERUPETRO, el Área de Contrato podrá ser
7

| AV. CAMINO REAL N* 111 - 2DO, PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR |
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

e pr 7537112

DIEZ MIL DOCE

rc

nuevamente delimitada. La modificación se aprobará conforme a Ley.
En ningún caso, la nueva delimitación aumentará el área original
| del Contrato.=============camorcscooooeoonnco nooo sesssas===

En caso de existir alguna discrepancia entre lo mostrado en el
| Anexo "B" y lo descrito en el Anexo "A", prevalecerá el Anexo "A”.

1.4 Barrii
| Unidad de medida de capacidad de los Hidrocarburos Líquidos

ee

Fiscalizados que consiste en cuarenta y dos (42) galones de los
Estados Unidos de América, corregidos a una temperatura de sesenta
| grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,
barro u otros sedimentos (BSRW).===================asconssmensrmo

1.5 Btu =================o====:

PL 5 005 05 0 50 70
Unidad térmica británica. Es la unidad de medida de cantidad de
calor que se requiere para aumentar la temperatura en un grado

Fahrenheit (1* F) de una (1) libra de agua, equivalente a 1055.056

A

1.6 Caso Fortuito o Fuerza Mayor ================: Soros
Se entiende como tal, entre otros los siguientes: incendios,
temblores, terremotos, maremotos, derrumbes», avalanchas,
inundaciones, huracanes, tempestades, explosiones, actos fortuitos

imprevisibles, conflictos bélicos, guerrillas, actos terroristas,

sabotaje, conmoción civil, bloqueos, demoras incontrolables en el
| transporte, huelgas, paros, imposibilidad de obtener, no obstante

haberlo previsto, facilidades adecuadas para el transporte de

materiales, equipos y servicios, así como las autorizaciones,
| aprobaciones, licencias y permisos a cargo de las

competentes; o cualquier otra causa, ya sea similar o iStinta de
| aquellas especificamente enumerada: fuera del
control razonable y no pudieran sey/ previstas e, habiendo sido

Ea ==

1.7 Comité de Supervisión ======: =es====a

n=
| Órgano conformado por las Part: través del cual PERUPETRO
verifica el cumplimiento y la ejecución del Contrato, cuya

| conformación y atribuciones están establecidas en la cláusula
8

| AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
Ye | 7537113

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL TRECE
o sas E

Smcmercorooomnomooooeooresseosses
las

pronunciarse sobre

sétima.=======s=se==s=s=o=s=s=====
1.8 Comité Técnico de Conciliación ===========o=ressescoses=e=====
para

formado
lo estipulado en el acápite 21.2

Órgano no permanente,
discrepancias que surjan en relación con las Operaciones, el mismo
del Contrato. ==========o===seso=oosoooooosoooras ros cessonessse==s==
coomseocoreceroeceso=
condensación de los

que se establecerá de acuerdo a
PEPA oo. oro o
la
debido a cambios en la

formados por

1.9 Condensados =
líquidos
del Gas Natural,
presión y temperatura cuando el Gas Natural de los Reservorios es
proviene de una o más etapas de compresión de
y presión

Hidrocarburos
Hidrocarburos separados
líquidos a la temperatura
=== as====s=========
Ss====o=os======
en un

producido o cuando
Permanecen
ceseoscecooossoss=======
de Contrato y medidos

Gas Natural.
atmosférica.===:
1.10 Condensados Fiscalizados ==================:
el Área
Punto de Fiscalización de la Producción. ============s==============
Srecesoeseescoceresesoo====
Público de

producidos en
Registro
12069399 del

Condensados
| 1.11 Contratista ==================:
VETRA PERÓ  S.A.C., inscrita en el
| Hidrocarburos en el Asiento A00001 de la Partida N*
Libro de Contratistas de Dperaciones.====================="=======
| 1.12 Contrato =======================es==========o=se========,
El presente acuerdo al que han llegado las Partes, en el cual se
| estipulan los términos y condiciones que se encuentran contenidos
en este documento y en los anexos que lo integran, comprende los
acuerdos adicionales a los que lleguen las Partes en virtud de
| este documento y las modificaciones que se hagan al mismo conforme
a ley. ========= mz
| 1.13 Desarrollo ==========
Ejecución de cualquier actividad apropiada para a
tal como la i ompletación y
pozos, asi comp 5 construcción e
tuberías, és de almacenamiento y
primaria y

profundización
de equipos,

instalación
y sistemas

Hidrocarburos»,
de
otros medios e instalaciones, incluyendo la utilización de métodos
de recuperación
9

e
de Producción artificial

AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

Re pr 7537114

DIEZ MIL CATORCE

mejorada, en el Área de Contrato y fuera de ella en cuanto resulte

necesario. ====ce=e==mmcesoseoeooooeocescosoosoos=os=oeese==eo=======

Incluye la construcción del Sistema de Transporte y

Almacenamiento, de las instalaciones del Punto de Fiscalización de
| la Producción, del Ducto Principal y de ser el caso, plantas de
destilación primaria para la manufactura de productos a ser
utilizados en las Operaciones o plantas de procesamiento de Gas
| Natural ..==============oonaasoooonancoooonnnnnconooencasooo==
1.14 Descubrimiento Comercial ====================================
| Descubrimiento de reservas de Hidrocarburos que en opinión del

Contratista permita su explotación comercial. .=====================

TESEI anos

Período de veinticuatro (24) horas que se inicia a las cero horas
| (00:00) y termina a las veinticuatro horas (24:00). ===============
1.16 Día Útil ===============:

ISA ERRADA ETC IRAN

Todos los Días de lunes a viernes inclusive, salvo los Días que
| sean declarados total o parcialmente no laborables, en la ciudad
de Lima, por la autoridad competente.=
| 1.17 Dólar ó US$ =================

Unidad monetaria de los Estados Unidos de América.==

| 1.18 Ducto Principal ====s======rs=====se========:
Tubería principal que el Contratista podrá construir y operar y
| que partiendo del final del Sistema de Transporte y Almacenamiento
conduce los Hidrocarburos producidos del Área de Contrato hasta un
ducto propiedad de terceros, hasta un punto de venta o exportación
| o hasta un Punto de Fiscalización de la Producción, sin perjuicio,

pite 2.3,

a la tubería,

de ser el caso, de la aprobación dispuesta en el
| pudiendo comprender puntos de medici
áreas de almacenamiento y embarque/requeri tuberías menores,
| estaciones de bombeo 0  compresi a de comunicaciones,
carreteras de acceso y de martenifiprito y cualesquiera otras
| instalaciones que sean necesaria equeridas para el transporte
de Hidrocarburos en forma permanente y oportuna; incluyendo el

| diseño, construcción, mantenimiento y equipamiento de todo lo
10

| AV. CAMINO REAL N” 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

UE

w 7537115

DIEZ MIL QUINCE

| antes mencionado. El acceso abierto para cualquier Ducto Principal
será desde el inicio del quinto Año, contado a partir de la Fecha
| de Inicio de la Extracción Comercial .=============c=====coss===
1.19 Exploración =========o==e=ssooocooonncoo coronan
| Planeamiento, ejecución y evaluación de todo tipo de estudios
geológicos, geofíisicos, geoquímicos y otros, así como la
perforación de Pozos Exploratorios y demás actividades conexas
| necesarias para el descubrimiento de Hidrocarburos, incluyendo la
perforación de Pozos Confirmatorios para la evaluación de los

soss=ssessse=sereso====s==s===

| Reservorios descubiertos. ===========

1.20 Explotación =====cssaras=seeeeosasoocecoasoeesorosesseosss====
| Desarrollo y/o Producción. ==========================e=9===========
1.21 Fecha de Inicio de la Extracción Comercial ==================
| Fecha de la primera medición de Hidrocarburos en un Punto de
Fiscalización de la Producción; que da lugar al pago de la
regalía.=======s=sroo=seoorosooneeconamn conan
|

Para efectos de esta definición no se consideran los volúmenes

producidos para pruebas u otros fines que especificamente acuerden

SIRIA AS

| las Partes.==
1.22 Fecha de Suscripción ==
| El 21 de Noviembre de 2007 fecha en que PERUPETRO y el Contratista
suscriben el Contrato.
| 1.23 Fecha Efectiva
Fecha en la que el Contratista deberá dar ¡inicio a las

ERAN RAE

¡DENT

ma

FESSER

Operaciones, que será establecida dentro de los sesenta (60) Días

a partir de la Fecha de Suscripción.=============ncescis=======e

1.24 Fiscalización =
| Acciones que, conforme a los dispositivos legale
técnicas, realiza OSINERGMIN (Organismo Sppervisor de Inversión

| en Energía y Minería) sobre las actividades xploración y

Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio

| se encuentra en estado gaseoso o en disolución con el Petróleo.
11

| AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
«| 7537116

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL DIECISEIS

Comprende el Gas Natural Asociado y el Gas Natural No Asociado.===
1.26 Gas Natural Asociado ==========:

Gas Natural producido con los Hidrocarburos Líquidos del
Reservorio.=========o=omcecoeooosooooaonceoocnonooceosionessoooss=o=e
1.27 Gas Natural Fiscalizado =="=====oescececeerrrrrrca rece
Gas Natural producido en el Área de Contrato y medido en un Punto
de Fiscalización de la Producción. ==================mssmsmssmmes
1.28 Gas Natural No Asociado =====================================
Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el
que, a condiciones iniciales, no hay presencia de Hidrocarburos
Líquidos. =====es=oecmsseresooonsoossssossooseeosesosossessoesm====
1.29 Hidrocarburos ===========orrcneaceonocoascoconoocrsonoacaro
Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste
principalmente de carbono e hidrógeno.============================
1.30 Hidrocarburos Fiscalizados ======o====roo=ocacaracaneornmona
Hidrocarburos producidos en el Área de Contrato y medidos en un
Punto de Fiscalización de la Producción.==========================
1.31 Hidrocarburos Líquidos ===============c re
Petróleo, Condensados y en general todos aquellos Hidrocarburos
que bajo condiciones atmosféricas de temperatura y presión, se
encuentran en estado líquido en el lugar de su medición,
incluyendo aquellos Hidrocarburos que se encuentran en estado
líquido a una temperatura mayor a la temperatura atmosférica.=====
1.32 Hidrocarburos Líquidos Fiscalizados ==========osssarsacas====
Hidrocarburos Liquidos producidos en el Área de Contrato y medidos

en un Punto de Fiscalización de la Producción.============mass====

1.33 Ley N* 26221 ======================= ======
Texto Único Ordenado de la Ley N* 26221, Ley ánica de
Hidrocarburos, aprobado por Decreto Supremo 042-2005-EM,

ampliatorias, reglamentarias y modificátorias.>"5GAS===============
1.34 LGN o Líquidos del Gas Natural
Hidrocarburos líquidos obtenidos del 6 latural compuestos por

mezclas de etano, propano, butano y otros Hidrocarburos más

pesados .======a==ssemssse===== ancerooocessoosoo==o====

12

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

uE lw 7537117

DIEZ MIL DIECISIETE

1.35 LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados ====

Líquidos del Gas Natural medidos en un Punto de Fiscalización de

| la Producción. =e=re===cmmam==:

1.36 Mes =e=s====sess=o=s=os=eeoeooo=o=o=esseesessoossooosoooonssoos==

Período contado a partir de cualquier Dia de un mes calendario que

termina el Día anterior al mismo Día del mes calendario siguiente
o, en caso de no existir éste, el último Día de dicho mes.========
| 1.37 MPC =es==s=sossesoooocorror o
Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el volumen
| de gas necesario para llenar un espacio de un (1) pie cúbico a
14.6959 libras por pulgada cuadrada de presión absoluta a una
| temperatura base de sesenta grados Fahrenheit (60 *F). ============
1.38 Operaciones ======o=====nreoonoonnnnnncacooa naco sen=e
| Toda actividad de Exploración y Explotación y todas las demás
actividades materia del Contrato o relacionadas con la ejecución

DARA AAA AAA

del mismo.============:

1.39 Partes ==========
PERUPETRO y el Contratista.==
| 1.40 PERUPETRO ============s==============
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del
| Sector Energía y Minas, creada por la Ley N* 26221.===============

SEN

Ss==s=eoo=s=s==o===s=e====

1.41 Petróleo =================e==osoesesoessossesssssossssees==e=
| Hidrocarburos que a condiciones iniciales de presión y temperatura
de Reservorio se encuentra en estado liquido y que mayormente se
mantiene en estado líquido en condiciones atmosféricas; no incluye
| Condensados, Líquidos de Gas natural o Gas Natural Licuado,

1.42 Petróleo Fiscalizado
| Petróleo producido en el Área de Contra

Hidrocarburos Líquidos, que por su dénsi. viscosidad requieren
| para su Explotación el empleo de[métodos no convencionales y/o
que, para su transporte, requieren procesos de calentamiento u

otros procedimientos, excluyendo la mezcla con Petróleo producido
13

. | AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
w bw 7537118

JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL DIECIOCHO

en el mismo Yacimiento, que dé como resultado Petróleo liviano.===
1.44 Pozo Confirmatorio =======s===omarrn rca
Pozo que se perfora para confirmar las reservas descubiertas o
para delimitar la extensión de un Yacimiento.========ss=====sce===
1.45 Pozo de Desarrollo
Pozo que se perfora para la Producción de los Hidrocarburos

descubiertos. =========:

1.46 Pozo Exploratorio ======
Pozo que se perfora con el propósito de descubrir reservas de
Hidrocarburos o para determinar la estratigrafía de un área en
A
1.47 Producción ===========o==osanosnnronoonooososeses======m=
Todo tipo de actividades en el Área de Contrato o fuera de ella en
lo que resulte necesario, cuya finalidad sea la extracción y
manipuleo de Hidrocarburos del Área de Contrato, y que incluye la
operación y reacondicionamiento de pozos, instalación y operación
de equipos, tuberías, Sistema de Transporte y Almacenamiento,
Ducto Principal, tratamiento y medición de Hidrocarburos y todo
tipo de métodos de recuperación primaria y mejorada.==============
1.48 Punto de Fiscalización de la Producción =====================
Lugar o lugares ubicados por el Contratista en el Área de
Contrato, o ubicados por acuerdo de las Partes fuera de ella,
donde se realizan las mediciones y determinaciones volumétricas,

determinaciones del contenido de agua y sedimentos y otras

mediciones, a fin de establecer el volumen y calida; le los
Hidrocarburos Fiscalizados, de acuerdo a Ss normas
AGA, API y ASTM .==========: ESa==s========

1.49 Reservorio ======es=sssess=======, Semsseossse====

Yacimiento, que estén produciendo haya probado que sean

capaces de producir Hidrocarburos y tengan un sistema común de

presión en toda su extensión. .================ So=seemomsss

1.50 Sistema de Transporte y Almacenamiento ======================

Conjunto de tuberías, estaciones de bombeo, estaciones de
14

AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

0 Bro 7537119

DIEZ MIL DIECINUEVE

compresión, tanques de almacenamiento, instalaciones fluviales,

sistemas de entrega, caminos, demás instalaciones y todo otro
| medio necesario y útil para el transporte de los Hidrocarburos
producidos en el Área de Contrato hasta un Punto de Fiscalización
| de la Producción, hasta el Ducto Principal o hasta un ducto de
terceros incluyendo el diseño, construcción, mantenimiento y
equipamiento de todo lo antes mencionado. ============S==r=======e=e
| 1.51 Subcontratista ================== ooo nce===
Toda persona natural o jurídica, nacional o extranjera, contratada
| por el Contratista para prestar servicios relacionados con las
Operaciones.==========sernrcanncn cnn ===
1.52 Supervisión ===============s==e==ssseseeeossoooaresessemes
Acciones que PERUPETRO realiza para verificar el cumplimiento de
las obligaciones contractuales del Contratista.===================
| 1.53 Tributos =================rcacooanrmnaoooooooocnoooss nene
Comprende impuestos, contribuciones y tasas, conforme a lo
| establecido en el Código Tributario.============r=nsarass=======
1.54 Unidades de Trabajo Exploratorio (UTE) ======================
| Son valores numéricos que representan la actividad de exploración
que las partes han acordado y que se indican en los programas
| mínimos de trabajo, que permiten flexibilidad en la ejecución de
los compromisos asumidos. Dichos valores se establecen en función
a la unidad de trabajo más representativa de cada actividad
| exploratoria (km?, km, m, etc.) =comrs==s=ommcaecscoocanm=s

| 1.55 Vigencia del Contrato =

ERE=

Período comprendido entre la Fecha de ipci el vencimiento
del plazo pertinente establecido en el Contrato.==
| 1.56 Yacimiento SECRETAS: PP”: 0 RI
Superficie debajo de la cual exigten más Reservorios que

| estén produciendo o que se hay son capaces de
producir Hidrocarburos.==:
CLAUSULA SEGUNDA.-— OBJETO DEL CONTRATO =========:
| 2.1 PERUPETRO autoriza al Contratista la realización de las

| Operaciones, de acuerdo con lo establecido en la Ley N* 26221, la

15

| AV. CAMINO REAL.N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

pro 7537120 oo,

y
DIEZ MIL VEINTE fe
YE

legislación pertinente y las estipulaciones del Contrato, con el

objeto común de descubrir y producir Hidrocarburos en el Área de

Contrato.====sasos=s=secoseo==ses=oseescooeoosooseess==============
2.2 El Contratista tendrá el derecho de propiedad sobre los

Hidrocarburos extraídos en el Área de Contrato, de conformidad con

lo establecido en el numeral 11 de la cláusula preliminar.========
2.3 El Contratista ejecutará las Dperaciones de acuerdo a los
| términos que se estipulan en el Contrato y las llevará a cabo,

directamente o a través de Subcontratistas. En caso de operaciones
| de campo fuera del Área de Contrato se requerirá aprobación de

PERUPETRO. =============22=====2I0IOI ino o=============95==2=
| 2.4 PERUPETRO ejerce la Supervisión de acuerdo a ley y ode
conformidad con el Contrato.=============22=2=22Sanasne=nn==

OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a

SES ETESTONTSI Co EA

ley.=
2.5 Los representantes de PERUPETRO realizarán la Supervisión en
| cualquier momento, previa notificación, debiendo identificarse y
estar autorizados para tal función por PERUPETRO. El Contratista
| proporcionará todas las facilidades, que razonablemente estén a su
alcance en sus Operaciones, a fin de que dichos representantes
| puedan cumplir su misión, la que será llevada a cabo de modo que

¡=ems: ¡READ

no interfiera con éstas.=
Los gastos y costos correspondientes a los representantes de
| PERUPETRO serán de cuenta y cargo de PERUPETRD.===================

2.6 El Contratista proporcionará y será responsable

| recursos técnicos y económico financieros que se r)

3.1 El plazo para la fase de exp oraci r Hidrocarburos es de
| siete (7) Años, el que se puede r de acuerdo a ley. Este
plazo se cuenta a partir de la '£cha Efectiva; salvo que de
conformidad con lo establecido en otras estipulaciones del
| Conítrato, varie dicho plazo. enamepsnn o RR

El plazo para la fase de explotación de Petróleo, es el que reste
| 16

| AV. CAMINO REAL.N? 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

a jon 7537121

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

ono,

DIEZ MIL VEINTIUNO

después de terminada la fase de exploración hasta completar el
plazo de treinta (30) Años, contado a partir de la Fecha Efectiva,
a menos que de conformidad con lo establecido en otras
estipulaciones del Contrato, varíe este plazo0.========e=sssss=me
El plazo para la fase de explotación de Gas Natural No Asociado y
de Gas Natural No Asociado y Condensados, es el que reste después
de terminada la fase de exploración hasta completar el plazo de
cuarenta (40) Años, contado a partir de la Fecha Efectiva, a menos
que de conformidad con lo establecido en otras estipulaciones del
Contrato, varíe este plazo0.======as=eeraconeorcocrrorar camas

3.2 La fase de exploración se divide en seis (6) periodos:========

leubacapite Periodo Duracion de:

Primer [Doce (12) Meses contados a partir de la fecha
Periodo Jefectiva.
Segundo |Dieciocho (18) Meses contados a partir de la terminacion
Periodo |del plazo señalado en el subacapite 3.2.1.

cer [Dieciocho (18) Meses contados a partir de la
eriodo |terminacion del plazo señalado en el subacapite 3.2.2.
Cuarto Doce (12) Meses contados a partir de la terminacion
Periodo |del plazo señalado en el subacapite 3.2.3.

Quinto [Dece (12) Meses contados a partir de la terminacion
Periodo |del plazo señalado en el subacapite 3.2.4.
Sexto Doce (12) Meses contados a partir de la terminacion
Periodo [del plazo señalado en el subacapite 3.2.5.

3.3 Durante la fase de exploración el Contratista podrá pasár al

siguiente periodo siempre que comunique a PERUPETRO
(30) Días de anticipación al vencimiento de un per en curso,
su intención de continuar con el siguig en tanto que
el Contratista no haya incurrido de terminación

prevista en el subacápite 22.3.1. La ión por dicha causal

dará lugar a la correspondiente ejetugj de la fianza.===========
3.4 Si durante cualquiera de los péríodos indicados en el acápite
3.2, el Contratista se viera impedido, por razones técnicas 0

económicas debidamente sustentadas, de concluir el respectivo

17

AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

a pr 7537122

DIEZ MIL VEINTIDOS

| programa mínimo de trabajo, podrá extender dicho período hasta por
un máximo de seis (6) Meses, siempre y cuando haya solicitado la
| aprobación de PERUPETRO para dicha extensión con una anticipación
no menor de treinta (30) Días al vencimiento del periodo en curso,
| y que las razones que sustenten la solicitud hayan sido
comprobadas y aprobadas por PERUPETRO. En este caso, el
Contratista antes del vencimiento del período en curso, presentará
| una nueva fianza o prorrogará la existente, por el nuevo plazo
establecido, conforme a los requisitos estipulados en el acápite
| 3.10. En el caso que las extensiones otorgadas extingan el plazo
del último período de la fase de exploración y el Contratista
decida continuar con los trabajos exploratorios, las obligaciones
de dicho período se cumplirán en una extensión de la fase de
| exploración a ser acordada por las Partes, de acuerdo a ley.======
Luego del cumplimiento del programa minimo de trabajo del período
en curso, dentro del plazo correspondiente establecido en el
| acápite 3.2, de haber hecho uso de la extensión a que se refiere
el párrafo anterior, de ser el caso, y siempre que el trabajo haya
| consistido en la perforación de por lo menos un Pozo Exploratorio,
el Contratista podrá solicitar la aprobación de PERUPETRO de un
| plazo extraordinario de hasta seis (6) meses para reevaluar toda
la información y resultados obtenidos hasta el período en curso,

| con la finalidad de realizar un estudio para poder tomar la

decisión de pasar al siguiente período.==

| Las aprobaciones a que se refiere este acápite, serán otorga
criterio de PERUPETROD.=====s====a=sesnescoarroocesaeeem=ez
3.5 la fase de exploración podrá écción del

| Contratista, después de la Fecha

la Extracción

Comercial hasta el vencimiento del esta fase, que se
| indica en el acápite 3,1. En difho S la exoneración de

tributos contemplada en el acápite regirá hasta el
| vencimiento de la fase de exploración, mientras que el método de

amortización lineal referido en el acápite 9.6 se aplicará desde

18

SXAÓ<-—— |
| AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

a jan 7537123

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL VEINTITRES

la Fecha de Inicio de la Extracción Comercial, conforme a ley.====
3.6 En caso que el Contratista realice un descubrimiento OU
descubrimientos de Hidrocarburos durante cualquier período de la
fase de exploración, que no sea comercial sólo por razones de
transporte, podrá solicitar un período de retención, de hasta
cinco (5) Años, por el Yacimiento o Yacimientos descubiertos, con
el propósito de hacer factible el transporte de la producción.====
El derecho de retención estará sujeto, cuando menos, a que
concurran los siguientes requisitos:==============================
a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO,
que los volúmenes de Hidrocarburos descubiertos en el Área de
Contrato son insuficientes para justificar económicamente la

RSS rro or

construcción del Ducto Principal; ==========:
b) Que el conjunto de descubrimientos en áreas contiguas más las
del Contratista, es insuficiente para justificar económicamente la
construcción de un ducto principal; y, ====e==s==e==es=e=========
Cc) Que el Contratista demuestre, sobre una base económica, que los
Hidrocarburos descubiertos no pueden ser transportados desde el
Área de Contrato a un lugar para su comercialización, por ningún
medio de transporte.==============soceensnrooreonanenanansn=n====
3.7 En caso que el Contratista realice un descubrimiento de Gas
Natural No Asociado o de Gas Natural No Asociado y Condensados
durante cualquier período de la fase de exploración, podrá
solicitar un período de retención, de hasta diez (10) Años, por el
de

Yacimiento o Yacimientos descubiertos, con el propo:

desarrollar el mercado.= ==: Sa=s==m==
3.8 En caso que el Contratista ri
Petróleo y un descubrimiento de Gas/Natural Ociado o de Gas

Natural No Asociado y Condensados uier período de la

fase de exploración, y se presenften los, asos descritos en los

acápites 3.6 y 3.7, el Contratist á solicitar un período de
retención para Petróleo y otro para Gas Natural No Asociado o Gas

Natural No Asociado y Condensados, para los fines indicados en

19

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
y pro 71537124

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL VEINTICUATRO

IRALA

ERICA

dichos acápites.=:

3.9 El periodo de retención, al que se refieren los acápites 3.6 y
3.7, extiende el plazo del Contrato por un tiempo igual al del
periodo de retención otorgado por PERUPETRO.========:

El periodo de retención constará por escrito. Para este efecto, el
Contratista presentará una solicitud a PERUPETRO, acompañando
documentación de sustento e incluyendo un cronograma de

actividades a realizar. ============secrooccrancoroonnnseneenms====
Con el inicio del periodo de retención termina la fase de
exploración. Con la declaración de Descubrimiento Comercial en
dicho período, se dará inicio a la fase de explotación. ===========
El otorgamiento del período de retención a que se refieren los
acápites 3.6 y 3.7 y la duración de los mismos será determinado a
criterio de PERUPETRO, sin que ello afecte o disminuya la

obligación del cumplimiento del programa mínimo de trabajo del

período de la fase de exploración en curso.=
3.10 El Contratista deberá garantizar el cumplimiento del programa
mínimo de trabajo de cada uno de los períodos de la fase de
exploración, de acuerdo a lo previsto por los acápites 3.2 y 4.6,
mediante fianza solidaria, sin beneficio de excusión,
incondicional, irrevocable y de realización automática en el Perú,
emitida por una entidad del sistema financiero debidamente
calificada y domiciliada en el Perú y aceptada por PERUPETROD. A
solicitud de PERUPETRO, el Contratista sustituirá cualquier fianza

entregada debiendo cumplir con presentar una nueva fianzg dentro

del plazo de quince (15) Dias Útiles siguientes a

recepción por el Contratista de la solicitud de P) TRO.========

El monto de la fianza para el progyama mínim trabajo de cada

uno de los periodos de la fase explorati es el que aparece
indicado en los anexos "C-1" al es el resultado de
multiplicar la equivalencia en dólar para este efecto se
establece en el Anexo "F", por número de Unidades de Trabajo

Exploratorio que corresponde para cada período, según el acápite

20

AV. CAMINO REAL N* 111 - 2DO, PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

u pw 7537125

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL VEINTICINCO

4.6.

Las fianzas se emitirán para cada programa mínimo de trabajo con

STARTED

la forma indicada en los anexos "C-1" al "C-6", según corresponda.
Las fianzas para el programa mínimo de trabajo de cada uno de los
períodos de la fase de exploración según el acápite 4.6, serán
entregadas a PERUPETRO antes del inicio de cada período; en caso
contrario, será de aplicación el subacápite 22.3.3. la fianza
correspondiente al programa mínimo de trabajo del primer periodo
será entregada en la Fecha de Suscripción. ========================
Las fianzas, en caso de prórroga de los plazos de los periodos de
la fase de exploración, deberán ser sustituidas o prorrogadas por
el Contratista, antes del inicio de la prórroga correspondiente.

En caso contrario, quedará sin efecto la aprobación otorgada por

PERUPETRO a la prórroga solicitada por el Contratista.=========

La fianza para el programa mínimo de trabajo de cada periodo de la
fase de exploración, se mantendrá vigente durante un plazo que
exceda en treinta (30) Días Útiles al plazo de duración de dicho
período. .=============esoocreocooonnnooon conan =o====S
En caso que alguna de las fianzas que haya entregado el
Contratista nose mantuviera vigente por el plazo establecido,
éste deberá cumplir con entregar una nueva fianza o prorrogar la
existente, dentro del plazo de quince (15) Dias Útiles siguientes
a la recepción por el Contratista de la notificación de PERUPETRO.
En caso contrario, será de aplicación el subacápite 22.3.3.====="==
Cumplida la obligación garantizada por cada fianza, PERUPETRO

procederá inmediatamente a devolver al fiador, a és del

Contratista, la fianza correspondiente.=========="==; ao
La ejecución de cualquier fianza tendrá el efegfo extinguir la
obligación del Contratista de llevara cabo ograma mínimo de

trabajo, sin perjuicio de la aplicación a lo dispuesto en el

subacápite 22.3.1.================ aroma

3.11 Interviene VETRA ENERGY GROUP ., para efectos de otorgar

21

AV. CAMINO REAL.N*111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

A Ad ss A A nl o ay a
| JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

13

w 7537126

DIEZ MIL VEINTISEIS

| La garantía corporativa subsistirá mientras sean exigibles las
obligaciones del Contratista comprendidas en el anexo "D". Será de
aplicación el subacápite 22.3.5, si producido algún hecho previsto
en dicho acápite, el Contratista no cumple con sustituirla en un
| plazo máximo de quince (15) Dias Útiles siguientes a la recepción
por el Contratista de la notificación de PERUPETRO requiriendo la

| sustitución. ==========n=============== =su==== ATI
CLAUSULA CUARTA.— EXPLORACIÓN ===========s==ss===e==es=es===========

4.1 El Contratista iniciará las actividades de Exploración a

| partir de la Fecha Efectiva.================nenasnsnle========
4.2 El Contratista podrá hacer suelta de la totalidad del Área de

| Contrato sin lugar a sanción alguna, mediante notificación a
PERUPETRO con una anticipación no menor de treinta (30) Días,

| siempre y cuando haya dado cumplimiento al programa minimo de
trabajo del período de la fase de exploración que se encuentre en

| CUNSO.S=S=mmsssssoosoooooorooroorrrrono ran
En caso que el Contratista hiciera suelta total del Área de

Contrato, la abandonara o dejara vencer el plazo del periodo en

| curso antes de dar cumplimiento al correspondiente programa minimo
de trabajo, sin mediar razones técnicas aprobadas por PERUPETRO,

| éste ejecutará la fianza, sin perjuicio de aplicar lo estipulado

asons==:

en el subacápite 22.3.3.= ¡INE coseno
| El Contratista podrá hacer sueltas parciales del Área de Contrato
mediante notificación a PERUPETRO con una anticipación no menor de

| treinta (30) Dias, sin lugar a sanción alguna, pero sin que ello

afecte O disminuya su obligación de cumplimiento del

| mínimo de trabajo del periodo de la fase de explor que se
encuentre en curso.* ID UN EIA AA GR
Las Partes dejarán constancia Comité de
| Supervisión de las áreas de las que a el Contratista.===

El Contratista podrá continuar hacjendo' so de la superficie de

| las áreas de las que haya hech Suelta en las que hubiera

construido instalaciones que tengan relación con las Operaciones.=

22

| AV, CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

pr 7537127

DIEZ MIL VEINTISIETE

4.3 Durante la ejecución del Contrato se efectuarán sueltas de la

manera siguiente:=====: LETONIA EII

a) Por lo menos el veinte por ciento (20%) del Área de Contrato
original al término del tercer período descrito en el subacápite
| 3.2.3 y por lo menos el treinta por ciento (30%) del Área de
Contrato original al término del quinto período descrito en el
subacápite 3.2.5 .=eese=seeseosoosooeooooooooonsoseooses==es===
| b) Al final del sexto periodo descrito en el subacápite 3.2.6, el
Contratista deberá haber realizado la suelta de por lo menos el
| cincuenta por ciento (50%) del Área de Contrato original,
incluyendo para este fin la suelta realizada según lo establecido
| en el literal a) anterior, a menos que el Contratista comprometa
en forma expresa actividad exploratoria, conforme a lo establecido
| en el literal c) siguiente.========ascsscoconoonononn nens
c) Al término de la fase de exploración, el Contratista podrá
| mantener el Área de Contrato de la que no hubiera hecho suelta, no
comprendida en el literal d) siguiente, para lo cual deberá
comprometerse a perforar un (1) Pozo Exploratorio o ejecutar cinco
| (5) Unidades de Trabajo Exploratorio (UTE) por cada diez mil
hectáreas (10,000 ha) de Área de Contrato, cada dos (2) Años.=====

| d) En caso que el Contratista decida no continuar realizando el
trabajo exploratorio descrito en el literal Cc), o en caso de
| incumplimiento de dicho compromiso, y sin perjuicio de la

aplicación de las estipulaciones contractuales respectivas,

| mantendrá sólo los Yacimientos descubiertos, más una área

circundante de cinco (5) kilómetros, hasta el límite

Contrato.======s========== aeseases====:

4.4 Para efecto del acápite 4.2 se ha ea de Contrato
en parcelas rectangulares, hasta dofide posible, de una
| extensión de veinte mil hectáreas/(20, ha) y donde no, con

área diferente. No es necesario áreas de las que haga

(STEED Soo

| suelta el Contratista sean contig
4.5 Cualquier área de la que haga suelta el Contratista,

23

| AV. CAMINO REALN 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
43

w 7537128

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL VEINTIOCHO

incluyendo los Yacimientos que se encuentren dentro de la misma,
revertirá al Estado sin costo alguno para éste ni para PERUPETRO.=
4.6 El programa mínimo de trabajo para cada uno de los períodos de

la fase de exploración comprende lo siguiente:====================

subacapite| periodo actividad

Primer [+20 UTE o

Periodo |» Estudios geologicos usando imagenes satelitales para
interpretacion estructural, Digitalizacion en formato
LAS de todos los registros de pozos del lote, y
Reevaluacion geoquimica y geologico-geofisica integral
con toda la informacion existente.

Segundo 125 UTE o
Periodo Adquisicion, procesamiento e interpretacion de 250 km
de sismica 2D.

Tercer 140 UTE o
Periodo Perforación de un pozo exploratorio hasta una
profundidad minima de 2,700 netros.

Cuarto 90 UTE o
Periodo Perforacion de un pozo exploratorio hasta una
profundidad minima de 1,800 metros.

Quinto 90 UTE o
Periodo Perforacion de un pozo exploratorio hasta una
profundidad minima de 1,800 metros.

Sexto 90 UTE o
Periodo Perforacion de un pozo exploratorio hasta una
profundidad minima de 1,800 metros.

Para el cumplimiento de las obligaciones descritas en el presente

acápite, se tendrá en cuenta lo siguiente:========="
a) En el caso del registro de líneas sísmicas 2D, los kilómetros
correspondientes serán contados desde el punto de dispar, Micial
hasta el punto de disparo final de cada línea sísmica Am
En el caso del registro de lineas kilómetros
cuadrados serán determinados por el rficie cubierta
por el programa ejecutado.==========,
b) Las Unidades de Trabajo Explorato; a que se refiere el

presente acápite serán cumplidas de Conformidad con la tabla de

equivalencias establecida en el Anexo "F".

c) En caso de perforación de Pozos Exploratorios, las Unidades de
24

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

1 |r. 7537129

DIEZ MIL VEINTINUEVE

Trabajo Exploratorio que serán acreditadas para trabajos futuros,
serán determinadas conforme al Anexo "F", sobre la base de la
diferencia entre la profundidad final alcanzada y la profundidad
establecida en el acápite 4.7. .==========ns=onnconasoneocos=====
d) Antes del inicio de cada período de la fase de exploración el
Contratista deberá comunicar a PERUPETRO el programa de las
actividades exploratorias planificadas para cumplir con el número
de Unidades de Trabajo Exploratorio comprometidas para dicho

periodo. El Contratista deberá comunicar a PERUPETRO cualquier

modificación del contenido de dicho programa, antes de su
ejecución, mediante un informe técnico de sustento.===============
| 4.7 Los Pozos Exploratorios que se perforen en cumplimiento del
programa mínimo de trabajo a que se refiere el acápite 4.6, se
| considerarán perforados y, en consecuencia, la obligación del
Contratista cumplida, cuando se alcance una profundidad vertical
(TVD) mínima, medida desde la mesa rotaria, o un mínimo de
| cincuenta (50) metros dentro de la formación que acuerden las
Partes antes de iniciar la perforación de cualquier Pozo

| Exploratorio.======e=c====ssreeoooeeooooooooooooonooeroroeenesos====
Asimismo, si durante la perforación de cualquiera de los Pozos
| Exploratorios que se ejecute en cumplimiento de los programas
minimos de trabajo, referidos en el acápite 4.6, se presentasen
| problemas insuperables, de tipo geológico o mecánico, el

Contratista podrá solicitar dar por cumplida la obligación de

| perforación, mediante un informe técnico de sustento, sujeto a la
aprobación de PERUPETRO.=========================m==== S=======

4.8 En caso que el Contratista decida claración de
| Descubrimiento Comercial, deberá nm a declaración a
PERUPETRO y presentar dentro de ochenta (180) Días
| posteriores a dicha declaración, Inicial de Desarrollo"
para viabilizar la Explotació del descubrimiento de
| Hidrocarburos, que deberá incluir, entre otros, lo siguiente:=====

a) Características físicas y químicas de los Hidrocarburos

25

| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
se lw 7537130

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL TREINTA

descubiertos y porcentaje de productos asociados e impurezas que
éstos contengan.=============oseooeenenonnoonncnbn cnn n==
b) Perfiles de producción estimados, durante la Vigencia del
Contrato para el o los Yacimientos.============n=mroeasesee=====
c) El número estimado de Pozos de Desarrollo y su capacidad
productiva. .=========sso==onreoooononooornnoonnneoeonooeoonleeeel==e
d) Sistema de Transporte y Almacenamiento y Puntos de

Fiscalización de la Producción proyectados.============sc=sse=====

e) Ducto Principal proyectado, de ser el caso.===========

f) Medidas de seguridad. ============sesccesmemases=ses=======

9) Cronograma tentativo de todas las actividades a ejecutarse.====
h) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la
Extracción Comercial .=====================================EER===m=
El "Plan Inicial de Desarrollo" debe incluir las inversiones,
gastos y costos especificos estimados de la Explotación del
Descubrimiento Comercial así como cualquier otra información que
el Contratista considere apropiada.======================e=======
4.9 PERUPETRO deberá indicar al Contratista sus comentarios al
"Plan Inicial de Desarrollo" dentro de los sesenta (60) Días
siguientes de haberlo recibido, pudiendo objetar la Fecha de
Inicio de la Extracción Comercial si la misma no es razonablemente

adecuada. En caso de discrepancia será de aplicación lo dispuesto

en el acápite 21.2.
4.10 Si el Contratista efectúa una declaración de Descubrimiento
Comercial, estará obligado a iniciar el Desarrollo dentro de los

ciento ochenta (180) Días siguientes al vencimiento del pls

sesenta (60) Días indicado en el acápite 4.9 del Contrato
La declaración de Descubrimiento Comeycial no A icará la
disminución o suspensión de las obligaciónes de grama minimo
de trabajo del período en Curso.==
biertos, se realizará
de acuerdo a los programas de di Jo presentados por el

Contratista a PERUPETRO, conforme con lo estipulado en el acápite

26

AV. CAMINO REALN? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

ue |w 7537131

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL TREINTIUNO

aesserseses======
Las Partes acuerdan que cuando sea apropiado y necesario se podrá
ajustar, extender o modificar los plazos para la presentación del
"Plan Inicial de Desarrollo" oO de los programas anuales de
trabajo, según sea el caso. Para este efecto, el Contratista
presentará las propuestas necesarias a PERUPETRO para que se
acuerden tales ajustes, extensiones o modificaciones.=====

sao

4.12 El vencimiento de la fase de exploración, no afectará los
términos y plazos de los procedimientos antes descritos que
estuvieran en ejecución a la fecha de producido dicho vencimiento.
4.13 En casos excepcionales, que hagan inviable el cumplimiento de
las obligaciones y/o plazos de los periodos de los programas
mínimos de trabajo estipulados en los acápites 4.6 y 3.2
respectivamente, y a solicitud del Contratista, mediante la
presentación de un informe de sustento, las obligaciones de los
períodos del programa mínimo de trabajo podrán ser sustituidas y
los plazos de los mismos prorrogados, siempre que PERUPETRO acepte
y apruebe la solicitud del Contratista. En ningún caso, la
sustitución modificará el compromiso inicial en Unidades de

Trabajo Exploratorio para la fase de exploración, disminuyendo

obligaciones. .========

Los cambios aceptados y aprobados por PERUPETRO en aplicación de
los párrafos precedentes darán lugar a la revisión de los montos y
plazos de las fianzas establecidas; por lo que, de ser el caso,
las Partes calcularán los nuevos montos de las fianzas y el

Contratista cumplirá con entregar una nueva fianza O prorrogar la

existente, por el nuevo Plazo establecido,
requisitos estipulados en los acápites
Trabajo Exploratorio
incorporada.
CLAUSULA GQUINTA.- EXPLOTACIÓN ===:==
5.1 La fase de explotación se i Día siguiente de la

terminación de la fase de exploración, siempre y cuando se hubiere

27

AV. CAMINO REAL N” 111 - 2DO, PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

RE bw 7537132

DIEZ MIL TREINTIDOS

producido durante la fase de exploración una declaración de

Descubrimiento Comercial. Sin embargo, a opción del Contratista,

se podrá dar inicio anticipado a la fase de explotación y
terminará la fase de exploración en la Fecha de Inicio de la
| Extracción Comercial. En caso de período de retención una vez
efectuada la declaración de Descubrimiento Comercial, se dará
inicio a la fase de explotación.=========snceccoancoscacossess====
| 5.2 El Contratista desplegará acciones razonables para que la
Fecha de Inicio de la Extracción Comercial tenga lugar en la fecha
| que se establezca de conformidad a los acápites 4.8 y 4.9.========
5.3 Con una anticipación no menor de sesenta (60) Dias a la
| terminación de cada año calendario a partir de la presentación del
Plan Inicial de Desarrollo, el Contratista presentará a PERUPETRO,

| lo siguiente:=======mcconcr so ooceoooe eones =========
a) Un programa anual de trabajo y el presupuesto detallado de
ingresos, costos, gastos e inversiones correspondiente al
| siguiente año calendario.===================c===eo=Soooesoese=====
b) Un programa anual de trabajo y el presupuesto detallado de
| ingresos, costos, gastos e inversiones para la Exploración,
tendente a buscar reservas adicionales, de ser el caso.===========
| c) Un programa de trabajo y su proyección de ingresos, costos,
gastos e inversiones correspondientes para el Desarrollo y/o
| Producción para los siguientes cinco (5) años calendario.=========
El Contratista podrá reajustar O cambiar dichos programas en el

| Comité de Supervisión. .===esscceorsessererrrrrrrrrrrr rss

5.4 Para ejecutar cada programa de trabajo, el Contratista

utilizará el equipo y/o métodos que sean necesarios y
| para permitir la evaluación y seguimiento de las Oper,
5.5 El Contratista está obligado a la
| económica de las reservas de Hidrocafburos de Área de Contrato,
de conformidad con los programas a efiere esta cláusula
| quinta y la llevará a cabo de acuerd principios técnicos y

económicos generalmente aceptados y enuso por la industria

28

| AV. CAMINO REAL.N? 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
w 7537133

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL TREINTITRES

internacional de Hidrocarburos .==
5.6 El Contratista tiene el derecho a utilizar en sus Operaciones
los Hidrocarburos producidos en el Área de Contrato sin costo
alguno, no siendo por lo tanto considerados para efectos de
determinar la regalía. Dichos Hidrocarburos podrán ser procesados
en plantas de destilación primaria del Contratista para ser
utilizados exclusivamente en las Operaciones.======ss=ees=e=s=====
En caso que la planta de destilación primaria se encuentre fuera
del Área de Contrato, las Partes medirán el volumen de
Hidrocarburos a ser procesados en la planta y el volumen de los
productos obtenidos para ser usados como combustible; la

diferencia de dichos volúmenes será considerada para efectos de la

determinación de la regalía.==============:
5.7 El Contratista tendrá el derecho de recuperar los
Hidrocarburos líquidos de cualquier Gas Natural que haya producido

en el Área de Contrato y de extraerlos en cualquier etapa de

manipuleo de dicho Gas Natural. .===============
Los líquidos así «separados serán considerados como  Condensados
para efectos de determinar la regalía del Contratista, salvo que
por razones económicas u operativas no sea posible su recolección
y pueda mezclarse con el Petróleo y fiscalizarse juntos.==========
5.8 El Gas Natural que no sea utilizado por el Contratista en las
Operaciones de acuerdo al acápite 5.6, podrá ser comercializado,
reinyectado al Reservorio o ambos por el Contratista. En la medida
en que el Gas Natural no sea utilizado, comercializado O

reinyectado, el Contratista podrá quemar el gas, previa aprol ión

del Ministerio de Energía y Minas.====

se extiendan en forma continua del ÁreÁ de Contr otra u otras
áreas, el Contratista y los contratigtas que estas áreas,
deberán ponerse de acuerdo en la ación de un plan de
Explotación unitario o un plan común de Explotación. De no llegar

aun acuerdo, el Ministerio de Energia y Minas dispondrá el

29

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|] JORGE E. ORIULA IBERICO

NOTARIO - ABOGADO

uu pw 7537134

DIEZ MIL TREINTICUATRO

| sometimiento de las diferencias al comité técnico de conciliación
referido en el artículo 322 de la Ley N* 26221 y su resolución
| será de obligatorio cumplimiento.==========eseasocesasescesneses==s
Asimismo, cuando un Yacimiento O Yacimientos comercialmente
| explotables, se extiendan en forma continua del Área de Contrato
hacia áreas adyacentes no asignadas aun contratista o que no
E estén en proceso de negociación, concurso, licitación o en proceso
| de selección de contratista y no exista limitación en cuanto a
protección ambiental, previa aprobación de PERUPETRO a la
| solicitud del Contratista, dichas áreas adyacentes serán
incorporadas al Área de Contrato.=========s=sos=omseoesceessoeos====
| 5.10 Terminada la perforación de un (1) pozo, el Contratista debe
informar a PERUPETRO la oportunidad en que el pozo será probado,
| de ser el caso. La prueba del pozo deberá realizarse dentro de los
tres (3) Meses siguientes al término de la perforación, salvo que
| por razones técnicas, el Contratista requiera un mayor plazo para

realizar la prueba.=======s===s=ss=======esseses=se===========

5.11 PERUPETRO podrá en todo momento inspeccionar y probar los
| equipos e instrumentos de medición utilizados para medir el
volumen y determinar la calidad de los Hidrocarburos Fiscalizados.
| Los equipos e instrumentos de medición serán periódicamente
calibrados conforme las normas aplicables. Los representantes de
| PERUPETRO podrán estar presentes en el acto.======essess===========
5.12 Antes de la Fecha de Inicio de la Extracción Comercial y para

| la determinación de los volúmenes y calidad de los Hidro buros

Fiscalizados, las Partes acordarán los equipos, odos y

procedimientos de medición correspondi ¡DE
| 5.13 Para la producción de Petróleo Pésado en ea de Contrato,
éste se podrá mezclar con Petróleo/livian; roducido fuera del
| Área Contrato. Dicho Petróleo livijano á medido y fiscalizado
por las Partes en un punto de medición al ingresar al Área de

1 Contrato. ============se===e==soeeseesseseseesecooocooorsoes=es=e====

El volumen de dichos Hidrocarburos producidos fuera del Área de

30

<-_—— |
| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

|
UE

w 7537135

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL TREINTICINCO

Contrato será descontado del volumen de Hidrocarburos Fiscalizados
en el Área de Contrato para efectos de la determinación de la
regalía a pagar por el Contratista. .====osmanaaaaacccaaca aa
CLAUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS ==========
6.1 El Contratista mantendrá a PERUPETRO oportuna y
permanentemente informado sobre las Operaciones, proporcionándole
toda la información en la forma prevista en esta cláusula, en la
reglamentación que le resulte aplicable y en los formatos que
PERUPETRO establezca. Asimismo, proporcionará información respecto
de otros recursos naturales o restos arqueológicos que encuentre o
descubra en la ejecución de las Operaciones durante la Vigencia
del Contrato.===========asseerrcanonn nono
La información técnica, estudios, datos procesados y no
procesados, asi como resultados que proporcione el Contratista a
PERUPETRO de acuerdo a la presente cláusula, será la de mejor
calidad que haya obtenido el Contratista. Si al obtener
información y resultados se hubiese utilizado métodos o sistemas

que son de su propiedad exclusiva, no estará obligado a revelar

dichos métodos o sistemas cuando proporcione la información.= =
6.2 El Contratista deberá proporcionar una copia de los estudios
geológicos, geofísicos y de reservorios relacionados con el
desarrollo de los Yacimientos, que prepare con la información
técnica obtenida del Área de Contrato. El Contratista
proporcionará también cualquier aclaración que le solicite
PERUPETRO en relación con dichos estudios. =============; Sm======
6.3 El Contratista presentará a PERUPETRO, la

estudios que correspondan a las obligaciones programa mínimo

de trabajo antes de la fecha de vefcimien de cada uno de los
periodos de la fase de exploración 2
Adicionalmente, dentro de los nov (90) Días siguientes al
vencimiento de cada período de la fase de exploración, el
Contratista deberá presentar a PERUPETRO, un informe consolidado

de evaluación que incluya, de ser el caso, estudios y/o

31

AV. CAMINO REAL N” 111 -2DO, PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

ue |w 7537136

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL TREINTISEIS

interpretación de los análisis geológicos, geofisicos,
geoquímicos, petrofísicos y de Reservorios con relación a las
actividades exploratorias realizadas en el periodo vencido,
incluyendo las del programa mínimo de trabajo correspondiente.====
6.4 El Contratista presentará a PERUPETRO un "Informe Mensual de
Producción” y un "Informe Mensual de Ingresos y Egresos". Ambos
informes se presentarán en los formatos que PERUPETRO entregará al

Contratista para tal fin, a más tardar treinta (30) Días después

SERA os

de cada mes calendario. ===:
6.5 El Contratista deberá entregar a PERUPETRO copia de toda la
información que proporcione al Banco Central de Reserva del Perú,
de acuerdo a la cláusula décimo primera, cuando PERUPETRO lo
requiera. Sommer ooo
6.6 Dentro de los treinta (30) Dias siguientes al término de cada
mes calendario, el Contratista deberá entregar a PERUPETRO la
relación de los contratos suscritos con sus Subcontratistas en

dicho Mes y cuando así lo solicite, entregarle copia de los

contratos que PERUPETRO requiera. aman ==
6.7 PERUPETRO O el Contratista puede revelar la información
obtenida de las Operaciones sin aprobación de la otra Parte, en

los siguientes casosi====esmccccrocerrrrr rr

a) A una Afiliada;
b) En relación con financiaciones u obtención de seguros,
suscribiendo un compromiso de confidencialidad; ==================

c) En tanto así se requiera por ley, reglamento o resolusión de

autoridad competente, incluyendo sin limitación, los amentos o

resoluciones de autoridades gubernamental organismos
aseguradores o bolsa de valores en alores de dicha
Parte o de las Afiliadas de dicha PArte es egistrados; y, ====
d) A consultores, contadorgs, financistas,

profesionales, posibles adquirente cesionarios de las Partes o

de una participación en el Contrato, conforme sea necesario con

relación a las Operaciones obteniendo un compromiso de

32

AV. CAMINO REALN" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

ae |w 7537137

|

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL TREINTISIETE

confidencialidad.=: OTE
En los casos en que las Partes acuerden comunicar cierta
información de carácter confidencial o reservada a terceros,
deberán dejar expresa constancia del carácter de tal información,
a fin de que ésta no sea divulgada por dichos terceros.===========
6.8 PERUPETRO tiene el derecho de publicar o de cualquier otra
forma dar a conocer los datos e informes geológicos, científicos y
técnicos referidos a las áreas de las que el Contratista haya
hecho suelta.============oeseerrooanoooonooooo cocer onoocensm==
En el caso de las áreas en operación, el derecho a que se refiere
el párrafo anterior será ejercido al vencimiento del segundo año
de recibida la información o antes si las Partes así lo acuerdan.=
CLAUSULA SÉTIMA.— COMITÉ DE SUPERVISIÓN ==========================
7.1 El Comité de Supervisión estará integrado de una parte, por
tres (3) miembros del Contratista o sus alternos, y de la otra
parte, por tres (3) miembros de PERUPETRO osus alternos. Un
representante de  PERUPETRO S.A. presidirá el Comité de
Supervisión. .===========o=o=oseeecoooooneasooooneconoeaseos=ss=====
Dicho Comité de Supervisión se instalará y aprobará su

correspondiente reglamento de funcionamiento dentro de los sesenta

(60) Días siguientes a la Fecha de Suscripción.============: ====
7.2 El Comité de Supervisión tendrá las siguientes atribuciones:==
a) El intercambio y discusión entre sus miembros de toda la

información relativa a las Dperaciones;====

b) Evaluar la ejecución de los programas minimos de rabajo de

c) Evaluar los planes y programas de/trabajo 3 á se refieren los

acápites 4.8 y 5.3., así como la efecución os mismos; ====
d) Verificar la ejecución de lag nes, para lo cual los
representantes de las Partes ados ante el Comité de

Supervisión podrán contar con la asesoría necesaria; ======:

e) Verificar el cumplimiento de todas las obligaciones relativas

a las Operaciones que se establecen en el Contrato oque las

33

AV. CAMINO REALN? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORCE E. ORIHUELA IBÉRICO

E pe 1537138

DIEZ MIL TREINTIOCHO

| Partes acuerden por cualquier otro documento; y, =================
f) Las demás atribuciones que se establecen en el Contrato o que
| las Partes acuerden. .================22I Eon
7.3 El Comité de Supervisión se reunirá cada vez que lo solicite
cualesquiera de las Partes y con la periodicidad que establezca su
| reglamento. Se requerirá la asistencia de por lo menos un miembro
representante de cada Parte para que se considere constituido el
| Comité de Supervisión. .================S==srcoeroocceocanane
Cada una de las Partes se hará cargo de los gastos que implique
| mantener a sus respectivos miembros en el Comité de Supervisión.==
7.4 En la eventualidad de producirse y mantenerse en el Comité de
| Supervisión una discrepancia entre las Partes, cada una de ellas
podrá solicitar las opiniones técnicas o legales que estime
| convenientes y las someterá al Comité de Supervisión en reunión
extraordinaria. De no llegarse a un acuerdo en la reunión
extraordinaria, el asunto será elevado a las gerencias generales
| de las Partes para su solución. En caso de subsistir la
discrepancia, será de aplicación lo dispuesto en el acápite 21.2.=
| CLAUSULA OCTAVA.— REGALIA Y VALORIZACION =========================
8.1 El Contratista pagará la regalía en efectivo, sobre la base de
| los Hidrocarburos Fiscalizados, valorizados en uno o más Puntos de
Fiscalización de la Producción, de conformidad con los acápites
| 8.3, 8.4 y 8.5. En caso de pérdida de Hidrocarburos será de
aplicación lo estipulado en el acápite 14.2.=========e=s===========
| 8.2 Para los efectos de esta cláusula, los siguientes términos

tendrán los significados que se indican a continuación:

8.2.1 Costo de Transporte y Almacenamiento: es el c ¿ expresado

| en Dólares por Barril o Dólares a el caso, que
comprende:= ana
| a) La tarifa pagada a terceros o 1 j stimada, expresada en
Dólares por Barril o Dólares es de Btu, según sea el
| caso, por el transporte Y namiento necesario de los

Hidrocarburos Fiscalizados desde un Punto de Fiscalización de la
| 34

| AV. CAMINO REAL N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL TREINTINUEVE

ue [w 7537139 5%

|

Producción hasta un punto de venta o exportación, incluyendo el
almacenamiento en ese puntoz y, S===========e=====nnnne==m==
b) Gastos de manipuleo y despacho, asi como de embarque que
correspondan, de los Hidrocarburos Fiscalizados hasta la brida
fija de conexión al buque o hasta las instalaciones necesarias
para llevar a cabo la venta, *""""==nssanarasaasmen natos mec mans
8.2.2 Período de Valorización: es cada quincena de un mes
calendario, entendiéndose que la primera quincena es el período
comprendido desde el primero hasta el decimoquinto Día de dicho
mes calendario, y la segunda quincena es el período que falta para
la finalización de dicho mes calendario.==========e========sss=====
Por acuerdo de las Partes, y en tanto las normas legales

correspondientes lo permitan, el Período de Valorización podrá ser

extendido o acortado.==============scoaesccacarorossoocoreosss=s==

8.2.3 Precio de Canasta: es el precio expresado en Dólares por
Barril, que representa el valor FOB puerto de exportación peruano,
determinado de conformidad con el subacápite 8.4.1 para el
Petróleo Fiscalizado, con el subacápite 8.4.2 para los Condensados
Fiscalizados y con el subacápite 8.4.3 para los Líquidos del Gas
Natural Fiscalizados.============c=cercacanoonoaaacalosonota ===
8.2.4 Precio Realizado: es el precio, expresado en Dólares por
MMBtu, efectivamente pagado O  pagadero por un comprador al
Contratista por el Gas Natural Fiscalizado y que debe incluir
cualquier otro concepto que se derive directamente de la venta de
Gas Natural Fiscalizado y del volumen efectivamente entregado de

Gas Natural Fiscalizado.============

No se tomarán en consideración para el cál

Realizado: il
a) Cualquier pago resultante de 1 ones de volúmenes de
Gas Natural contenidos en ctivos contratos de
compraventa; y, = Sssamssasssoseosaco======= ==
b) El Impuesto General a las as, el Impuesto Selectivo al

Consumo, el Impuesto de Promoción Municipal y/o cualquier otro

35

AV. CAMINO REAL N” 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

ve |w 7537140

DIEZ MIL CUARENTA

impuesto al consumo.===================s===s==========e============
8.2.5 Tarifa Estimada: es el costo expresado en Dólares por Barril
o Dólares por MMBtu, según sea el caso, Correspondiente al

transporte desde un Punto de Fiscalización de la Producción hasta
| un punto de venta o exportación o hasta otro ducto de terceros.
Dicho costo deberá tomar en cuenta los conceptos, metodología y
| procedimientos referidos en el "Reglamento de Transporte de

Hidrocarburos por Ductos", sus modificaciones o el que lo

¡SO ==

sustituya. =eescorccarcrascosmacosonosooonz=e
| 8.2.6 Valor del Petróleo Fiscalizado: es el resultado de
multiplicar el Petróleo Fiscalizado de un Período de Valorización
| por el Precio de Canasta del Petróleo Fiscalizado para dicho
período, precio al cual se le habrá restado el Costo de Transporte
| y Almacenamiento, de ser el caso.=====es=aeoeaeooooeoasonoseea===
8.2.7 Valor de los Condensados Fiscalizados: es el resultado de
| multiplicar los Condensados Fiscalizados de un Periodo de
Valorización por el Precio de Canasta de los Condensados
Fiscalizados para dicho período, precio al cual sele habrá
| restado el Costo de Transporte y Almacenamiento, de ser el caso.==
8.2.8 Valor de los Líquidos del Gas Natural Fiscalizados: es el
| resultado de multiplicar los Líquidos del Gas Natural Fiscalizados
de un Período de Valorización por el Precio de Canasta de los
| Líquidos del Gas Natural Fiscalizados para dicho periodo, precio
al cual se le habrá restado el Costo de Transporte y
| Almacenamiento, de ser el caso. =======================s============
8.2.9 Valor del Gas Natural Fiscalizado: es el resultado de
| multiplicar el Gas Natural Fiscalizad os de su

contenido calórico, en millones Período de

de ser el caso. A

asemsesoscesmeesssese=
| 8.3 El Contratista al momento de efectuar la declaración de
Descubrimiento Comercial de Hidrocarburos optará por la aplicación

36

| AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
w 7537141

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL CUARENTIUNO

de una de las dos metodologias establecidas en los subacápites
8.3.1 y 8.3.2, luego de lo cual, no podrá efectuar cambio de
metodología durante el resto de la Vigencia del Contrato.=========
8.3.1 Metodología por Escalas de Producción: Conforme a esta
metodología, se establecerá un porcentaje de regalía para los
Hidrocarburos Líquidos Fiscalizados y los Líquidos del Gas Natural
Fiscalizados, y otro porcentaje de regalia para el Gas Natural

Fiscalizado, por cada Período de Valorización, de acuerdo a la

siguiente tabla:==e=s==s=s=====es==sessesesseseosoossoeossssas=====

| Produccion Fiscalizada Regalia

MBDC en porcentaje (7)

MBDC: Miles de Barriles por dia calendario ========

Cuando el promedio total de Hidrocarburos Líquidos Fiscalizados y
los Líquidos del Gas Natural Fiscalizados, Sea menor o igual a 5
MBDC se aplicará el porcentaje de regalía de 65.13%. Cuando dicho
promedio sea igual o mayor a 100 MBDC se aplicará el porcentaje de
regalía de 80.13%. Cuando dicho promedio esté entre 5 MBDC y 100

MBDC se aplicará el porcentaje de regalía que resulte de aplicar

el método de interpolación lineal. .========================
La regalía que el Contratista deberá pagar por los Hidrocarburos
Líquidos Fiscalizados y los Líquidos del Gas Natural Fiscalizados,
será el resultado de aplicar el porcentaje de regalia obtenido

para dichos Hidrocarburos a la suma del Valor del etróleo

Fiscalizado, el Valor de los Líquidos del Gas Natural Piscalizados

y el Valor de los Condensados Fisc el Periodo de

Valorización.============: ==
En el caso de Gas Natural Fiscalizado para terminar su promedio
en barriles por día, se utilizarlá siguiente equivalencia:

Barriles serán equivalentes al volumén de Gas Natural Fiscalizado

37

AV, CAMINO REALN* 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
Ru bw 7537142

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CUARENTIDOS

expresado en pies cúbicos estándar divididos entre el factor cinco

mil seiscientos veintiséis (5,626).== ======
La regalía que el Contratista deberá pagar por el Gas Natural
Fiscalizado, será el resultado de aplicar el porcentaje de regalía
obtenido para dicho Hidrocarburo al Valor del Gas Natural
Fiscalizado, en el Período de Valorización. ============e==sms=m=e=
8.3.2 Metodología por Resultado Económico (RRE): Conforme a esta
metodología, el porcentaje de regalía será el resultado de sumar

el porcentaje de la regalía fija de 65.13% más el porcentaje de la

¡=== ======

regalía variable, de acuerdo a lo siguiente:===
RRE = 65.13 Z + A

Pes Ye El

Pue 1
RV = - 1 | _—_—_—_—_————_—_—_—_—_—_— - 100
X ez 1+(FRe-a - 1.15)

Donde: =S======ece=ssesso=oo=occcoorcecroooarrenmorrocosersenonos

RYU : Regalia Variable Z « ======eancenorencooe nooo neo
FRea 3 Factor R ea =9S=====se=es=ss=seseeseseesesssesssse=======
La Regalía Variable se aplica cuando: FR «-a 2 1.15, y en el rango
de=============Re ooo nas: E
0% £ Regalia Variable £ 20% =

Para resultados negativos de RV se considera 0%, para resultados

em:

de RV mayores a 20%, se considera 20% ====="=="="0="
X «e-a»Ingresos correspondientes al periodo anual anterior al
momento en el cual se hace el cálculo de la Regalía Variable.

== =

Comprenden los conceptos aplicables al Factor R ems ==
Y «-1a.Egresos correspondientes al período anual erior al
momento en el cual se hace el cálculo de Variable.
Comprenden los conceptos aplicables al

Factor R «-1Es el cociente en y egresos
acumulados desde la Fecha de Suscyipción periodo «e-1s
Período «*—.:Períiodo anual anterio

el cálculo de la Regalía Variable.======

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

X lw 7537143

|

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL CUARENTITRES

PP... oooo oo ro

Ingresos acumulados: ==============ceocccrseaenmms
Acum[PFPX(PCP-CTAP)] + Acum[PFOKX(PCC-CTAC)] + ======s==============
Acum[PFGX(PRG-CTAG)] + Acum[PFLX(PCL-CTAL)] + Acum[01] =========w=
PFP. = Producción Fiscalizada de Petróleo.==========:

cares

PCP.— = Precio de Canasta para Petróleo.===
CTAP = Costos de Transporte y Almacenamiento para Petróleo.=======

PFC  = Producción Fiscalizada de Condensados.==================:

PCC” = Precio de Canasta para Condensados.========================
CTAC = Costo de Transporte y Almacenamiento para Condensados.===="=
PFG = Producción Fiscalizada de Gas Natural. .=====================
PRG — = Precio Realizado de Gas Natural.========s===================
CTAG = Costo de Transporte y Almacenamiento para Gas Natural.=====
PFL  = Producción Fiscalizada de Líquidos del Gas Natural .========
PCL  = Precio de Canasta para Líquidos del Gas Natural .===========
CTAL = Costos de Transporte y Almacenamiento para Líquidos del Gas

Natural s======================: ams======

DI = Otros ingresos. .====anmacrccorosasranaaaneeaoaasanrrrase===

IEEE SANAR

Egresos acumulados:
Acum(Inversión + Gastos + Regalía + Otros Egresos) ===============
El detalle de los ingresos y egresos así como la oportunidad del

registro de los componentes/ del Factor R  «e-1, 5e especifican en

el anexo "E" HUSA
El cálculo del porcentaje de la Regalía Variable se efectúa dos

veces al año: una en el mes de enero, con información de los

Ingresos y Egresos de enero a diciembre del. año
anterior; y otra en el mes de julio, con 1
año calendario anterior a junio del año
8.4 Para los efectos del Contrato,
clases de Hidrocarburos Fiscalizados/será présado en Dólares por
Barril o en Dólares por millón de /Btu,- gún sea el caso y será
determinado conforme se indica a c ===

8.4.1 Para la determinación del Precio de Canasta del Petróleo

Fiscalizado, se procederá de la siguiente manera:==

39

AV. CAMINO REAL N* 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

JE

w 7537144

JORCE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL CUARENTICUATRO

a) Con una anticipación no menor de noventa (90) Días a la Fecha
de Inicio de la Extracción Comercial de Petróleo las Partes
determinarán la calidad de Petróleo que se va a producir en el

esos RS

Área de Contrato.
b) Dentro de los treinta (30) Días siguientes a la determinación a
que se refiere el literal anterior, las Partes seleccionarán una
canasta de Petróleo de hasta un máximo de cuatro (4) componentes

los que deberán cumplir lo siguiente:============= =====

1. Que sean de calidad similar al Petróleo que se vaya a medir en

un Punto de Fiscalización de la Producción; =========: a========
2. Que sus cotizaciones aparezcan regularmente en la publicación
"Platt's Dilgram Price Report" u otra fuente reconocida por la
industria petrolera y acordada por las Partes;z y,

samsooessomse=

3. Que sean competitivos en el mercado O mercados a los cuales
podría venderse el Petróleo que se vaya a medir en un Punto de
Fiscalización de la Producción .,==""""enmarstaacaccarcaierocaeserns lame
Cc) Una vez determinado lo establecido en los literales
precedentes, las Partes suscribirán un "Acuerdo de Valorización"
en el que establecerán los términos y condiciones adicionales a
los que se detallan en este subacápite y que se requieran para su

correcta aplicación.========= Sosooosorrsoocossoosm===
En el "Acuerdo de Valorización” se definirán los procedimientos de
ajuste que sea necesario establecer por razón de calidad. Los
ajustes por calidad considerarán premios y/o castigos por
mejoramiento y/o degradación de la calidad del Petróleo
Fiscalizado con relación a la calidad de los tipos de Petróleo que

integran la canasta. Asimismo, en €el "Acuerdo de Valorización" se

establecerá su vigencia y la periodicidad con que rá revisarse

los métodos y procedimientos que e manera que en
todo momento se garantice una realista de los
precios del Petróleo Fiscalizado- de las Partes en
cualquier momento considera qu aplicación de los métodos y
procedimientos establecidos en el "Acuerdo de Valorización” no da

como resultado una determinación realista del valor FOB puerto de
40

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

e | 7537145

DIEZ MIL CUARENTICINCO

exportación peruano del Petróleo Fiscalizado, las Partes podrán
acordar la aplicación de otros métodos y procedimientos que

efectivamente produzcan dicho resultado.==========
d) Cada seis (6) Meses o antes si alguna de las Partes lo
| solicita, las Partes podrán revisar la canasta establecida para la
valorización del Petróleo Fiscalizado, a fin de verificar que
sigue cumpliendo con las condiciones antes enumeradas. Si se
| verifica que alguna de dichas condiciones ya no se cumple, las
Partes deberán modificar la canasta dentro de los treinta (30)
| Días siguientes a la fecha en que se inició la revisión de la
canasta. Si vencido este plazo las Partes no hubieran acordado una

| nueva canasta, se procederá de conformidad con lo estipulado en el

subacápite 8.4.5.==========e=seoseseseeoensoooooooooonoooe======
| Si se verifica que la gravedad API (promedio ponderado), contenido
de azufre, uotro elemento que mida la calidad del Petróleo
Fiscalizado hubiera variado significativamente con relación a la
| calidad de los componentes que integran la canasta (promedio
aritmético simple), las Partes deberán modificar la composición de

| la canasta con el objeto de que la misma refleje la calidad del

Petróleo Fiscalizado.===================e====== amooo
| e) En la eventualidad que en el futuro el precio de uno O más de
los tipos de Petróleo que integran la canasta fuera cotizado en
| moneda distinta a Dólares, dichos precios serán convertidos a
Dólares a las tasas de cambio vigentes en las fechas de cada una
de las referidas cotizaciones. Los tipos de cambio a utilizarse
| serán el promedio de las tasas de cambio cotizadas por Citibank

titución, las

N.A. de Nueva York, Nueva York.
| Partes acordarán otra que la susti
f) El Precio de Camasta que /se i calcular la
| valorización del Petróleo j Período de
Valorización será determinado iguiente manera:=============
| 1. Se determina el precio promedio de cada uno de los tipos de
Petróleo que integran la canasta, calculando la media aritmética

| de sus cotizaciones publicadas en el Periodo de Valorización. Sólo
41

| AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

E

w 7537146

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CUARENTISEIS

se considerarán los Días en los que todos los componentes que
integran la canasta, hayan sido cotizados. Queda entendido que si
en una edición regular del "Platt's Oilgram Price Report”
aparecieran dos o más cotizaciones para el mismo componente de la
canasta, se utilizará la cotización de fecha más cercana a la
fecha de la publicación ("Prompt Market")3 y, ========m=mnsss=see==
2. Los precios promedio resultantes de acuerdo a lo antes
indicado, para cada uno de los componentes de la canasta, serán a
su vez promediados, para asi obtener el Precio de Canasta
correspondiente al valor del Petróleo Fiscalizado.================
8.4.2 Para la determinación del Precio de Canasta de los
Condensados Fiscalizados se procederá de acuerdo a lo establecido
en el subacápite 8.4.1, en lo que resulte aplicable. Las Partes
podrán acordar los ajustes necesarios para que el Precio de
Canasta refleje en la mejor forma el valor de los Condensados
Fiscalizados.========ss=ccmac cnn
8.4.3 Para la determinación del Precio de Canasta de los Líquidos
del Gas Natural Fiscalizados se procederá de acuerdo. a lo
establecido en el subacápite 8.4.1, en lo que resulte aplicable.
Las Partes podrán acordar los ajustes necesarios para que el
Precio de Canasta refleje en la mejor forma el valor de los
Líquidos del Gas Natural Fiscalizados.==========a====coreomomsmas
8.4.4 El precio del Gas Natural Fiscalizado estará representado
por el Precio Realizado, el mismo que deberá reflejar el precio de
venta en el mercado nacional o en un punto de exportación dentro
del territorio macional, según fuera el caso. El valor mínimo a

aplicar como Precio Realizado, será de 0.60 US$ / MMBtu.=

8.4.5 En caso que las Partes no pudieran llegar quiera de

los acuerdos contemplados en este ac aplicación lo

A e it

dispuesto en el acápite 21.2.=

8.5 Sin perjuicio de lo estipulado en el iteral d) del numeral

2.5 del anexo "E", Procedimiento Cont. ez si en cualquier momento
las Partes establecieran que ha habido un error en el cálculo del

factor R e«-3 y que de dicho error resultara que debe aplicarse un
42

AV. CAMINO REAL N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

E [wn 7537147

DIEZ MIL CUARENTISIETE

| factor R e-s distinto al aplicado oque debió aplicarse en un

momento distinto a aquel en que se aplicó, se procederá a realizar
la correspondiente corrección con efecto al período en que se
incurrió en el error, reajustándose a partir de ese periodo el
| porcentaje de regalía. Todo ajuste producto de un menor pago de la

regalia, devengará intereses a favor de la Parte afectada desde el
| momento en que se cometió el error. Las devoluciones que se haga

al Contratista por un mayor pago de la regalía serán realizadas
| con cargo a los saldos que PERUPETRO tenga que transferir al

PEER u7qP 0 Í3QÍRÓRQRRÉQRQRQRQÍÍRDP o

Tesoro.======:
8.6 El monto de la regalía se calculará para cada Periodo de
| Valorización. El pago respectivo se hará en Dólares a más tardar
el segundo Día Útil después de finalizada la quincena
| correspondiente, debiendo PERUPETRO extender el certificado
respectivo a nombre del Contratista conforme a ley. El volumen de
| los Hidrocarburos Fiscalizados de cada quincena estará sustentado
por las boletas de fiscalización que PERUPETRO cumplirá con

entregar al Contratista debidamente firmadas en señal de
| conformidad .==: RO ooo
8.7 Por el Contrato, en el caso que el Contratista no cumpla con
| pagar a PERUPETRO, en todo o parte el monto de la regalía dentro
del plazo estipulado en el acápite 8.6, el Contratista pondrá a
| disposición de PERUPETRO los Hidrocarburos de su propiedad
extraídos del Área de Contrato, en la cantidad necesaria que cubra

| el monto adeudado, los gastos incurridos y los intereses

correspondientes según el acápite 19.6.====== Sorpresa

República del Perú, que incluye al
| Impuesto a la Renta, así como a 6 especificas que al
respecto se establece en la Ley ¿
| Suscripción.===:
El Estado, a través del Ministerio de Economía y Finanzas,

| garantiza al Contratista, el beneficio de estabilidad tributaria

43

| AV. CAMINO REALN* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

se | 7537148

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CUARENTIOCHO

durante la Vigencia del Contrato, por lo cual quedará sujeto,
únicamente, al régimen tributario vigente a la Fecha de
Suscripción, de acuerdo a lo establecido en el "Reglamento de la
Garantía de la Estabilidad Tributaria y de las Normas Tributarias
de la Ley N” 26221, Ley Orgánica de Hidrocarburos", aprobado por
Decreto Supremo No. 32-95-EF, en la "Ley que regula los Contratos
de Estabilidad con el Estado al amparo de las Leyes Sectoriales —
Ley N* 27343" en lo que corresponda y en la "Ley de Actualización
en Hidrocarburos — Ley N* 27377", =================================
9.2 La exportación de Hidrocarburos provenientes del Área de
Contrato que realice el Contratista está exenta de todo Tributo,
incluyendo aquellos que requieren mención expresa.================
9.3El pago por concepto de canon, sobrecanon y participación en
la renta será de cargo de PERUPETRO.==============================
9.4 El Contratista de conformidad con los dispositivos legales
vigentes, pagará los Tributos aplicables a las importaciones de
bienes e insumos requeridos por el Contratista para llevar a cabo
las Operaciones, de acuerdo a ley.=======mrosrnsrecanennnnn====e
9.5 De conformidad con lo dispuesto por el artículo 872 del Código
Tributario, el Contratista podrá llevar su contabilidad en Dólares
y por lo tanto, la determinación de la base imponible de los
Tributos que sean de cargo suyo, así como el monto de dichos
Tributos y el pago de los mismos, se efectuará de acuerdo a ley.==
9.6 Se precisa que el Contratista utilizará el método de

amortización lineal en un período de cinco (5) ejercicios anuales,

contados a partir del ejercicio al que corresponda la Fe

Inicio de la Extracción Comercial. Ea====
La referida amortización lineal se aplicará de
Exploración y Desarrollo y a todas las invef'sione realice el

Contratista desde la Fecha de Suscripción del trato hasta la

Queda estipulado que el plazo de amortización antes referido será

extendido, sin exceder en ningún caso el plazo del Contrato, si

por razones de precios o por cualquier otro factor acordado por

44

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

Rir bn 7537149

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CUARENTINUEVE

las Partes y luego de aplicar la amortización lineal a que se
refiere el párrafo anterior, los estados financieros del
Contratista arrojase un resultado negativo o una pérdida fiscal,
que a criterio del Contratista se proyecte que no va a poder ser
compensada para efectos fiscales de acuerdo a las normas
tributarias vigentes. La extensión del plazo de amortización será
puesta en conocimiento previo de la Superintendencia Nacional de

Administración Tributaria.=
CLAUSULA DECIMA — DERECHOS ADUANEROS =
10.1 El Contratista está autorizado a importar en forma definitiva

IRON ooo noseoa

o temporal, de conformidad con los dispositivos legales vigentes,
cualquier bien necesario para la económica y eficiente ejecución
de las Operaciones.=============sooeconoocooonasooconenesese==s
10.2 El Contratista podrá importar temporalmente, por el período
de dos (2) Años, bienes destinados a sus actividades con
suspensión de los Tributos a la importación, incluyendo aquellos
que requieren mención expresa; y, en caso de requerirse prórroga,
la solicitará a PERUPETRO por períodos de un (1) Año hasta por dos
(2) veces; quien gestionará ante la Dirección General de
Hidrocarburos la Resolución Directoral correspondiente. Con la
documentación señalada, la Superintendencia Nacional de

Administración Tributaria autorizará la prórroga del régimen de

importación temporal. ======n=======snereronos==soeee===
El procedimiento, los requisitos y garantías necesarias para la
aplicación del régimen de importación temporal, se sujetarápsa las
normas contenidas en la Ley General de Aduanas y

modificatorias y reglamentarias.======" AREA
10.3 La importación de bienes e ingumo ridos por el
Contratista en la fase de exploración actividades de
Exploración, se encuentra exonerada d Tributo, incluyendo
aquellos que requieren mención expresá, siempre y cuando se
encuentren contenidos en la lista de bienes sujetos al beneficio,
de acuerdo a lo establecido en el artículo 562 de la Ley N* 26221.

El beneficio se aplicará por el plazo que dure dicha fase.=======

45

AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
se lw 7537150

- 442.E907 - 142.904

1 442-8897 - 442-2574

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL CINCUENTA

10.4 Los Tributos que gravan la importación de bienes e insumos
requeridos por el Contratista para las actividades de Explotación
y para las actividades de Exploración en la fase de explotación,

ERES

serán de cargo y costo del importador.==
10.5 PERUPETRO podrá inspeccionar los bienes importados en forma
definitiva o temporal bajo esta cláusula, para las actividades de
Exploración de la fase de exploración, para verificar si dichos
bienes han sido importados exclusivamente para las Operaciones.===
10.6 El Contratista deberá informar periódicamente a PERUPETRO
sobre los bienes e insumos que hayan sido exonerados de Tributos,
de acuerdo a lo dispuesto en el artículo 562 de la Ley N* 26221.==
El Contratista no podrá reexportar ni disponer para otros fines
los bienes e insumos señalados en el párrafo anterior, sin
autorización de PERUPETRO. Obtenida la autorización, el
Contratista deberá aplicar los Tributos que correspondan, conforme
a lo dispuesto en el artículo 572 de la Ley N* 26221,=====
CLAUSULA DECIMO PRIMERA.— DERECHOS FINANCIEROS ============== ===

11.1 Garantía del Estado ==================5==o5o=>==omooooos====o==

Interviene en el Contrato el Banco Central de Reserva del Perú, de
conformidad con lo dispuesto en la Ley NO 26221 y por el Decreto
Legislativo N2 668, para otorgar por el Estado al Contratista las

garantías que se indica en la presente cláusula, de acuerdo al

régimen legal vigente en la Fecha de Suscripción.====
Las garantías que se otorga en la presente cláusula son de alcance

también para el caso de una eventual cesión, con sujeció

de Hidrocarburos y al presente Contrato.=
11.2 Régimen Cambiario ===
El Banco Central de Reserva del Perú,
y en cumplimiento de las disposicion vigentes a la Fecha
de Suscripción, garantiza que el Contrat: gozará del régimen
cambiario en vigor en la Fecha de Shscrifpción y, en consecuencia,
que el Contratista tendrá el derecho a la disponibilidad, libre
tenencia, uso y disposición interna y externa de moneda

extranjera, asi como la libre convertibilidad de moneda nacional a

46

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

xp 7537151
NOV 2007

DIEZ MIL CINCUENTIUNO

moneda extranjera en el mercado cambiario de oferta y demanda, en

los términos y condiciones que se indica en la presente cláusula.=

En ese sentido, el Banco Central de Reserva del Perú, en
representación del Estado, garantiza al Contratista de acuerdo al
régimen legal vigente en la Fecha de Suscripción:=================
a) Libre disposición por el Contratista de hasta el ciento por
ciento (100%) de las divisas generadas por sus exportaciones de
los Hidrocarburos Fiscalizados, las que podrá disponer
directamente en sus cuentas bancarias, en el país O enel

SAR AAA AA A A e A E tc it
b) Libre disposición y derecho a convertir libremente a divisas
hasta el ciento por ciento (100%) de la moneda nacional resultante
de sus ventas de Hidrocarburos Fiscalizados al mercado nacional y
derecho a depositar directamente en sus cuentas bancarias, en el
país o en el exterior, tanto las divisas como la moneda nacional.=
Cc) Derecho a mantener, controlar y operar cuentas bancarias en

cualquier moneda, tanto en el país como en el exterior, tener el

control y libre uso de tales cuentas y a mantener y disponer
libremente en el exterior de tales fondos de dichas cuentas sin

restricción alguna.========== ini

nm pr—

d) Sin perjuicio de todo lo anterior, el derecho del Contratista a

i
$
E

disponer libremente, distribuir, remesar o retener en el exterior,

rai:

442-8897 - 442-2874 - 44:

sin restricción alguna, sus utilidades netas anuales, determinadas
con arreglo a ley === oca ooo
11.3 Disponibilidad y Conversión a Divisas
Queda convenido que el Contratista acudirá a las entidades del

A...”

—ormail: pre

sistema financiero establecidas en el país para ac

conversión a divisas, a que se refiere el literal
11.2.==

ue se refiere el
O parcialmente por
Central de Reserva del

párrafo anterior no pueda ser
las entidades antes mencionadas,
| Perú garantiza que proporcionará llas divisas necesarias. ==========

Para el fin indicado, el Contratista deberá dirigirse por escrito

| 47

| AV. CAMINO REAL N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

au bw 7537152

DIEZ MIL CINCUENTIDOS

| al Banco Central, remitiéndole fotocopia de comunicaciones
recibidas de no menos de tres (3) entidades del sistema
| financiero, en las que se le informe la imposibilidad de atender,
en todo o en parte, sus requerimientos de divisas.====c===m===s=====
| Las comunicaciones de las entidades del sistema financiero serán
válidas por los dos Días Útiles ulteriores a la fecha de su
emisión .===samccancoaem ooo nea
| Antes de las lla.m. del Día Útil siguiente al de la presentación
de los documentos precedentemente indicados, el Banco Central
| comunicará al Contratista el tipo de cambio que utilizará para la
conversión demandada, el que regirá siempre que el Contratista
| haga entrega el mismo dia del contravalor en moneda nacional.=====
Si, por cualquier circunstancia, la entrega del contravalor no
| fuese hecha por el Contratista en la oportunidad indicada, el
Banco Central de Reserva del Perú, le comunicará al Día Útil
| siguiente, con la misma limitación horaria, el tipo de cambio que

regirá para la conversión, de efectuársela ese mismo día.==:
Sin perjuicio de lo anterior, en caso de que el Banco Central de
| Reserva del Perú comprobara, oportunamente, que dicha
disponibilidad no puede ser atendida total o parcialmente por las
| entidades antes mencionadas, notificará al Contratista para que
acuda al Banco Central de Reserva del Perú con la moneda nacional

| correspondiente para dar cumplimiento a la conversión a divisas.==

11.4 Modificaciones al Régimen Cambiario ness =ssss==emses====
ón del

cláusula

El Banco Central de Reserva del Perú, en represent.
| Estado, garantiza que el régimen contenido en
continuará siendo de aplicación para e i durante la

| Vigencia del Contrato.=========="
En caso de que por cualquier circuns tipo de cambio no
fuera determinado por la oferta y el tipo de cambio
aplicable al Contratista será:="======" =
a) Si se estableciera un tipo de cambio oficial (único, de igual
| valor para todas las operaciones en moneda extranjera o vinculadas

| a ésta, a partir de su fecha de vigencia éste será el utilizado
48

| AV. CAMINO REAL N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

E (e 7537153

DIEZ MIL CINCUENTITRES

esos

| bajo el Contrato.
b) De establecerse un régimen de tipos de cambio diferenciados,
| múltiples o si se diera diferentes valores aun tipo de cambio
único, el tipo de cambio a ser utilizado para todas las

| operaciones del Contratista será el más alto respecto de la moneda

extranjera.= pq E58EIiE II

11.5 Aplicación de Otras Normas Legales ==
| Las garantías que otorga el Banco Central de Reserva del Perú al
Contratista subsistirán durante la Vigencia del Contrato.=========
| El Contratista tendrá derecho a acogerse total o parcialmente,
cuando resulte pertinente, a nuevos dispositivos legales de cambio
o mormas cambiarias que se emitan durante la Vigencia del
Contrato, incluyendo aquéllos que traten aspectos cambiarios no
| contemplados en la presente cláusula, siempre que tengan un
carácter general OU sean de aplicación a la actividad de
Hidrocarburos. El acogimiento a los nuevos dispositivos o normas
| antes indicados no afectará la vigencia de las garantías a que se
refiere la presente cláusula, ni el ejercicio de aquellas
| garantías que se refieran a aspectos distintos a los contemplados
en los nuevos dispositivos o normas a los que se hubiere acogido

Queda expresamente convenido que el Contratista podrá, en
| cualquier momento, retomar las garantías que escogió no utilizar
transitoriamente y que retomar tales garantías no crea derechos ni
| obligaciones para el Contratista respecto del periodo en que se

acogió a los nuevos dispositivos o normas antes señalados.========

Asimismo, se precisa que retomar tales garantías, en na

| éstas «a a las demás garantías, ni cre,

adicionales para el Contratista.======)
| El acogimiento por el Contratista dispositivos

legales de cambio 0 normas cambiarias, 4 como su decisión de

| retomar las garantías que escogió no ilizar transitoriamente,

al Banco Central de Reserva

deberán ser comunicadas por escrito
del Perú y a PERUPETRO.==

49

| AV. CAMINO REAL. N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

E

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

w 7537154 ca,

DIEZ MIL CINCUENTICUATRO g

Lo establecido en este acápite es sin perjuicio de lo dispuesto en
el primer párrafo del acápite 11.4.=

11.6 Información Económica ==== ii
El Contratista remitirá información mensual al Banco Central de
Reserva del Perú relativa a su actividad económica, de conformidad
con el artículo 74 de la Ley Orgánica del Banco, aprobada por
Decreto Ley N* 26123.
CLAUSULA DECIMA SEGUNDA.— TRABAJADORES =

12.1 Las Partes convienen que al término del quinto Año contado a

=== PA E <E__E_5 5 _5EÍEqEIEI

PESE REESIE DIED O

partir de la Fecha de Inicio de la Extracción Comercial, el
Contratista habrá sustituido a todo su personal extranjero por
personal peruano de equivalentes calificaciones profesionales. Se
exceptúa de lo anterior a personal extranjero para cargos
gerenciales y al que sea necesario para la realización de trabajos
técnicamente especializados, en relación con las Operaciones. El
Contratista conviene en capacitar y entrenar al personal peruano
en la realización de trabajos técnicamente especializados a fin
que personal peruano pueda sustituir progresivamente al personal

extranjero en la realización de dichos trabajos.==

12.2 Al inicio de las Operaciones y al vencimiento de cada año
calendario, el Contratista entregará a PERUPETRO un cuadro

estadístico del personal a su servicio para las Operaciones, de

acuerdo al formato que PERUPETRO entregue al Contratista.=
CLAUSULA DECIMA TERCERA.- PROTECCION AMBIENTAL Y RELACIONES
COMUNITARIAS =
13.1 El Contratista se obliga a cumplir las disposici

ese === Sama

"Reglamento para la Protección Ambiental en las A
Hidrocarburos” aprobado por Decreto —2006-EM y
modificatorias, la Ley N” 28611, L del Ambiente y
modificatorias, así como las demás; i Ci ambientales
vigentes en lo que sea aplicable.==-)
13.2 El Contratista conducirá l4s eraciones ceñido a los
lineamientos del desarrollo sostenible, de la conservación y

protección del ambiente de acuerdo a las leyes y reglamentos de
so

AV. CAMINO REALN? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

E he 1537155

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CINCUENTICINCO

protección ambiental, sobre comunidades nativas y campesinas, y a
los convenios internacionales ratificados por el Estado Peruano.
Asimismo, deberá respetar la cultura, usos, costumbres, principios
y valores de las comunidades, manteniendo una adecuada armonía con
el Estado Peruano y la sociedad civil. .==========sos=cs=eresmsms==
13.3 El Contratista utilizará las mejores técnicas disponibles en
las prácticas de la industria internacional, con observancia de
las Leyes y regulaciones ambientales, sobre la prevención y
control de la contaminación ambiental aplicables a las
Operaciones; asimismo conducirá las Operaciones conforme a las
regulaciones vigentes sobre preservación de la diversidad
biológica, de los recursos naturales y la preservación de la
seguridad y salud de la población y de su personal. ===============
CLAUSULA DECIMA CUARTA — CONSERVACION DE LOS HIDROCARBUROS Y
PREVENCION CONTRA PERDIDAS =================================
14.1 El Contratista debe adoptar toda medida razonable para

prevenir la pérdida o desperdicio de los Hidrocarburos en la

superficie o enel subsuelo de cualquier forma, durante las

actividades de Exploración y Explotación.============
14.2 En caso de derrames de Hidrocarburos en la superficie, en el
Área de Contrato o fuera de ella, que deban ser informados de
acuerdo a las normas legales vigentes, el Contratista deberá
comunicar inmediatamente este hecho a PERUPETRO, indicándole el
volumen estimado del derrame y las acciones tomadas para subsanar
las causas del mismo. PERUPETRO tiene el derecho de verificar el
volumen del derrame y analizar sus Causas. ==========on==e==

En caso de pérdidas en la superficie, en el Área de

fuera de ella, antes del Punto de Fiscali roducción,
volumen perdido será valorizado de a cláusula octava
e incluido enel cálculo de la sin perjuicio de lo
estipulado en el acápite ies: SEUA EIA DIED
En caso de pérdidas antes del Punto de Fiscalización de la

Producción en situaciones distintas a las descritas en el párrafo
si

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

gr bw 7537156

DIEZ MIL CINCUENTISEIS

| anterior y que den origen a una compensación al Contratista por
parte de terceros, el monto de la compensación recibida por los
| Hidrocarburos perdidos, multiplicado por el factor que resulte de
dividir el monto de la regalía pagada por los Hidrocarburos
Fiscalizados en el Punto de Fiscalización de la Producción al que
correspondan los Hidrocarburos perdidos en la "Quincena" en que
ocurrió la pérdida, entre el valor de tales Hidrocarburos
| Fiscalizados, determinado de acuerdo al acápite 8.2 en la misma
quincena, será el monto que el Contratista deberá pagar por
| concepto de regalía por los Hidrocarburos perdidos, a más tardar
al segundo Día útil de recibida dicha compensación, sin perjuicio

CLAUSULA  DECIMA QUINTA.— CAPACITACION Y TRANSFERENCIA — DE
| TECNOLOGIA ==========-
15.1 En cumplimiento de lo establecido por el articulo 292 de la

INR

Ley N* 26221, el Contratista se obliga a poner a disposición de
| PERUPETRO, en cada año calendario durante la Vigencia del

Contrato, la siguiente suma:=============os=oo====oesssse=========

Aporte Anual
(en US$)

| Hasta el año calendario en que tenga lugar la Fecha de
inicio de la Extraccion Comercial.

|/0 0
| pei
ña 30,000.0
| 2 JAMIESZA
Mas de 5,000 |. 42 | soso00.0 |
NS

El primer pago se efectuará en la Fecha de Suscripción en un monto

| que se determinará multiplicando el aporte anual correspondiente

52

| AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

we Je 1537157

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL CINCUENTISIETE

al literal a), por la fracción que resulte de dividir el número de
Días que falten para completar el año calendario en curso entre
trescientos sesenta y cinco (365). .================================
El aporte anual de capacitación en caso del literal b), será el
que corresponda al tramo en que se encuentre la producción diaria
promedio de los Hidrocarburos Fiscalizados en el año calendario
anterior, la cual se obtendrá dividiendo el volumen total de los
Hidrocarburos Fiscalizados en dicho Año entre el correspondiente
número de Dias.=========m=mnresccocananaicannnicicaono ===
Para determinar los Barriles / Día en caso de producción de Gas
Natural Fiscalizado, se utilizará la siguiente equivalencia:
Barriles serán equivalentes al volumen de Gas Natural expresado en

pies cúbicos estándar divididos entre el factor cinco mil

seiscientos veintiséis (5,626).=====: peones
Los pagos a que se refiere el presente acápite, excepto el primer
pago, serán efectuados durante el Mes de enero de cada año
calendario. Los pagos podrán hacerse mediante transferencia

bancaria siguiendo las instrucciones que PERUPETRO proporcionará

para estos efectos.=======es===ase====ss==oossssese=sss===s====e=====
15.2 El Contratista cumplirá con las obligaciones establecidas en

el acápite 15.1 depositando el aporte en la cuenta que PERUPETRO

le señale. .==e=s=scccems=es=see=sec=os ESTETSENIE E NIRAa
PERUPETRO entregará al Contratista una comunicación manifestando
la conformidad del pago, dentro de los cinco (5) Dias Útiles de

=s======ste=

haber recibido el aporte.============================
15.3 Los programas de capacitación que el Contratista establezca
erán

para su personal, tanto en el pais como en el extranjero,

puestos en conocimiento de PERUPETRO.====:
15.4 El Contratista se compromete, duran
y de ser posible, durante la fase d
programa para estudiantes universitários fin que realicen
prácticas con el objeto que éstos pueda de acuerdo con los
requerimientos de la universidad de provengan, complementar

su formación académica, todo ellode acuerdo a la legislación
53

AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

RN 753/7158

DIEZ MIL CINCUENTIOCHO

vigente en la República del Perú, sin que esto genere dependencia
laboral alguna. Asimismo, el Contratista pondrá dicho programa en

| conocimiento de PERUPETRO.==e=annass===S==eoee nero ===
CLAUSULA DECIMA SEXTA — CESION Y ASOCIACION ======================
| 16.1 En caso que el Contratista llegue a un acuerdo para ceder su
posición contractual O asociarse con un tercero en el Contrato,
procederá a notificar a PERUPETRO respecto de dicho acuerdo. A la
notificación deberá acompañarse la solicitud de calificación del
cesionario o del tercero, correspondiéndole a estos últimos
| cumplir con adjuntar la información complementaria que resulte

necesaria para su calificación como empresa petrolera, conforme a

Si PERUPETRO otorga la calificación solicitada, la cesión O
| asociación se llevará a cabo mediante la modificación del
Contrato, conforme a ley. .=========rrrearerconoeocomanoesaneo=====
| 16.2 El Contratista, previa notificación a PERUPETRO, podrá ceder

su posición contractual O asociarse auna Afiliada, conforme a

aeoeoeecosoorsesoeesee=====
| 16.3 El cesionario o el tercero otorgará todas las garantias y

asumirá todos los derechos, responsabilidades y obligaciones

| derivadas del Contrato.======e==ars=escersomeoe====:
CLAUSULA DECIMA SETIMA — CASD FORTUITO O FUERZA MAYOR ============
17.1 Ninguna de las Partes es imputable por la inejecución de una
| obligación o su cumplimiento parcial, tardío o defectuoso, durante
el término en que dicha Parte obligada se vea afectada por causa
| de Caso Fortuito o Fuerza Mayor y siempre que acredite que tal

| 17.2 La Parte afectada por el Fuerza Mayor
notificará por escrito dentro de lof6 ci Pas siguientes de
| producida la causal a la otra cto de tal evento y
acreditará la forma en que la ejecución de la
correspondiente obligación. La OU arte responderá por escrito
| aceptando o no la causal dentro de los quince (15) Dias siguientes

| de recibida la notificación antes mencionada. La no respuesta de
54

| AV. CAMINO REALN? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

w 7537159

JE <p
DIEZ MIL CINCUENTINUEVE ES

| la Parte notificada en el plazo señalado se entenderá como

aceptación de la causal invocada.========================

| En el caso de ejecución parcial, tardía o defectuosa de la
obligación afectada por Caso Fortuito O Fuerza Mayor, la Parte
| obligada a su cumplimiento hará sus mejores esfuerzos para
ejecutarla con arreglo a la común intención de las Partes
| expresada en el Contrato, debiendo las Partes continuar con la

ejecución de las obligaciones contractuales no afectadas en

1] La Parte afectada por la causa de Caso Fortuito O Fuerza Mayor
deberá reiniciar el cumplimiento de las obligaciones y condiciones

| contractuales dentro de un periodo de tiempo razonable, luego que
dicha causa O causas hubieran desaparecido, para lo cual deberá

| dar aviso a la otra Parte dentro de los cinco (5) Días siguientes
de desaparecida la causa. La Parte no afectada colaborará con la

Parte afectada en este esfuerzo.=========c=nsoonenerannocaenmeo

| En los casos de huelga, paro u otros similares, una de las Partes
no podrá imponer a la otra una solución contraria a su voluntad.==

| 17.3 El lapso durante el cual los efectos de la causa de Caso
Fortuito o Fuerza Mayor afecten el cumplimiento de las
obligaciones contractuales, será agregado al plazo previsto para
el cumplimiento de dichas obligaciones, y si fuera el caso, al de

| la fase correspondiente del Contrato y al plazo de Vigencia del

Contrato.====s==ss==s======= amceceocooreoceorssee=======

Si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución

de alguno de los programas mínimos de trabajo a que se refiere el

acápite 4.6, la fianza que garantice dicho programa antendrá
e tal causa
en que PERUPETRO

el Contratista y, si

| vigente y sin ser ejecutada durante el lapso e
afecte la indicada ejecución o durante el la
| no se pronuncie sobre la causal inyótada
se hubiera producido alguna disc epanci respecto a la existencia
| de tal causal, mientras no se Í a la discrepancia. Com tal
fin el Contratista deberá prorrogar o sustituir dicha fianza,

| según sea necesario.==

$5

| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

RI Bn 7537160 o

DIEZ MIL SESENTA sE
8

Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal
invocada por el Contratista o mientras no se resuelva la

discrepancia que pudiere haberse producido sobre su existencia,

quedará en suspenso el cómputo del plazo para la ejecución del
| programa mínimo de trabajo respectivo. En caso que  PERUPETRO
acepte la existencia de la causal de Caso Fortuito o Fuerza Mayor
invocada por el Contratista, éste reanudará la ejecución del
| programa mínimo de trabajo tan pronto cesen los efectos de la

indicada causal.==== AAA AMES AMES A
| 17.4 PERUPETRO hará los esfuerzos necesarios para obtener la ayuda
y cooperación de las autoridades correspondientes del Gobierno a
| fin que se tomen las medidas necesarias para asegurar una
implementación y operación continuada y segura de las actividades
| previstas bajo el Contrato.==========s==s=s=====sroooosnsessoame===
Se conviene que cuando cualquiera de las Partes, a su solo
criterio, considere que su personal o el de sus subcontratistas no
| puedan actuar dentro del Área de Contrato con la seguridad
necesaria en cuanto a su integridad física, la invocación de esta

| situación como causa de Caso Fortuitoo Fuerza Mayor no será

ERITREA

¡e

discutida por la otra Parte.=

| 17.5 En caso que el Contratista se vea afectado por causa de Caso
Fortuito o Fuerza Mayor que le impida completar la ejecución del
| programa minimo de trabajo del período en curso, vencido el
término de doce (12) Meses consecutivos contados a partir del
momento en que aquella se produjo, el Contratista podrá resolver
| el Contrato, para lo cual deberá comunicar su decisión a PERUPETRO

con una anticipación no menor de treinta (30) Dias

| la cual hará suelta del Área de Contrat

CLAUSULA DECIMA OCTAVA — CONTABILID:
| 18.1 El Contratista deberá llevar $u4

los principios y las prácticas contables establecidas y aceptadas

tabilidad, de acuerdo con

| en el Perú. Asimismo, deberá llevar y mantener todos los libros,
56

| AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

ue |w 7537161

DIEZ MIL SESENTIUNO

registros detallados y documentación que sean necesarios para
contabilizar y controlar las actividades que realiza en el pais y

en el extranjero con relación al objeto del Contrato, así como

para la adecuada sustentación de sus ingresos, inversiones,
| costos, gastos y Tributos incurridos en cada ejercicio. Por otro
lado, dentro de los ciento veinte (120) Días contados a partir de
la Fecha de Suscripción, el Contratista proporcionará a PERUPETRO
| una copia en idioma castellano del "Manual de Procedimientos

Contables" que haya decidido proponer para registrar sus

SERIAS

| RETRO en A A

El "Manual de Procedimientos Contables" deberá contener entre

| otros, lo siguiente:=====: Saona =====
a) Idioma y moneda en que se llevarán los registros contables; ===
| b) Principios y prácticas contables aplicables; ==================
c) Estructura y Plan de Cuentas, de conformidad con los
requerimientos de la Comisión Nacional Supervisora de Empresas y
| Valores (CONASEV); ==

d) Mecanismos de identificación de las cuentas correspondientes al

PD q E 508 $FEI IgE gIg

| Contrato y otros contratos por Hidrocarburos, a las actividades

relacionadas y a las otras actividades; == Sra cross oo===>
| e) Mecanismos de imputación de los ingresos, inversiones, costos y

gastos comunes, al Contrato, a otros contratos por Hidrocarburos»,
| a las actividades relacionadas y a las otras actividades; y, =====

1) Determinación de las cuentas de ingresos y egresos y de los

registros detallados para efectos del cálculo del factor Re-a,
| asi como el detalle de los procedimientos descritos en
"E" del Contrato, de ser el caso.==========
| 18.2 De haberse incluido en el
Contables” lo descrito en el literal/f) pre te, PERUPETRO, en
| un lapso no mayor de treinta (308) Di haberlo recibido
comunicará al Contratista su aprobadió specto del procedimiento
| contable del factor R «-a a que se trae dicho literal o, en su
defecto, las sugerencias que considere para mejorar y/o ampliar

| dicho procedimiento. De no haber un pronunciamiento por parte de
57

| AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

E

w 7537162

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

Seno,
DIEZ MIL SESENTIDOS $ ,

PERUPETRO dentro del plazo mencionado, el procedimiento a que se
refiere el literal %f) del acápite 18.1 será considerado como
aprobado para todos sus efectos.=================================
Dentro del mismo término de treinta (30) Días de recibido el
“Manual de Procedimientos Contables", PERUPETRO podrá formular
sugerencias y/u observaciones para mejorar, ampliar o eliminar

alguno o algunos de los otros procedimientos contables propuestos

PP _ ___ »5P>xEE -E-- EE E E EEE mm

en dicho manual.
Todo cambio en lo que respecta al procedimiento contable del
factor R «-a aprobado, será previamente propuesto a PERUPETRO para
su aprobación, siguiéndose para tal fin el procedimiento contenido
en el primer párrafo del presente acápite.========================
18.3 Los libros de contabilidad del Contratista, los estados
financieros y la documentación de sustento de los mismos, serán
puestos a disposición de los representantes autorizados de

PERUPETRO para su verificación, en las oficinas del domicilio

TAREA

fiscal del Contratista, previa notificación.= ¡AER
189.4 El Contratista mantendrá los registros de las propiedades
muebles e inmuebles, utilizadas en las Operaciones del Contrato,
de conformidad con las normas de contabilidad vigentes en el Perú

y de acuerdo a las prácticas contables generalmente aceptadas en

la industria petrolera internacional.=
PERUPETRO podrá solicitar al Contratista información sobre sus
propiedades cada vez que lo considere pertinente. Asimismo,
PERUPETRO podrá solicitar al Contratista su cronograma de
inventarios físicos de los bienes inherentes a las Operaciones,

clasificándolos según sean de propiedad del Contratis

terceros, y participar en éstos si lo considera conve
18.5 El Contratista deberá remitir, dentro de
Días de haber sido emitidos, copia

treinta (30)
sus auditores
externos sobre sus estados financieros Correspondientes al
ejercicio económico anterior. En
tuviese suscrito con PERUPETRO má

o que el Contratista
un contrato, 0 realizara

actividades distintas a las del Contrato, se obliga a llevar
58

AV. CAMINO REAL N 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

se lw 7537163

DIEZ MIL SESENTITRES

| cuentas separadas con el objeto de formular estados financieros
para cada contrato y/o actividad, y por lo tanto, el informe
| elaborado por sus auditores externos deberá incluir también

estados financieros por cada contrato y/o actividad.=====: ===
| 18.6 El Contratista deberá remitir a PERUPETRO, cuando éste lo
requiera, información consignada en la declaración jurada anual

| del Impuesto a la Renta presentada a la Superintendencia Nacional

de Administración Tributaria o la entidad que la sustituya.
| CLAUSULA DECIMA NOVENA — VARIOS ========:

19.1 Si en uno o más casos, cualesquiera de las Partes omitiera

invocar 0 insistir en el cumplimiento de alguna de las
| estipulaciones del Contrato o en el ejercicio de cualquiera de los
derechos otorgados bajo el Contrato, ello no será interpretado

| como una renuncia a dicha disposición o derecho.========: ======
19.2 En la ejecución de las Operaciones el Contratista cumplirá

| con todas las resoluciones que las autoridades competentes dicten

en uso de sus atribuciones legales.= Sesso
Asimismo, el Contratista se obliga a cumplir todas las

| disposiciones de las autoridades competentes en relación con los

aspectos de defensa y seguridad nacional.================

| 19.3 El Contratista tiene el derecho al libre ingreso y salida del

Área de Contrato. ======================== e
| 19.4 En concordancia con la legislación vigente, el Contratista
tendrá el derecho de utilizar, con el propósito de llevar a cabo
| las Operaciones, el agua, madera, grava y otros materiales de

construcción ubicados dentro del Área de Contrato, respetando, el

derecho de terceros, de ser el caso. ===
| 19.5 La licencia de uso de informació técnica de
Contrato u otras áreas, que el Contrátista de adquirir de

| PERUPETRO, se suministrará de acuerdo
Información Técnica de Exploración

Para Manejo de
de PERUPETRO, para

| cuyo efecto las Partes suscribirán u a-Convenio".==========

19.6 En el caso que alguna de las Partes no cumpla con pagar en el

| plazo acordado, el monto materia del pago estará afecto a partir
59

| AV. CAMINO REALN" 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

w 7537164

DIEZ MIL SESENTICUATRO

del Día siguiente de la fecha en que debió pagarse, a las tasas de

interés siguientes:============eeesonnsceoSSs=o=========
| a) Para cuentas que sean expresadas y pagaderas en moneda
nacional, la tasa aplicable será la tasa activa en moneda nacional
(TAMN) para créditos de hasta trescientos sesenta (360) Días de
| plazo, publicada por la Superintendencia de Banca y Seguros, 0 la
que la sustituya, aplicable al periodo transcurrido entre la fecha
| de vencimiento y la fecha efectiva de pago; y, ===================
b) Para cuentas que sean expresadas en Dólares, y pagaderas en
moneda nacional o en Dólares, la tasa aplicable será la tasa de
interés preferencial (U.S. Prime Rate) más tres (3) puntos
porcentuales, publicada por la Reserva Federal de los Estados
Unidos de Norteamérica, aplicada al período transcurrido entre la
fecha de vencimiento y la fecha efectiva de pago, a falta de ésta,
| las Partes acordarán otra que la sustituya adecuadamente.=========
19.7 Las disposiciones del acápite 19.6 serán de aplicación a
| todas las cuentas entre las Partes que surjan bajo el Contrato o
de cualquier otro acuerdo o transacción entre las Partes. Por
| acuerdo escrito entre las Partes se podrá establecer una
estipulación diferente para el pago de intereses. Las
| disposiciones aquí contenidas para la aplicación de intereses no

modificarán de ningún modo los derechos y recursos legales de las

Partes para hacer cumplir el pago de los montos adeudados.=
| 19.8 En caso de emergencia nacional declarada por ley, en virtud
de la cual el Estado deba adquirir Hidrocarburos de productores
| locales, ésta se efectuará a los precios que resulten de aplicar

los mecanismos de valorización establecidos en la cláu octava
| y serán pagados en Dólares a los treinta quientes de
efectuada la entrega.=====
| 19.9 El Estado, a través del
Ministerio del Interior, brindar Contratista en las

| Operaciones y en cuanto le sea posible; las medidas de seguridad

necesarias.
19.10 El Contratista liberará y en su caso indemizará a PERUPETRO

60

AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

u bw 7537165

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL SESENTICINCO

y al Estado, según corresponda, de cualquier reclamo, acción legal
u otras cargas o gravámenes de terceros que pudieran resultar como
consecuencia de las Operaciones y relaciones llevadas a cabo al
amparo del Contrato, provenientes de cualquier relación
contractual o extra contractual, salvo aquellas que se originen
por acciones del propio PERUPETRO o del Estado.===================
19.11 El Contratista tendrá la libre disponibilidad de los
Hidrocarburos que le corresponda conforme al Contrato.============
CLAUSULA VIGESIMA -— NOTIFICACIONES Y COMUNICACIONES ==============
20.1 Toda notificación o comunicación, relativa al Contrato, será
considerada como válidamente cursada si es por escrito y entregada
con cargo O recibida por intermedio de correo certificado O
facsímil o por otros medios que las Partes acuerden, dirigida al
destinatario en un Día Útil a las siguientes direcciones:
PERUPETRO:
PERUPETRO S.A. =======

Gerencia General ==

¡REA

Av. Luís Aldana N9 320 eesmrcmarcesecceanonooonrrescosoonoosere===>
Lima 41 - Perú ==
Fax: 6171801 =========

Contratista: ====
VETRA PERÚ S.A.C. ===

Gerencia General

Antequera 535, Urbanización Jardín =— San Isidro

Telf.: 4424829 / 4424830 ======
Fax: 4424831

Garante Corporativo:
VETRA ENERGY GROUP L.L.C.
Presidente =====; a

Dpto. NM* 50 (MC 01-118-00)
8401 NW 17th Street ====
Miami,
Telf.: 1-212-5133200

61

AV. CAMINO REAL N” 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

E |w 7537166

DIEZ MIL SESENTISEIS

Fax.s 1-212-3859010 ======w=========: e a AA O E A A E
20.2 Cualquiera de las Partes tendrá el derecho de cambiar su
| dirección O el número de facsímil a los efectos de las
notificaciones y comunicaciones, mediante comunicación a la otra
| Parte, con por lo menos cinco (5) Días Útiles de anticipación a la
fecha efectiva de dicho cambio.==================r=nsnses======
Lo establecido en el primer párrafo de este acápite es de
| aplicación al Garante Corporativo.=================E==============
CLAUSULA VIGESIMA PRIMERA — SOMETIMIENTO A LA LEY PERUANA Y
| SOLUCION DE CONTROVERSIAS =================o=er=snese==S========
21.1 Sometimiento a la Ley Peruana ======================e========
| El Contrato se ha negociado, redactado y suscrito con arreglo a
las normas legales del Perú y su contenido, ejecución y demás
| consecuencias que de él se originen se regirán por las normas
legales de derecho interno de la República del Perú.============"==
21.2 Comité Técnico de Conciliación ==============================
| El Comité Técnico de Conciliación será formado dentro de los
quince (15) Dias Útiles siguientes a su convocatoria por
| cualquiera de las Partes y estará compuesto por tres (3) miembros
calificados en la materia de que se trate. Cada una de las Partes
| seleccionará a un (1) miembro y el tercero será determinado por
los miembros designados por las Partes. Si cualquiera de las
| Partes no designara a su miembro representante dentro del plazo
estipulado o si los miembros designados por ellas no pudieran
| ponerse de acuerdo para determinar al tercer miembro dentro del

plazo estipulado, o siel Comité Técnico de Conciliación no

emitiera opinión dentro del plazo estipulado, cual fa de las

| Partes podrá someter la discrepancia para qu resuelta de
acuerdo a lo previsto en el acápite 21 rato. ============

| Las Partes, dentro de los sesenta (

| este comité.=========== (DÍCESE
Las resoluciones del Comité Técnico de Conciliación deberán ser
| emitidas dentro de los treinta (30) Días de su instalación y

62

| AV. CAMINO REALN" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

El 7537167

DIEZ MIL SESENTISIETE

| tendrán carácter obligatorio, en tanto un laudo arbitral, de ser
el caso, no resuelva el diferendo en forma definitiva. Sin
| perjuicio del cumplimiento de la resolución emitida por el Comité
Técnico de Conciliación, cualquiera de las Partes podrá recurrir a
| arbitraje conforme al acápite 21.3, dentro de los sesenta (60)
Dias siguientes a la fecha de recepción de la notificación de la

resolución referida.=================: PP o o
| 21.3 Convenio Arbitral ======ec=so=masmrsoocanooon nano
Cualquier litigio, controversia, diferencia o reclamo resultante
| del Contrato o relativo al Contrato, tales como su interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que
| surja entre el Contratista y PERUPETRO y que no pueda ser resuelto
de mutuo acuerdo entre las Partes deberá ser resuelto por medio de

| arbitraje internacional de derecho, de acuerdo con lo dispuesto en

el artículo 682 de la Ley No. 26221.==================== =======
Las Partes se obligan a realizar todos aquellos actos que sean
| necesarios para el desarrollo del procedimiento arbitral hasta su
culminación y ejecución. .=====ecsancocoooeoosseoosoossessonoss===e=
| El arbitraje será administrado por el Centro Internacional de
Arreglo de Diferencias Relativas a Inversiones, en adelante CIADI,
| En todo lo no previsto en esta cláusula, el arbitraje se
organizará y desarrollará de acuerdo con las Reglas de Arbitraje
| del CIADI, vigentes en la Fecha de Suscripción. ===================
Los árbitros serán tres (3), cada Parte designará a uno y el
tercero será nombrado por los árbitros designados por las Partes.=
| Para la solución de fondo del litigio, controversia, diferencia o

reclamo sometido a arbitraje, los árbitros aplicarán el

| interno de la República del Perú.======================; ama

El arbitraje podrá tramitarse en la sede manente de
| Arbitraje o en la de cualquier otra institución 4proópiada, pública
un acuerdo a tal

| efecto o en cualquier otro lugar que “l Comisión O Tribunal

apruebe, previa consulta con el Secretarío General.=====:

| Durante el desarrollo del arbitraje las Partes continuarán con la
63

| AV. CAMINO REALN 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

E

w 7537168

DIEZ MIL SESENTIOCHO

| ejecución de sus obligaciones contractuales, en la medida en que
sea posible, inclusive aquéllas materia del arbitraje.============
| Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales garantizadas Con
| las fianzas a que se refiere el acápite 3.10 quedará en suspenso
el cómputo del plazo respectivo y tales fianzas no podrán ser

| ejecutadas, debiendo ser mantenidas vigentes durante el

procedimiento arbitral. Con tal fin, el Contratista deberá

| El laudo es obligatorio para las Partes y no podrá ser objeto de
apelación ni de cualquier otro recurso, excepto los previstos en
| el Convenio sobre Arreglo de Diferencias Relativas a Inversiones
entre Estados y Nacionales de Otros Estados, en adelante el

| Convenio. ============sos====s=s=======: ¡ECO 0qE0O0
El laudo dictado conforme al Convenio se ejecutará dentro del

| territorio peruano, de acuerdo a las normas vigentes sobre

ej ecución de sentencias. =========="====N===NN====: ¡ZII
Las Partes renuncian a cualquier reclamación diplomática.=========
| 21.4 Este Contrato se redacta e interpreta en el idioma
castellano, por lo que las Partes convienen en que esta versión es

a

| la única y la oficial.=====e=s=e===s======s===========
CLAUSULA VIGESIMA SEGUNDA — TERMINACION =
| 22.1 La terminación del Contrato se rige por lo estipulado en él,

¡PTAS SIRIA

y supletoriamente por las normas de la Ley N* 26221; y, en cuanto

| a loque no esté previsto en ella, por las normas del Código

Civil.==="0:

¡DUERO

as==ccooasesso====e====
Salvo los casos previstos en el acápite 22.3, cuando una de las

| Partes incurra en incumplimiento de cualquiera de las obli iones

estipuladas en el Contrato por causas de Caso

| Fortuito o Fuerza Mayor u otras caus les, la otra
Parte podrá notificar a dicha omunicándole el
| incumplimiento y su intención de dar táñíinado el Contrato al

término del plazo de sesenta (60) no ser que dentro de

| este plazo dicha Parte subsane el referido incumplimiento |
64

| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

E lw 7537169

DIEZ MIL SESENTINUEVE

| demuestre a la otra Parte que está en vía de subsanación.=========
Si la Parte que recibe una notificación de incumplimiento
| cuestiona o niega la existencia de éste, dicha Parte puede referir
el asunto a arbitraje conforme a lo dispuesto en la cláusula
| vigésimo primera, dentro de los treinta (30) Dias siguientes a la
notificación. En tal caso, el cómputo del plazo de sesenta (60)
Días quedará en suspenso hasta que el laudo arbitral sea
| notificado a las Partes, y el Contrato terminará si habiendo sido
confirmado el incumplimiento, dicha Parte no  subsana el
| incumplimiento o no demuestra a la otra Parte que está en vía de
subsanación, dentro de dicho plazo.===============================
| El Contrato puede terminar con anterioridad al plazo de Vigencia
del Contrato, por acuerdo expreso de las Partes.==================
| 22.2 A la terminación del Contrato cesarán totalmente todos los
derechos y obligaciones de las Partes, especificados en el
Contrato y se tendrá en consideración: ============================
| a) Que los derechos y las obligaciones de las Partes derivados de
este Contrato con anterioridad a dicha terminación sean
| respetados; incluyendo, entre otros, el derecho del Contratista a
los Hidrocarburos extraidos y a las garantias estipuladas en el

DRETS:

| Contratos y, ======s===========
b) Que en caso de incumplimiento incurrido por cualquiera de las
| Partes en fecha anterior a la terminación, de cualquiera de las

obligaciones estipuladas en el Contrato, éstos sean subsanados por

| la Parte infractora, salvo las obligaciones que por su naturaleza
se extinguen con la terminación del mismo.

22.3 El Contrato se resolverá de pleno derecho y sin previo

| del programa mínimo de trabajo de cugsálquier odo de la fase de
exploración, luego de haber de las prórrogas
| contempladas en el acápite 3.4 el caso, y sin razones
satisfactorias a PERUPETRO, salvo Se cumpla lo previsto en los

Ema nnamaa:

| acápites 4.7 y 4.13.=========:

65

| AV. CAMINO REAL N" 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

ue lw 7537170

|

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL SETENTA

22.3.2 En caso que al vencimiento de la fase de exploración o del
período de retención, lo último que suceda, no se efectuara
ninguna declaración de Descubrimiento Comercial. .==================
22.3.3 En los casos específicos señalados en los acápites 3.10,
4.2 y 17.5.==
22.3.4 En caso que el Contratista haya sido declarado en

SERna ¡ERECTA PERIANA

insolvencia, disolución, liquidación o quiebra y el Contratista no
curse la motificación descrita en el acápite 16.1, en un plazo de

quince (15) Días Útiles, identificando al tercero que asumirá su

posición contractual. .======="n========: nooo
22.3.5 En caso de no encontrarse vigente la garantía corporativa a
que se refiere el acápite 3.11 y el Contratista no cumpla con
sustituirla en un plazo máximo de quince (15) Días Útiles
siguientes a la recepción por el Contratista de la notificación de
PERUPETRO requiriendo la sustitución, o en caso de haber sido
declarada la insolvencia, disolución, liquidación o quiebra de la
entidad que haya otorgado la garantía a que se refiere el acápite
3.11 y el Contratista no cumpla con notificar a PERUPETRO en un
plazo máximo de quince (15) Días Útiles siguientes al
requerimiento de PERUPETRO, identificando al tercero que asumirá
la garantía corporativa, previa calificación y aceptación por
PERUPETRO.==

22.3.6 Por mandato de un laudo arbitral que declare, en los casos

SERES

del acápite 22.1, un incumplimiento y éste no sea  subsanado

conforme a lo dispuesto en el referido acápite; o por mandato de

un laudo arbitral que declare la terminación del Contrato.===:

26221, en caso de incumplimiento por el

disposiciones sobre el Medio Ambiente, impondrá las

sanciones pertinentes, pudiendo el Mínisteri Energía y Minas
llegar hasta la terminación
OSINERGMIN. =s=============o====

22.5 En caso que el Contratista, o la entidad que haya otorgado la

ontr. previo informe al

garantía a que se refiere el acápite 3.11, solicite protección

66

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

IE

w 7537171

DIEZ MIL SETENTIUNO

| contra las acciones de acreedores, PERUPETRO podrá resolver el
Contrato en caso estime que sus derechos bajo el Contrato no se
| encuentren debidamente protegidos.====================mmosesmm====
22.6 A la terminación del Contrato, el Contratista entregará en
| propiedad al Estado, a través de PERUPETRO, a menos que éste no
los requiera, Sin cargo ni costo alguno para éste, en buen estado
de conservación, mantenimiento y funcionamiento, y teniendo en
| cuenta el desgaste normal producido por el uso, los inmuebles,
instalaciones de energía, campamentos, medios de comunicación,
| ductos y demás bienes de producción e instalaciones de propiedad
del Contratista que permitan la continuación de las Operaciones de
| E ae
En caso de haber Explotación conjunta de Petróleo, Gas Natural No
| Asociado y/o Gas Natural No Asociado y Condensados, al término del
plazo establecido en el acápite 3.1 para la fase de explotación de
Petróleo, el Contratista entregará en propiedad al Estado, a
| través de PERUPETRO, a menos que éste no los requiera, sin cargo
ni costo alguno para éste, en buen estado de conservación,
| mantenimiento y funcionamiento y teniendo en cuenta el desgaste
normal producido por el uso, los bienes e instalaciones propios de
| la Explotación de Petróleo, que no sean necesarios para la
Explotación de Gas Natural No Asociado y/o Gas Natural No Asociado

ini

¡Soccas===

y Condensados.
| Los bienes e instalaciones que conserve el Contratista para la
Explotación del Gas Natural No Asociado y/o Gas Natural No
| Asociado y Condensados, que hayan estado siendo utilizados también
en la Explotación de Petróleo, aún cuando continuaran en propiedad
| del Contratista, serán aplicados a servir ambas Explot

celebrándose al efecto un convenio entre la A
En caso que el Contratista haya est
instalaciones descritos en el primer presente acápite
pero que no sean Conexos 0 áACcces clusivamente a las
| Operaciones, esto es, que también ha; Stado siendo usados para

| operaciones en otras áreas con contrato vigente para la

67

| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

JE

w 7537172

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL SETENTIDOS

Exploración oO Explotación de Hidrocarburos en el pais, el
Contratista continuará con la propiedad de dichos bienes, haciendo

uso de ellos.====: A A O
22.7 A efectos de lo dispuesto en el acápite 22.6, durante el
último Año de Vigencia del Contrato, el Contratista dará las
facilidades y colaborará con PERUPETRO en todo lo necesario para
que, sin interferir con las Operaciones, PERUPETRO pueda realizar
todos los actos y celebrar todos los convenios que permitan una

transición ordenada y no interrumpida de las Operaciones que se

vengan realizando a la fecha de terminación del Contrato.=====

SEARS:

assso====== ANEXO MA" sess=======================
osssm=s=========== DESCRIPCION DEL LOTE XXV ============
UBICACIÓN ================
El Lote XXV se encuentra ubicado entre las Provincias de Talara y

Sullana del Departamento de Piura y Contralmirante Villar del

Departamento de Tumbes y está delimitado tal como se muestra en el

Anexo "B" conforme a la siguiente descripción.==
PUNTO DE REFERENCIA =============e=es=msses=ms=====
El Punto de Referencia o (P.R.) es la Estación H-1 Los Órganos,

ubicado en el Distrito de Los Órganos, Provincia de Talara del

Departamento de Piura.===
PUNTO DE PARTIDA ========
Desde la estación Pucallpa o (P.R.) se mide 6,864.280 m. hacia el

¡Sus!

Sur y luego 6,270.930 m. hacia el Este hasta encontrar el Punto
(9) que es el Punto de Partida (P.P.) del perímetro del Lote,=====
CONFORMACIÓN DEL LOTE ====== =
Desde el Punto (9) o (P.P.) se mide 7,685.290 m. en linea
recta con Azimut de 90%*00'00" hasta llegar al Pun
Desde el Punto (10) se mide 14,157.056 m./ Nor
Azimut de 00%00'00" hasta llegar al Punto
Desde el Funto (1) se mide 17,256.042
con azimut de 115*%24'27"70 hasta llegar al Punto (5).=
Desde el Punto (5) se mide 3,475.555 m. Sur Deste en línea recta
con azimut de 247*52'09"07 hasta llegar al Punto (6). .=============

"

0) =========
línea recta con
asessonmsos

Este en línea recta

=a====m=

68

AV. CAMINO REAL N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

0 pr 7537173

DIEZ MIL SETENTITRES

Desde el Punto (6) se mide 23,153.469 m. Sur Oeste en línea recta
con azimut de 198*41'22"50 hasta llegar al Punto (24).==:
Desde el Punto (24) se mide 5,670.911 m. Sur en línea recta con
azimut de 180*00'00" hasta llegar al Punto (31).==:

Desde el Punto (31) se mide 4,000.000 m. Oeste en linea recta con
| azimut de 270*%00'"00" hasta llegar al Punto (30).========: a=====

Desde el Punto (30) se mide 113.550 m. Norte en línea recta con
| Azimut de 340*00'00" hasta llegar al Punto (29).======:
Desde el Punto (29) se mide 4,432.070 m. Deste en línea recta con
| azimut de 270%00'00" hasta llegar al Punto (28).================="=
Desde el Punto (28) se mide 4,000.000 m. Norte en linea recta con
| Azimut de 360*00"00" hasta llegar al Punto (25). .==================
Desde el Punto (25) se mide 1,373.000 m. Este en línea recta con

azimut de 90%00*00" hasta llegar al Punto (26). .===================
| Desde el Punto (26) se mide 4,996.000 m. Norte en línea recta con

Azimut de 360*00'00" hasta llegar al Punto (21). .==================
| Desde el Punto (21) se mide 3,039.590 m. Este en línea recta con

azimut de 90*00'00" hasta llegar al Punto (22).
| Desde el Punto (22) se mide 3,500.000 m. Norte en línea recta con

Azimut de 350%00'00" hasta llegar al Punto (19).===

Desde el Punto (19) se mide 10,912.590 m. Deste en linea recta con
| azimut de 270*00'00" hasta llegar al Punto (17).=

Desde el Punto (17) se mide 4,406.920 m. Norte en línea recta con
| Azimut de 360*00'00" hasta llegar al Punto (15).====

Desde el Punto (15) se mide 5,633.367 m. Nor Este en linea recta
| con azimut de 24*04'52"79 hasta llegar al Punto (9) o Punto de

Partida (P.P.) cerrando así el perímetro del Lote.
| COLINDANCIAS = snm

Por el Norte con el Lote XXIII, por eY Este con

ma

Ú

as libres, por
el Sur con los Lotes 1V y XXII, por
XV. ==== =

DEFINICIÓN DE LAS PARCELAS ===
| Parcela 1 rodeada por los puntos de

Parcela 2 rodeada por los puntos de

| 69

| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

w 7537174

DIEZ MIL SETENTICUATRO

Parcela rodeada por los puntos de esquina 4,5,6,12,11 y 8 ======

Parcela rodeada por los puntos de esquina 7,8,11 y 10 ==========
Parcela rodeada por los puntos de esquina 9,10,13,16 y 15 ======

Parcela rodeada por los puntos de esquina 15,16,18 y 17

Parcela

3
4
5

Parcela 6 rodeada por los puntos de esquina 10,11,12,14 y 13 =====
7
8 rodeada por los puntos de esquina 13,14,20,19,18 y 16 ==
2

Parcela rodeada por los puntos de esquina 19,20,23 y 22 ===

Parcela 10 rodeada por los puntos de esquina 21,22,23,24,27 y 26 =
Parcela 11 rodeada por los puntos de esquina 25, 26, 27, 31, 39,

29 y 28 ======
== RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE ========

COORDENADAS COORDENADAS PLANAS
GEOGRAFICAS U.T.M.

Latitud Sur [Longitud Oestej Metros Norte Metros Este

Est. H-1 Los 04*10"17"247 | 81*%07"33"211
Organos (PR)
04*14*00"857 | 81*00'00"821 9"532,050.000 | 499,983.890
04*06'19"767 9"546,207.056 | 499,983.890
04*10"20"855 | 80*51"34"937 | 9*538,803.234 515,570.885
04*11'03"513 | 80*53"19"360 ] 9'537,493.914 512,351.387
04922"57"840 | 80*57"19"978

04*23'48"575 | 81*01"53"560

04*23'48"576 | 81*01"09"012
04*21"05"866 | 81”01'09"008
04*21'05"854 | 80*59"30"392

04*19"11*865 | 80*59"30"393/ a 500,912.590
17 81*05"24*425 | 9 52É,500.000 490,000.000

04*16'98"321 | e1%05"24"408-|-9"526,906.920 490,000.000

70

AV. CAMINO REAL N” 111 - 2DO, PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

e | 7537175

| ===== RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS ====

DIEZ MIL SETENTICINCO

| COORDENADAS PLANAS U.T.M.

| 9'546,207.056 499,983.890
77542,050.000

| 3 9 "542,050.000 508,735.587
9'541,457.056 509,983.890

050.
» 050. ,
; z a
7
zo
| E
E
1
| 16 9" 526,906.920
,

de 9'522,500.000 490,000.000
9'*522,500.000 4979,983.890
A 9'522,500.000 500,912.590

| 20 9*522,500.000 507,279.264

9*519,000.000 497,873.000

9*519,000.000 500,912.590

| 23 9*519,000.000
9'515,561.361 504, 932.070

| 9"514,004.000 496, 500.000
9*514,004.000

| 9"514,004.000

,
28 9 510,004.000 Y 177506

9'510,004.000 | 890,932.070 |
| 9*509,890.450 Y /300,932.070

31 9'509,890.450 (1 504,932.070

Ni

om

N
pus

N
N

71

| AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

JE

w 7537176

DIEZ MIL SETENTISEIS

| TOTAL 11 PARCELAS = 40,451.020 Ha

| Las Coordenadas, Distancias, Áreas y Azimuts mencionados en este

anexo, se refieren al Sistema de Proyección Universal Transversal
| Mercator (U.T.M) Esferoide Internacional, Zona 17 (Meridiano
Central 8120000").
| El Datum Geodésico es el provisional par.
En caso de discrepancias de las das U.T.M. con las
| Coordenadas Geográficas oO Distancias EE y Azimuts, las

Coordenadas U.T.M. serán consideradas correctas.=========

72

| AV. CAMINO REAL N* 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

w 7537177

E

DIEZ MIL SETENTISIETE

50
| SITTERS ANEXO "B" SENTADAS
Ssoze==c======= MAPA DEL AREA DE CONTRATO -— LOTE XXV ==============

| ANEXO “B"

MAPA DEL AREA DE CONTRATO <LOTE XXV

e

asar
[Pero (peto
LOTE XO(

AV. CAMINO REAL N" 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

E | 7537178

DIEZ MIL SETENTIOCHO

| sa ANEXO "C- 1% ===================e======
CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO
| CARTA FIANZA NQ

Lima, = aocoorrnseoorooooosocosenseesse=s======

| Señores DR noonooonoosoores
PERUPETRO S.A.

| Ciudad.*=

DIRE AENA

DUREN

De nuestra consideración :=== RAEE ASS
Por la presente, nosotros.... (Entidad del sistema financiero)...
| nos constituimos en fiadores solidarios de VETRA PERÚ S.A.C., en
adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
| llamada PERUPETRO, por el importe de cien mil y 00/100 Dólares
(US$ 100,000.00) a fin de garantizar el fiel cumplimiento de las
| obligaciones del Contratista bajo el programa mínimo de trabajo
del primer período de la fase de exploración, contenidas en la
| cláusula cuarta del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote XXV, suscrito con
| PERUPETRO (en adelante llamado Contrato). .=======================>=
La obligación que asume +...-(Entidad del sistema financiero)
2... bajo la presente fianza se limita a pagar a PERUPETRO la
| suma de cien mil y 00/100 Dólares (US$ 100,000.00) requerida en su

¡SRA ARSS

solicitud de pago. ===
| 1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática, pagadera a
| la presentación dentro del plazo de vigencia de la misma, de una
(Entidad del _a1
| financiero).... solicitando el pago de cie i 09 Dólares
(US$ 100,000.00), declarando que el Contr

carta notarial dirigida por PERUPETRO a ....

| todo o parte de la obligación antes ref pañando a dicha

carta, como único recaudo y justificafión copia certificada
| de la carta notarial dirigida po UPETRO al Contratista

exigiéndole el cumplimiento de la obligación antes referida y

74

| AV. CAMINO REAL N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORCE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

UE

w 7537179

DIEZ MIL SETENTINUEVE

| notificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido
| entregada a éste por lo menos veinte (20) Días calendario antes de
la fecha en que PERUPETRO presente la reclamación de pago a
| ..«. (Entidad del sistema financiero).....*S=as=o=m====menmen======
2. La presente fianza expirará a más tardar el ..... a menos que
| con anterioridad a esa fecha =.. (Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
| ..« «(Entidad del sistema financiero).... y al Contratista de toda
responsabilidad bajo la presente fianza, en cuyo caso la presente
| fianza será cancelada en la fecha de recepción de la mencionada

carta de PERUPETRO.=================ennmeeoso==s=====:

3. Toda demora por nuestra parte para honrar la presente fianza a
| favor de ustedes, devengará un interés equivalente a la Tasa
Activa en Moneda Extranjera (TAMEX) de las Instituciones del
| Sistema Financiero que publica la Superintendencia de Banca y
Seguros aplicable durante el período de retraso o la tasa que la
| sustituya. Los intereses serán calculados a partir de la fecha de

la recepción de la carta notarial dirigida por PERUPETRO a ...

| (Entidad del sistema financiero)...==
A partir de la fecha de la expiración o cancelación no se podrá
| presentar reclamo alguno por la presente fianza y +... (Entidad
del sistema financiero)..... y el Contratista quedarán liberados

| de toda responsabilidad u obligación respecto a la presente

fianza.==

| Atentamente, ==============

CARTA FIANZA PARA EL SEGUNDO PER / PROGRAMA MINIMO DE
| TRABAJO =============o=======s====== S=s=======

75

| AV. CAMINO REAL N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

Ri pw 7537180

|

JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL OCHENTA

Lima, s=e=e==sesooosososeseosooeoososssosooonsesss=sse============

Señores ==========cooccmconseoooooiosasmm=

Ciudad. =ee=s=ses==e=se=ccossscareroooeosesonarneseoosocossssomss===s

De nuestra consideración :=====sscamanrenna nono ore=s===
Por la presente, nosotros.... (Entidad del sistema financiero)...
nos constituimos en fiadores solidarios de VETRA PERÚ S.A.C., en
adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de seiscientos veinticinco mil y
00/100 Dólares (US$ 625,000.00) a fin de garantizar el fiel
cumplimiento de las obligaciones del Contratista bajo el programa
mánimo de trabajo del segundo período de la fase de exploración,
contenidas en la cláusula cuarta del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote XXV,
suscrito con PERUPETRO (en adelante llamado Contrato). .=========="="=
La obligación que asume ....(Entidad del sistema financiero)
2..... bajo la presente fianza se limita a pagar a PERUPETRO la

suma de seiscientos veinticinco mil y 00/100 Dólares (US$

625,000.00) requerida en su solicitud de pago.==
1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática, pagadera a
la presentación dentro del plazo de vigencia de la misma, de una
carta notarial dirigida por PERUPETRO a .... (Entidad del sistema
financiero).... solicitando el pago de seiscientos veinticinco mil

y 00/100 Dólares (US$ 625,000.00), declarando que el Contratista

no ha cumplido con todo o parte de la obligación antes
acompañando a dicha carta, como único recaudo y jus
f PERUPETRO al

obligación antes

copia certificada de la carta notaria
Contratista exigiéndole el cumplimi
referida y notificándole su intenci

dicha carta notarial de FERUPETRO al

er efectiva la fianza;

ntratista deberá haber sido

entregada a éste por lo menos veinte (20) Días calendario antes de
76

AV. CAMINO REALN” 111 - 2DO, PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

ue | 7537181 o,

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL OCHENTIUNO fe A

la fecha en que PERUPETRO presente la reclamación de pago a

.-«»(Entidad del sistema financiero)..... =
2. La presente fianza expirará a más tardar el ..... a menos que
con anterioridad a esa fecha ... (Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
««« «(Entidad del sistema financiero).... y al Contratista de toda
responsabilidad bajo la presente fianza, en cuyo caso la presente
fianza será cancelada en la fecha de recepción de la mencionada
carta de PERUPETRO.========:

ESTER!

====
3. Toda demora por nuestra parte para honrar la presente fianza a
favor de ustedes, devengará un interés equivalente a la Tasa
Activa en Moneda Extranjera (TAMEX) de las Instituciones del
Sistema Financiero que publica la Superintendencia de Banca y
Seguros aplicable durante el periodo de retraso o la tasa que la
sustituya. Los intereses serán calculados a partir de la fecha de
la recepción de la carta notarial dirigida por PERUPETRO a ...

¡UTM

(Entidad del sistema financiero)..

A partir de la fecha de la expiración O cancelación no se podrá
presentar reclamo alguno por la presente fianza y ++... (Entidad
del sistema financiero)..... y €el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente

fianza. ARTETA

Señore:
PERUPETRO S.A.===
Ciudad.==

77

AV. CAMINO REALN* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

ue hw 7537182

DIEZ MIL OCHENTIDOS

| De nuestra consideración:==============s==========me>s=========

Por la presente, nosotros.... (Entidad del sistema financiero)...
| nos constituimos en fiadores solidarios de VETRA PERÚ S.A.C., en
adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
| llamada PERUPETRO, por el importe de setecientos mil y 00/100
Dólares (US$ 700,000.00) a fin de garantizar el fiel cumplimiento
| de las obligaciones del Contratista bajo el programa minimo de
trabajo del tercer período de la fase de exploración, contenidas
| en la cláusula cuarta del Contrato de Licencia para la Exploración
y Explotación de Hidrocarburos en el Lote XXV, suscrito con
PERUPETRO (en adelante llamado Contrato). .=========================
| La obligación que asume ....(Entidad del sistema financiero)
2»... bajo la presente fianza se limita a pagar a PERUPETRO la
| suma de setecientos mil y  00/100 Dólares (US$ 700,000.00)
requerida en su solicitud de pago.========ssesss=osssncssessno====
| 1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática, pagadera a
| la presentación dentro del plazo de vigencia de la misma, de una
carta notarial dirigida por PERUPETRO a .... (Entidad del sistema
| financiero).... solicitando el pago de setecientos mil y 00/100
Dólares (US$ 700,000.00), declarando que el Contratista no ha
| cumplido con todo o parte de la obligación antes referida y
acompañando a dicha carta, como único recaudo y justificación, una
| copia certificada de la carta notarial dirigida por PERUPETRO al

Contratista exigiéndole el cumplimiento de la obligación tes

referida y notificándole su intención de hacer efectiva 1 anza;z

| dicha carta notarial de PERUPETRO al Contratista deb Háber sido
/

| entregada a éste por lo menos veinte (203 Días c. ario antes de

la fecha en que PERUPETRO presente /la ación de pago a

»»»» (Entidad del sistema financiero)...»
| 2. La presente fianza expirará a más tardar el  ..... a menos que
con anterioridad a esa fecha ... (Entidad del sistema
78

AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

ve | 7537183

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL OCHENTITRES

financiero)... reciba una carta de  PERUPETRO liberando a
». «(Entidad del sistema financiero).... y al Contratista de toda
responsabilidad bajo la presente fianza, en cuyo caso la presente
fianza será cancelada en la fecha de recepción de la mencionada
carta de PERUPETRO.======mec=sacnannaarnoan naaa mannan cane
3. Toda demora por nuestra parte para honrar la presente fianza a
favor de ustedes, devengará un interés equivalente a la Tasa
Activa en Moneda Extranjera (TAMEX) de las Instituciones del
Sistema Financiero que publica la Superintendencia de Banca y
Seguros aplicable durante el periodo de retraso o la tasa que la
sustituya. Los intereses serán calculados a partir de la fecha de
la recepción de la carta notarial dirigida por PERUPETRO a  ...
(Entidad del sistema financiero)... .=================se==c=ss=emss===
A partir de la fecha de la expiración O cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad
del sistema financiero)..... y el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente

fianza. nas:
Atentamente, ======:
(Entidad del sistema financiero)
= ANEXO "0-4" = ci
CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO
CARTA FIANZA NO

Lima,

Señores =
PERUPETRO S.A.
Ciudad.=====
De nuestra consideración:
Por la presente, nosotros....
nos constituimos en fiadores solidfAri de VETRA PERÚ S.A.C., en
adelante llamado el Contratista, ante PERUPETRO S.A., en adelante

79

AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

ue | 7537184

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL OCHENTICUATRO

llamada PERUPETRO, por el importe de cuatrocientos cincuenta mil y
00/100 Dólares (US$ 450,000.00) a fin de garantizar el fiel
cumplimiento de las obligaciones del Contratista bajo el programa
mínimo de trabajo del cuarto periodo de la fase de exploración,
contenidas en la cláusula cuarta del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote XXV,
suscrito con PERUPETRO (en adelante llamado Contrato).============
La obligación que asume ...-(Entidad del sistema financiero)
»=».... bajo la presente fianza se limita a pagar a PERUPETRO la
suma de cuatrocientos cincuenta mil y 00/100 Dólares (US$
450,000.00) requerida en su solicitud de pago.====================
1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática, pagadera a
la presentación dentro del plazo de vigencia de la misma, de una
carta notarial dirigida por PERUPETRO a .... (Entidad del sistema
financiero).... solicitando el pago de cuatrocientos cincuenta mil
y 00/100 Dólares (US$ 450,000.00), declarando que el Contratista
no ha cumplido con todo o parte de la obligación antes referida y
acompañando a dicha carta, como único recaudo y justificación, una
copia certificada de la carta notarial dirigida por PERUPETRO al
Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza;
dicha carta notarial de PERUPETRO al Contratista deberá haber sido
entregada a éste por lo menos veinte (20) Días calendario antes de
la fecha en que PERUPETRO presente la reclamación de pago a

««»»(Entidad del sistema financiero).....======="===

2. La presente fianza expirará a más tardar el ..... ¿Óómñenos que

con anterioridad a esa fecha +. del sistema
financiero)... reciba una carta liberando a
«+ --(Entidad del sistema financiero)++ Contratista de toda

responsabilidad bajo la presente fianzja, /én cuyo caso la presente

fianza será cancelada en la fecha de recepción de la mencionada

go

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JE

w 7537185 e

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL OCHENTICINCO

da
TES

carta de PERUPETRO.==========================: a
3. Toda demora por nuestra parte para honrar la presente fianza a
favor de ustedes, devengará un interés equivalente a la Tasa
Activa en Moneda Extranjera (TAMEX) de las Instituciones del
Sistema Financiero que publica la Superintendencia de Banca y
Seguros aplicable durante el período de retraso o la tasa que la
sustituya. Los intereses serán calculados a partir de la fecha de
la recepción de la carta notarial dirigida por PERUPETRO a ...
(Entidad del sistema financiero)... .================s==============
A partir de la fecha de la expiración O cancelación no se podrá
presentar reclamo alguno por la presente fianza y ...+.. (Entidad
del sistema financiero)..... y el Contratista quedarán liberados
de toda responsabilidad u obligación respecto a la presente

A  — q _ __Q O EIA

Atentamente, ======ssesseeesesceessoeenmasonosoo=s

aa IEEE.

(Entidad del sistema financiero) =================

coecesosereseameoeccesoomoe ANEXO "C-5" ======
CARTA FIANZA PARA EL QUINTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO
CARTA FIANZA NO =====================:

Ciudad.
De nuestra consideración:= ¡soseonorresosoooeso=

Por la presente, nosotros.... (Entidad del sistema financiero)...

nos constituimos en fiadores solidarios de VEJRA PERÚ 5.
adelante llamado el Contratista, ante PERUPEÉTRO S.A. 'N adelante
llamada PERUPETRO, por el importe de cuat oa mil y
00/100 Dólares (US$ 450,000.00) a tj

cumplimiento de las obligaciones del

arantizar el fiel
sta bajo el programa

mínimo de trabajo del quinto período)| la fase de exploración,

sei

AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORCE E. ORIHUMA IBERICO

NOTARIO - ABOGADO

1 |w 7537186

DIEZ MIL OCHENTISEIS

| contenidas en la cláusula cuarta del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote XXV,
| suscrito con PERUPETRO (en adelante llamado Contrato) .============
La obligación que asume ...-(Entidad del sistema financiero)
| +=... bajo la presente fianza se limita a pagar a PERUPETRO la
suma de cuatrocientos cincuenta mil y 00/100 Dólares (US$
| 450,000.00) requerida en su solicitud de pago.====================
1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática, pagadera a
la presentación dentro del plazo de vigencia de la misma, de una
carta notarial dirigida por PERUPETRO a .... (Entidad del sistema
financiero).... solicitando el pago de cuatrocientos Cincuenta mil
y 00/100 Dólares (US$ 450,000.00), declarando que el Contratista
| no ha cumplido con todo o parte de la obligación antes referida y
acompañando a dicha carta, como único recaudo y justificación, una
| copia certificada de la carta motarial dirigida por PERUPETRO al
Contratista exigiéndole el cumplimiento de la obligación antes
| referida y notificándole su intención de hacer efectiva la fianza;
dicha carta notarial de PERUPETRO al Contratista deberá haber sido
| entregada a éste por lo menos veinte (20) Días calendario antes de

la fecha en que PERUPETRO presente la reclamación de pago a

«« «(Entidad del sistema financiero)... . .+============: =
2. La presente fianza expirará a más tardar el ..... a menos que
con anterioridad a esa fecha ... (Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
.. «(Entidad del sistema financiero).... y al Contratista de toda

| responsabilidad bajo la presente fianza, en cuyo caso la pr
recepción de la cionada

fianza será cancelada en la fecha de
| carta de PERUPETRO.
3. Toda demora por nuestra parte esente fianza a
| favor de ustedes, devengará un intefés

Activa en Moneda Extranjera (TAMEX de Aas Instituciones del

82

| AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

JE |w 7537187

|

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL OCHENTISIETE

Sistema Financiero que publica la Superintendencia de Banca y
Seguros aplicable durante el período de retraso o la tasa que la
sustituya. Los intereses serán calculados a partir de la fecha de

la recepción de la carta notarial dirigida por PERUPETRO a ...

(Entidad del sistema financiero)...=============== [a
A partir de la fecha de la expiración O cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad
del sistema financiero)..... y el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente

fianza.===s==scoc==ee=essooonoooooooooooooorrroerooooceooseorooonos

Atentamente, ====se===esms=esosseseessesooess=sesses====

CARTA FIANZA PARA EL QUINTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO
CARTA FIANZA NO ============:

Lima, ========

SERENA

Señores =====a=e======eE

PERUPETRO S.A.===========

Ciudad. Seso=eooooneemescoreooecoonoocoosoeosescorses=====
De nuestra consideración ¡=====s===e=es=e=essessoseseseseseorses=s==

Por la presente, nosotros.... (Entidad del sistema financiero)...
nos constituimos en fiadores solidarios de VETRA PERÚ S.A.C., en
adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de cuatrocientos cincuenta mil y
00/100 Dólares (US$ 450,000.00) a fin de garantizar el fiel
cumplimiento de las obligaciones del Contratista bajo el programa

minimo de trabajo del sexto periodo de la fase de exp “ación,

contenidas en la cláusula cuarta del Contrato de Li á para la

1 Lote XXV,

Exploración y Explotación de Hidrocarburos

La obligación que asume ....(Entida “Sistema financiero)

83

AV. CAMINO REAL N" 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

ue lw 7537188

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL OCHENTIOCHO

2...» bajo la presente fianza se limita a pagar a PERUPETRO la
suma de cuatrocientos cincuenta mil y 00/100 Dólares (US$
£50,000.00) requerida en su solicitud de pago.===============e==m=
1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática, pagadera a
la presentación dentro del plazo de vigencia de la misma, de una
carta notarial dirigida por PERUPETRO a .... (Entidad del sistema
financiero).... solicitando el pago de cuatrocientos cincuenta mil
y 00/100 Dólares (US$ 450,000.00), declarando que el Contratista
no ha cumplido con todo o parte de la obligación antes referida y
acompañando a dicha carta, como único recaudo y justificación, una
copia certificada de la carta notarial dirigida por PERUPETRO al
Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza;
dicha carta notarial de PERUPETRO al Contratista deberá haber sido
entregada a éste por lo menos veinte (20) Días calendario antes de

la fecha en que PERUPETRO presente la reclamación de pago a

a=====:

»..»(Entidad del sistema financiero).....==========:

2. La presente fianza expirará a más tardar el ..... a menos que
con anterioridad a esa fecha ... (Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
.«««»(Entidad del sistema financiero).... y al Contratista de toda
responsabilidad bajo la presente fianza, en cuyo caso la presente
fianza será cancelada en la fecha de recepción de la mencionada

carta de PERUPETRO.=============:

3. Toda demora por nuestra parte para honrar la presente fianza a
favor de ustedes, devengará un interés equivalente a la Tasa

Activa en Moneda Extranjera (TAMEX) de las Instituciones

Sistema Financiero que publica la Superinti
Seguros aplicable durante el período de re asa que la
sustituya. Los intereses serán calculados i e la fecha de

la recepción de la carta notarial diri a r PERUPETRO a

84

AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

w 753/7189

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL OCHENTINUEVE

(Entidad del sistema financiero)...=
A partir de la fecha de la expiración O cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad
del sistema financiero)..... y el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente
fianza .========so=es=oesooeeosooeeoooooooeoooooossss==e=ose========

Atentamente, ========comeseocesoooronoooonesoo nos nnnseo===========

E iii

(Entidad del sistema financiero) =================E======

Av. Luis Aldana 320 ==
Lima
PERU ======s=orocss=sess=s=ses===
Por el presente documento VETRA ENERGY GROUP — L.L.C., de

conformidad con el acápite 3.11 del Contrato de Licencia para la

¡EREREDCADAA

Exploración y Explotación de Hidrocarburos en el Lote XXV a ser
suscrito por PERUPETRO S.A. ("PERUPETRO") y VETRA PERÚ S.A.C..
garantiza solidariamente ante PERUPETRO el cumplimiento por VETRA
PERÚ S.A.C., de todas las obligaciones que ésta asuma en el
programa mínimo de trabajo descrito en el acápite 4.6 del
Contrato, asi como la ejecución por VETRA PERÚ S.A.C., de cada uno
de los programas anuales de Explotación, tal .como puedan ser

reajustados O cambiados, que ésta presente a PERUPETRO en

cumplimiento del acápite 5.3 del Contrato.=
Esta garantía subsistirá mientras sean exigibles las obliga,
de VETRA PERÚ S.A.C., derivadas del Contrat
esta garantía VETRA ENERGY GROUP L.L.C., “a las leyes de

la República del Perú, renuncia expresa : toda reclamación

diplomática y se somete al procedimient: bítral para solución de

es

AV. CAMINO REAL N" 111 - 2DO, PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
w 7537190

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL NOVENTA

controversias establecido en la cláusula

Contrato.==

Atentamente,

Garante Corporativo =========;

(persona legalmente autorizada)
e e
==== PROCEDIMIENTO CONTABLE =====================
1. DISPOSICIONES ===

1.1 PROPOSITO ==

El propósito del presente anexo es el de establecer normas y

PARE aro:

procedimientos de contabilidad que permitan determinar los
ingresos, inversiones, gastos y costos operativos del Contratista

para efectos del cálculo del Factor Re«e-1 aquese refiere la

cláusula octava del Contrato.=======es==seocommcooooocanoomonessss

1.2 DEFINICIONES ========================= REED
Los términos utilizados en el presente anexo que han sido
definidos en la cláusula primera del Contrato, tendrán el
significado que se les otorga en dicha cláusula. Los términos
contables incluidos en el presente anexo, tendrán el significado

que les otorgan las normas y prácticas contables aceptadas en el

Perú y en la industria petrolera internacional.=========

1.3 NORMAS DE CONTABILIDAD ===========.

a) El Contratista llevará su contabilidad de conformidad con las
normas legales vigentes, con los principios y prácticas contables
establecidos y aceptados en el Perú y en la industria petrolera

internacional, y de acuerdo con lo dispuesto en el presente

Procedimiento Contable.==

b) El "Manual de Procedimientos Contables" al “refiere el
acápite 18.1 del Contrato, deberá consid:
contenidas en el presente anexo.==

2. REGISTROS CONTABLES, INSPECCION Y A

=

86

AV. CAMINO REAL N* 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUHA IBERICO

NOTARIO - ABOGADO

1e |w 7537191

DIEZ MIL NOVENTIUNO

| 2.1 SISTEMAS DE CUENTAS =
Para efectos de la determinación del Factor R «-a, el Contratista
| llevará un sistema especial de cuentas para registrar en ellas, en
Púlávede cadaesañónguésodarpescibilesadp dedgeédado MésciuMdesge tes

| Cuentas de Ingresos y Egresos del Factor R «-a correspondiente al

semestre anterior.=========o===m====m===: NA

| a) Estado de la Cuenta de Ingresos del Factor R «-1 ==
El Estado Mes a Mes de la Cuenta de Ingresos incluye la
| valorización de la Producción Fiscalizada correspondiente al
semestre reportado. Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las que
| el Contratista ha percibido ingresos, incluyendo la fecha en que
éste se percibió efectivamente, asi como una descripción corta de
| la transacción, número del comprobante contable, monto en Dólares,
o en mneda nacional y en Dólares si el ingreso se percibió en

| moneda nacional, y el tipo de cambio correspondiente.=============

b) Estado de la Cuenta de Egresos del Factor R «-a ==
| El Estado Mes a Mes de la Cuenta de Egresos contendrá en forma
detallada y clasificadas por naturaleza, todas las transacciones
| por las que el Contratista ha efectuado desembolsos, incluyendo la
fecha en que éste se realizó efectivamente, así como una
descripción corta de la transacción, Número del comprobante
| contable, monto en Dólares, 0 en moneda nacional y en Dólares si

| el desembolso se realizó en moneda nacional, indicando el tipo de

cambio correspondiente.=
2.5 INSPECCION CONTABLE Y AJUSTES ==

| a) Los libros de contabilidad y la documentación original de

sustento de las transacciones incluidas en cada Estado de enta
| serán puestos a disposición, en horas de ofici los
representantes autorizados de PERUPETRO para su ii ción, cuando

| éstos lo requieran.
La inspección de los libros de contaby de la documentación
de sustento, se realizará de confáqrmidad con las normas de

auditoria generalmente aceptadas, incluyendo procedimientos de

| muestreo, cuando el caso lo requiera. e
AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

ue lw 7537192

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL NOVENTIDOS

b) Los Estados de Cuentas del Factor R «-. se considerarán
aceptados, si PERUPETRO no los objetara, por escrito, en el plazo

máximo de veinticuatro (24) Meses computados a partir de la fecha

de su presentación. a PERUPETRO > sem meme 10 pa e aia 0 o CI 0D A
El Contratista deberá responder documentadamente las observaciones
formuladas por PERUPETRO dentro de los tres (3) Meses siguientes a
la recepción de la comunicación con la que PERUPETRO formuló las
observaciones. Si el Contratista no cumpliera con el plazo antes
referido, las observaciones de PERUPETRO se tendrán por aceptadas.
c) Toda discrepancia derivada de una inspección contable deberá
ser resuelta por las Partes en el plazo máximo de tres (3) Meses,
computados a partir de la fecha en que PERUPETRO recibió la
respuesta del Contratista. Vencido el referido plazo, la
discrepancia será puesta a consideración del Comité de
Supervisión, para que proceda según lo estipulado en el acápite
7.4 del Contrato. De persistir la discrepancia las Partes podrán
acordar que dicha discrepancia sea revisada por una firma de
auditoria externa previamente aceptada por PERUPETRO, o que se
proceda de conformidad con lo estipulado en el acápite 21.3 del

Contrato. El fallo arbitral o el dictamen de los auditores

externos, serán considerados como definitivos.======= ====
d) Si como resultado de la inspección contable se estableciera que
en un determinado período debió aplicarse un Factor R e-a distinto
al que se aplicó, se procederá a realizar los ajustes

correspondientes. Todo ajuste devengará intereses de acuerdo a lo

establecido en el acápite 8.5 del Contrato.
3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R +-—

Se reconocerán como ingresos y se registrarán

Ingresos del Factor R e-as los siguientes:
a) La valorización de la Producción Fisc

según lo estipulado en la cláusula oct

89

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

w 7537193

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL NOVENTITRES

b) Enajenación de activos que fueron adquiridos por el Contratista

para las Operaciones del Contrato, y cuyo costo fue registrado en

la Cuenta de Egresos del Factor R e-a.
c) Servicios prestados a terceros en los que participa personal
cuyas remuneraciones y beneficios son registrados a la Cuenta de
Egresos del Factor R — e-a> y/o en los que se utiliza bienes cuyo

costo de adquisición ha sido registrado en la Cuenta de Egresos

del Factor R e-s.=============
d) Alquiler de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la Cuenta de Egresos del Factor

R e-as O subarriendo de bienes cuyo alquiler es cargado en la

Cuenta de Egresos del Factor R ez.
e) Indemizaciones obtenidas de seguros tomados con relación a las
actividades del Contrato y a bienes siniestrados, incluyendo las
indemizaciones de seguros por lucro cesante. No están

considerados los ingresos obtenidos como resultado de contratos de

cobertura de precios o "hedging”.===========:

f) Otros ingresos que representan créditos aplicables a cargos

efectuados a la Cuenta de Egresos del Factor R e-z.=
3.2 EGRESOS =

A partir de la Fecha de Suscripción, se reconocerán todas las

==2m2=

amas:

inversiones, gastos y costos operativos que se encuentren

debidamente sustentados con el comprobante de

correspondiente. Sin embargo, este reconocimiento estar.
las siguientes limitaciones:=
a) En cuanto al personal:===
Las remuneraciones y beneficios personal del
a las Dperaciones.
Para ello, el Contratista deberá poner (a sposición de PERUPETRO

S.A., enel momento que éste lo requiera, la planilla y la

política de personal de la empresa.========

Se registrarán en general todas las remuneraciones y beneficios

90

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

vie pr 7537194

DIEZ MIL NOVENTICUATRO

del personal operativo y administrativo del Contratista incurridos

en la ejecución de las Operaciones, clasificándolos según su

| naturaleza.==========. A
En caso que el Contratista desarrollara otras actividades
| diferentes a las del Contrato, los costos del personal asignado
temporal o parcialmente a las Operaciones, se cargarán a la Cuenta
| de Egresos de conformidad con lo estipulado en el literal h) de

RASTREO e

este punto 3.2

b) En cuanto a servicios de Afiliadas:
| En los servicios recibidos de Afiliadas, los cobros serán

competitivos con aquellos en los cuales el servicio pudiera ser

sm oae: =

| prestado por otras compañías.

Cc) En cuanto a los materiales y equipos:= m=========
| Los materiales y equipos que adquiera el Contratista, serán

registrados en la Cuenta de Egresos del Factor R «-1 de acuerdo

| con lo indicado a continuación:=======:

— Materiales y equipos nuevos (condición "A") ====: ===
| Como condición "A" serán considerados aquellos materiales y

equipos nuevos, que están en condición de ser utilizados sin

reacondicionamiento alguno, y se registrarán al precio de la
| correspondiente factura comercial más aquellos costos generalmente

aceptados por la práctica contable, incluyendo los costos
|

adicionales de importación si fuera el caso

— Materiales y equipos usados (condición "B")
| Como condición "BE" «serán considerados aquellos m riales y
equipos que no siendo nuevos están en condición de ro utilizados
| sin reacondicionamiento alguno, y se n al setenta y
cinco por ciento (75%) del precio al izan en ese momento

| los materiales y equipos nuevos, O io de compra según la

correspondiente factura comercial, resultare menor.

| — Materiales y equipos (condición "U”)

Coma condición ”"C" serán considerados aquellos materiales y

91

| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

ue | 7537195

DIEZ MIL NOVENTICINCO

equipos que pueden ser utilizados para su función original después
de un adecuado reacondicionamiento, y se registrarán al cincuenta
por ciento (50%) del precio al que se cotizan en ese momento los

materiales y equipos nuevos, 0al precio de compra según la

correspondiente factura comercial, lo que resultare menor .========

d) En cuanto a fletes y gastos de transporte:= so=s=======e===
| Sólo se reconocerá los gastos de viaje del personal del
Contratista y de sus familiares, así como los gastos de transporte
de efectos personales y menaje de casa, de acuerdo a la política
interna de la empresa.En el transporte de equipos, materiales y
suministros necesarios para las Operaciones, el Contratista
| evitará el pago de "falsos fletes". De darse el caso, el
reconocimiento de tales desembolsos estará supeditado a la expresa

| aceptación por escrito de PERUPETRO.==========

as

e) En cuanto a los seguros:= ===
| Las primas y costos netos de los seguros colocados total O

parcialmente en Afiliadas del Contratista, serán reconocidos
| únicamente en la medida en que éstos se cobren en forma

competitiva respecto a compañias de seguros que no tengan relación

| con el Contratista.==

No se debe considerar los pagos efectuados como resultado de

| contratos de cobertura de precios "hedging".
f) En cuanto a los tributos:

| Sólo se reconocerán los tributos pagados con relación a

actividades inherentes al Contrato.===== ===m==

9) En cuanto a gastos de investigación:
| Los gastos de investigación para el desarrollo de Os equipos,
materiales, procedimientos y técnicas a en la búsqueda,
| desarrollo y producción de Hidroca si como gastos de

perfeccionamiento de los mismo:

| aprobación por escrito de PERUPETRO:

reconocidos previa

===> o=sarensa

h) En cuanto a la asignación proporcional de gastos en general:

92

| AV. CAMINO REALN" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

xn pr 7537196

DIEZ MIL NOVENTISEIS

| Si el Contratista desarrollara otras actividades además de las del
Contrato, o tuviese suscrito con PERUPETRO más de un contrato, los
| costos del personal técnico y administrativo, los gastos de
mantenimiento de oficinas administrativas, los gastos y costos de
| operación de almacenes, así como otros gastos y costos indirectos,
se cargarán a la Cuenta de Egresos del Factor R «- sobre una base
de asignación proporcional de gastos que obedecerá a una politica
| previamente propuesta por el Contratista y aceptada por PERUPETRO.
| 3.3 OPORTUNIDAD DEL REGI

a) Los ingresos correspondientes a la valorización de la

AE e e

Producción Fiscalizada de Hidrocarburos de un determinado mes

| calendario, se registrarán como ingresos del mes calendario en el

que los Hidrocarburos fueron fiscalizados.===
| b) Los ingresos a que se refieren los literales b), Cc), d), e) y
f) del punto 3.1 del presente anexo, se cargarán a la Cuenta de

| Ingresos en el momento en que efectivamente se percibieron.=======

c) Los egresos se registrarán en el momento en que se efectuó el

4.1 INGRESOS NO RECONOCIDOS ==:

Para efectos del cálculo del Factor R  e-, no se reconocerán como

| ingresos, los siguientes:= ne======.

a) Ingresos financieros en general.== aia sal
b) Ingresos percibidos por la prestación de servicios o
| enajenación de bienes de propiedad del Contratista, efectuadas
antes de la Fecha de Suscripción del Contrato.===========a=========

| c) Ingresos percibidos por actividades no relacionad

Operaciones del Contrato.==
| 4.2 EGRESOS NO RECONOCIDOS ======
Para efectos del cálculo del Factor se reconocerán como
| egresos los desembolsos efectuados ppr Siguientes conceptos:==
a) Las Inversiones, gastos y costos curridos por el Contratista

93

| AV, CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

ue pw 7537197

DIEZ MIL NOVENTISIETE

antes de la Fecha de Suscripción del Contrato.====================
b) Los gastos de intereses sobre préstamos, incluyendo los

intereses sobre créditos de los proveedores.==========srsse===s===

c) Los gastos financieros en general .=============================

d) Los costos incurridos por la toma de inventarios en caso de

efectuarse alguna cesión de derechos del Contratista en virtud del

Contrato. =============aseomoecsooci== ANUAL AASE
e) Depreciación y amortización de activos.========================
| 4) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e
indemmizaciones impuestas por las autoridades, inclusive las
| impuestas como resultados de juicios.==============s=e=====s======

9) Multas, recargos y reajustes derivados del incumplimiento en el

| pago oportuno de tributos vigentes en el país.====================
h) Impuesto a la Renta aplicable al Contratista y el Impuesto

aplicable a las utilidades disponibles para el titular del

ASTRID ==:

exterior, si fuera el caso.==:
| i) Impuesto General a las Ventas y de Promoción municipal, excepto
cuando constituya gasto de acuerdo a la Ley del Impuesto a la
| Renta.

j) Las donaciones en general, excepto aquellas previamente

| aprobadas por PERUPETRO.=

nome:

k) Gastos de publicidad, excepto aquellos previamente aprobados

SESREAT=S:

"

por PERUPETRD.=
| 1) Los costos y gastos de transporte y comercialización de los
Hidrocarburos más allá del Punto de Fiscalización de la
| Producción.
11) Las inversiones en instalaciones para
| almacenamiento de los Hidrocarburos oducid
Contrato, después del Punto de Fiscaljfzación la Producción.====
] m) Otros gastos e inversiones no víncul s con las Operaciones

del Contrato.=

Y

94

| AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

XIE poe 1537200 DIEZ MIL CIEN

NOV 2007

——E-malrtorjenfrr.cop—

MAIS - 442.2874 - 442-8907 - 462-008

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

5. REVISION DEL PROCEDIMIENTO CONTI Em========================5
Las disposiciones del presente Procedimiento Contable podrán ser
modificadas por acuerdo de las Partes, con la indicación de la

fecha a partir de la cual empezará a regir

¡CICESE ASA

esocceroseenecorosoesesemoss ANEXO "E" =====================s======
============= UNIDADES DE TRABAJO EXPLORATORIO (UTE) =
======= TABLA DE EQUIVALENCIAS =

Actividad | UTE ]

Sismica 2d — Km
Sismica 3d — Km?

Pozos: Profundidad — m

Nota.— Para efecto de valorización de las fianzas establecidas en

el acápite 3.10, se debe usar la siguiente equivalencia: 1 UTE =

CARTA FIANZA NO
Lima, ===
Señores ==
PERUPETRO S.A.
Ciudad.
De nuestra consideración:=
Por la presente, nosotros.... sistema financiero)...

nos constituimos en fiadores solid VETRA PERÓ S.A.C., en

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBIRICO

NOTARIO - ABOGADO

e le 7537201 yo

DIEZ MIL CIENTO UNO o
É

ds ÉS

| adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de trescientos sesenta y dos mil
| quinientos y 00/100 Dólares (US$ 362,500.00) a fin de garantizar
el fiel cumplimiento de la oferta técnica del Contratista para el

| segundo período de la fase de exploración del Contrato de Licencia

para la Exploración y Explotación de Hidrocarburos en el Lote XXV,
1 suscrito con PERUPETRO (en adelante llamado Contrato).============

La obligación que asume ....(Entidad del sistema financiero)

Soledad Pérez Tello

2.«».. bajo la presente fianza se limita a pagar a PERUPETRO la

suma de trescientos sesenta y dos mil quinientos y 00/100 Dólares
(US$ 362,500.00) requerida en su solicitud de pago.=====: =

1. Esta fianza es solidaria, sin beneficio de excusión,

=/) Maria

irrevocable, incondicional y de realización automática, pagadera a
la presentación dentro del plazo de vigencia de la misma, de una

carta notarial dirigida por PERUPETRO a .... (Entidad del sistema

-

A

financiero).... solicitando el pago de trescientos sesenta y dos
mil quinientos y 00/100 Dólares (US$ 362,500.00), declarando que
el Contratista no ha cumplido con todo o parte de la obligación

antes referida y acompañando a dicha carta, como único recaudo y

3 justificación, una copia certificada de la carta notarial dirigida
5 por PERUPETRO al Contratista exigiéndole el cumplimiento de la
El obligación antes referida y notificándole su intención de hacer

efectiva la fianza¿ dicha carta notarial de PERUPETRO al

m7

Contratista deberá haber sido entregada a éste por lo menos veinte

(20) Días calendario antes de la fecha en que PERUPETRO presente
la reclamación de pago a ..».-(Entidad del sistema financiero).....
| 2. La presente fianza expirará a más tardar el ..... (un día antes

del inicio del segundo periodo de la fase de explora, nm del
2. (Entidad
ETRO liberando

al Contratista de

| Contrato) a menos que con anterioridad a esa fech
del sistema financiero)... reciba una carta de PE)

J a -....(Entidad del sistema financierg)...+.
| toda responsabilidad bajo la presente fimMiza, en cuyo caso la

presente fianza será cancelada en (la fécha de recepción de la

96

| AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

lE

w 7537202

DIEZ MIL CIENTO DOS

| mencionada carta de PERUPETROD.=

3. Toda demora por nuestra parte para honrar la presente fianza a
| favor de ustedes, devengará un interés equivalente a la Tasa
Activa en Moneda Extranjera (TAMEX) de las Instituciones del
| Sistema Financiero que publica la Superintendencia de Banca y
Seguros aplicable durante el periodo de retraso o la tasa que la
| sustituya. Los intereses serán calculados a partir de la fecha de

la recepción de la carta notarial dirigida por PERUPETRO a...

(Entidad del sistema financiero)..."
| A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad
| del sistema financiero)..... y el Contratista quedarán liberados
de toda responsabilidad u obligación respecto a la presente

1] fianza.=

Atentamente, ==========:

(Entidad del sistema financiero) =
Usted, Señor Notario, se servira agregar los insertos que se
| mencionan y demas clausulas de ley y elevar a Escritura Publica la

presente Minuta, cuidando de pasar los partes correspondientes al

| Registro Publico de Hidrocarburos .=
LIMA, 21 DE NOVIEMBRE DE 2007 ==
| (FIRMADO): CARLOS EDGAR VIVES SUAREZ - (PERUPETRO S.A.)
(FIRMADO): ANDRES AVELINO ALFONSO ARAMBURU HEUDEBERT — (VETRA PERU

| S.A.C.) ness:
(FIRMADO): ANDRES AVELINO ALFONSO ARAMBURU HEUDEBERT —  (VETRA
ENERGY GROUP LLC.) ==

| (FIRMADO): RENZO GUILLERMO ROSSINI MIÑAN — (Por: L DE
RESERVA DEL PERU) =

| (FIRMADO): CARLOS AUGUSTO BALLON AVALOS O CENTRAL DE
RESERVA DEL PERU) === Sonar

| AUTORIZADA LA PRESENTE MINUTA POR EL. AVELINO ALFONSO
ARAMBURU  HEUDEBERT — ABOGADO — CDI DEL COLEGIO DE

ABOGADOS DE LIMA NQ2 4760,.====

27

| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|
Est 7537203

|

DIEZ MIL CIENTO TRES

INSERTO: UNO

Diario Oficial

"El Peruano”

Normas Legales

de fecha miércoles

21 de noviembre de 2007,

partes pertinentes

de las páginas

357951 y 357952

Aprueban contrato de licencia para
la exploración y explotación de
hidrocarburos en el Lote XXV
DECRETO SUPREMO
N*060-2007-EM

EL PRESIDENTE DE LA REPÚBLICA

CONSIDERANDO:

Que, es política del Gobierno promover el desarrollo

de las hidrocarburiferas, a fin de garantizar el
futuro abastecimiento de combustibles sobre la base de la
a

en el territorio

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGAD QuibiAto,
DP AO

357951
Que, conforme lo dispone el literal b) del Artículo 6* del
Texdo Único Ordenado de la Ley Orgánica de Hidrocarburos,
facultado a negociar,
los Contratos la to de
para y
AE A
"aus, elarículo 11* del Texto Único Ordenado de la Ley
pot ogro gu los
rán celebrarse, a criterio del Contratante, previa
convocatoria;
». Acuerdo de Directorio N* 006-2007,
de fecha 9 de enero de 2007, ss aprobaron les Besos
del Proceso Selección N*

finalidad de Lotes, mediante la suscripción de
Contratos de para la Exploración y Explotación.
de Hidrocarburos; Lan

Que, como resultado del Proceso de Selección
N* PERÚPETRO-CONT-001-2007, la Comisión de Trabajo
de PERUPETRO S.A. en fecha 12 de juli de 2007. olomó
se unan TS 90 LORO a fevor VETRA

Orgánica de Hidrocarburos, señala que las empresas
nicas, pora celebrar Contratos al amparo de dicha.
Ley, deberán establecer sucursal o constituir una sociedad
conforme a la

de nacionalidad peruana;

Que, el artículo 20* del Texto Único Ordenado de ja
Loy Dept de Rc ra es dotar
y del área inicial de Contrato se determinará
hidrocarburifero,

conformidad con lo establecido en las Bases del Procesa
de Selección |-2007, ubicado

las provincias de Talara y Sullana del
departamento de

lo con lo establecido en los artículos

63" y 68* del Texto Único Ordenado de la Ley Orgánica de

Hidrocarburos, en el Decreto Legislativo N* 668 y demás
es otorgar

DECRETA:

Artículo 1".- Dol lote objeto del contrato
la conformación, extensión, delimitación
nomenclatura del área inicial del Lote XXV, ubicado
las provincias de Barri Lacie! del departament
y de departarnento q
BOS.A. y decias sado) materi:

de dicho Lote forman jente Decreto
Supremo.

Artículo 2”.- DÉ la aprob

Aprobar el ato d
Explotación de “en el Lote XXV. que consta
de una (1) liminar, veintidós OO
y doce (12) entre
SA. y VET Ú S,A.C., con intervención del Banco

PE b.

Central de Reserva del Perú, para garantizar a la

Centvalstalo establecido enlos artículos $3 '50*del exo

Único Ordenado de la Ley de Hi
aprobado por Decreto Supremo N* 042-2005-EM.

AV. CAMINO REALN? 111 - 2DO, PISO - SAN ISIDRO - LIMA - PERÚ

$

%
S
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORINULA IBERICO

NOTARIO - ABOGADO

¿bw 7537204

|

DIEZ MIL CIENTO CUATRO

PE
| Artículo 3' De la autorización para suscribir el

Aytorizar a PERUPETRO SAA. a suscribir con VETRA
PERÚ S.A.C., el Contrato de Licencia para la Exploración
| O

por el presente Decreto
pegan ben cla PA
El presente Decreto sel ndado por
e rias de Ecco Y inanzas y por el Ministro de
Energía y Minas.

Dado en la Casa de Gobierno, eine te vela
, dias del mos de nodembre del alo. dos ml siete.

+ ALAN GARCÍA PÉREZ
Presidente Constitucional de la República
LUIS CARRANZA UGARTE
| Ministro de Economía y Finanzas
JUAN VALDI
Ministro.

| ma

HECESAIECAARAA ASAS EN

DEERE:

| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

ue bw 7537205

|

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO CINCO

El Lote XXV se encuentra ubicado entre las Provincias de Talara y

Sullana del Departamento de Piura y Contralmirante Villar del
Departamento de Tumbes y está delimitado tal como se muestra en el
Anexo "B" conforme a la siguiente descripción. .====================

PUNTO DE REFERENCIA ========= ===

Sosssssesos=seoess=======
El Punto de Referencia o (P.R.) es la Estación H-1 Los Órganos,
ubicado en el Distrito de Los Órganos, Provincia de Talara del

Departamento de Piura.===========================:

eoseoses====
PUNTO DE PARTIDA ========ees=oseeessessesooooceorocosrssss
Desde la estación Pucallpa o (P.R.) se mide 6,864.280 m. hacia el
Sur y luego 6,270.930 m. hacia el Este hasta encontrar el Punto
(9) que es el Punto de Partida (P.P.) del perímetro del Lote.==
CONFORMACIÓN DEL LOTE =====-
Desde el Punto (9) O (P.P.) se mide 7,685.290 m. Este en línea

ERES

recta con Azimut de 90*00'*00" hasta llegar al Punto (10).=

Desde el Punto (10) se mide 14,157.056 m. Norte en línea recta con
Azimut de 00%00'00" hasta llegar al Punto (1).=======

=
Desde el Punto (1) se mide 17,256,042 m. Sur Este en linea recta
con azimut de 115%*24'27"70 hasta llegar al Punto (5).=

Desde el Punto (5) se mide 3,475.555 m. Sur Oeste en linea recta
con azimut de 247*52'09"07 hasta llegar al Punto (6). .=============
Desde el Punto (6) se mide 23,153.469 m. Sur Deste en linea recta

con azimut de 198%41'22"50 hasta llegar al Punto (24). .========="

Desde el Punto (24) se mide 5,670.911 m. Sur en línea recta con

azimut de 180*00'00" hasta llegar al Punto (31).==. = ia
Desde el Punto (31) se mide 4,000.000 m. Deste en
azimut de 270%00'00" hasta llegar al Punt

recta con

Desde el Punto (30) se mide 113.550 m./Nor línea recta con
Azimut de 360*00*00"

100

AV. CAMINO REAL N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

 |w 7537206

DIEZ MIL CIENTO SEIS

| Desde el Punto (29) se mide 4,432.070 m. Oeste en línea recta con
azimut de 270*%00*00" hasta llegar al Punto (28).==

| Desde el Punto (28) se mide 4,000.000 m. Norte en línea recta con

Azimut de 3640*00'00" hasta llegar al Punto (25).======

======
| Desde el Punto (25) se mide 1,373.000 m. Este en línea recta con
azimut de 90”>00'00" hasta llegar al Punto (26).===

=s==============
| Desde el Punto (26) se mide 4,996.000 m. Norte en linea recta con
Azimut de 360*00'00" hasta llegar al Punto (21).
| Desde el Punto (21) se mide 3,039.590 m. Este en linea recta con
azimut de 90*00'*00" hasta llegar al Punto (22).=

| Desde el Punto (22) se mide 3,500.000 m. Norte en línea recta con

==a=

Azimut de 360*00'00" hasta llegar al Punto (19). .==================
Desde el Punto (19) se mide 10,912.570 m. Deste en línea recta con
| azimut de 270*00'00" hasta llegar al Punto (17). .==================
Desde el Punto (17) se mide 4,406.920 m. Norte en línea recta con
| Azimut de 3600000" hasta llegar al Punto (15).==================
Desde el Punto (15) se mide 5,633.367 m. Nor Este en línea recta

| con azimut de 24%*04'52"79 hasta llegar al Punto (9) o Punto de

Partida (P.P.) cerrando asi el perímetro del Lote.==

Por el Norte con el Lote XX111, por el Este con áreas libres, por
| el Sur con los Lotes 1Y y XXI1, por el Oeste con los Lotes II, X y
xv.
| DEFINICIÓN DE LAS PARCELAS ==

Parcela 1 rodeada por los puntos de esquina

Parcela 2 rodeada por los puntos de esquina
| Parcela rodeada por los puntos de esquina

Parcela rodeada por los puntos de esquina
| Parcela rodeada por los puntos de esquina

Í Parcela

3
4
5

Parcela 6 rodeada por los puntos de esquin
7 rodeada por los puntos de esquija 1
B

Parcela rodeada por los puntos de esqu

101

| AV. CAMINO REAL N* 111 -2DO, PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUMLA IBERICO

NOTARIO - ABOGADO

ue |w 7537207 EA
DIEZ MIL CIENTO SIETE A ¿$
EA
| A
ÉS
AS
| Parcela 9 rodeada por los puntos de esquina 19,20,23 y 22 ========

Parcela 10 rodeada por los puntos de esquina 21,22,23,24,27 y 26 =
| Parcela 11 rodeada por los puntos de esquina 25, 26, 27, 31, 39,
29 y 28 ========eeosooooorescarooonosooo osos ===

| ========" RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE =

| COORDENADAS as riera

| Metros Norte

Est. H-1 Los 04*10*17"247 | 81*%07'33"211 9'538,914.280 486,027.670
Organos (PR)

| 9 (PP) 04*14*00"829 | 81*04*09"825 9'532,050.000 492,298.600

04*14*00"857 | 81*00'00"821 9'532,050.000 499,983.890

04*06'19"767 | 81*00*00"521 9'546,207.056 499,983.890

10
1
| UI 04*10-20"855 | 80*51'34"937

04*11'03"513 | 80*53"19"360

| ME 04»22"s7"ga0 | 80r57'19"978 | 9"515,561.361 | 504,932.070

1 04*26'02"530 | 80*57"19"967

3
30 04*26"02"535 | 80959"29"757

| | 04025'58"836 | 8005929"736

04*25"58"847 | 81*01"53"566

04*23'48"575 | 81*01*53"560

26 04*23'48"576 | 81*01"09"012

21 04*21"05"866 | 81*01'09"008

22 04*21'05"854 | 80%59'30"392

19 04*19"11"865 | 80*59"30"393

17 04*19"11"B46

15 |

04*16'48"321

102

| AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORIHUHA IBERICO

NOTARIO - ABOGADO

E (w 7537208

DIEZ MIL CIENTO OCHO

Metros Norte

| 9”545,207.056

9"542,050.000
| 9'541,457.056
9'538,803.234
| 9'537,493.914

9'*527 ,050.000
9"526,906.920
| 9'526,906.920

| 9 "522,500.000
9 "522,500.000

9'"522,500.000
| 9"519,000.000 497,873.000
9"519,000.000 500,912.590
| 9"519,000.000 506,095.288
9'"515,561.361 504,932.070
9 514,004.000 496, 500.000
E 9"514,004.000 497.873.000

9” 514,004.000 504,932 .070
| 9'510,004.000 496, 500.000

9'"510,004.000
| 9509,890.450

9*509,890.450

103

E

AV.CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

E le 7537209

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO NUEVE

TOTAL 11 PARCELAS = | 40,451.020 Ha

Las Coordenadas, Distancias, Áreas y Azimuts mencionados en este
anexo, se refieren al Sistema de Proyección Universal Transversal
Mercator (U.T.M) Esferoide Internacional, Zona 17 (Meridiano
Central 81200*00").=

ABETEDT

El Datum Geodésico es el provisional para América del Sur, La
Canoa de 1956 ubicado en Venezuela (PSAD 56).

¡aussse=mso=======
En caso de discrepancias de las Coordenadas U.T.M. con las
Coordenadas Geográficas o Distancias, Áreas y Azimuts, las
Coordenadas U.T.M. serán consideradas correctas.=
(Un sello que dice): PERUPETRO S.A. - Presidencia ==
PERUPETRO S.A. -— Secretaria general
INSERTO: DOS ==

(Un sello que dice

Maa:

TRANSCRIPCION ====

SIGUIENTE :=

104

AV. CAMINO REAL N 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

UE

w 7537210

DIEZ MIL CIENTO DIEZ

| BAN PROYECTO D API Y
E 1 EL LOTE XXV.===== ano
= ACUERDO DE DIRECTORIO No. 095-2007 =
— SAN BORJA, 18 DE SETIEMBRE DEL 2007
| VISTO EL MEMORANDO No. CONT-SFCN-1729-2007, DE 05 DE SETIEMBRE DEL
2007, POR EL QUE SE SOLICITA APROBACION DEL PROYECTO DE CONTRATO
| DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN
EL LOTE XXV; Y, =========
| CONSIDERANDO:
QUE, EL ARTICULO 11* DEL TEXTO UNICO ORDENADO DE LA LEY No. 26221,
| LEY ORGANICA DE HIDROCARBUROS, APROBADO POR DECRETO SUPREMO No.
042-2005-EM, ESTABLECE QUE LOS CONTRATOS PODRAN CELEBRARSE, A
CRITERIO DEL CONTRATANTE, PREVIA NEGOCIACION  DIRECTA-O POR
| CONVOCATORIA; Y, QUE LOS CONTRATOS SE APROBARAN POR DECRETO
SUPREMO REFRENDADO POR LOS MINISTROS DE ECONOMIA Y FINANZAS Y DE
| ENERGIA Y MINAS, EN UN PLAZO NO MAYOR DE 60 (SESENTA) DIAS DE
INICIADO EL TRAMITE DE APROBACION ANTE EL MINISTERIO DE ENERGIA Y
| MINAS POR LA ENTIDAD CONTRATANTE; ==
QUE, MEDIANTE ACUERDO DE DIRECTORIO No. 006-2007, DE 09 DE ENERO
| DEL 2007, SE APROBARON LAS BASES DEL PROCESO DE SELECCION No.
PERUPETRO-CONT-001-2007, PARA LA SELECCION DE EMPRESAS PARA
ASIGNACIÓN DE LOTES PARA CONTRATOS DE LICENCIA PARA LA EXPLORACIÓN
Y EXPLOTACION DE HIDROCARBUROS; =========
QUE, COMO RESULTADO DEL MENCIONADO PROCESO DE SELECCION No.
PERUPETRO-CONT-=001-2007, CON FECHA 12 DE JULIO DEL 2007, LA
] COMISION DE TRABAJO DE PERUPETRO S.A., ENCARGADA DEL REFERIDO
y PROCESO, OTORGO LA BUENA PRO A VETRA ENERGY GROUP. LLC., POR EL

LOTE XXV; =====

| QUE, EL ARTICULO 15% DEL TEXTO UNICO ORDENADO o. 26221,
LEY ORGANICA DE HIDROCARBUROS, APROBADO O SUPREMO No.

| 042-2005-EM, ESTABLECE QUE LAS EMPRESAS S, PARA CELEBRAR

CONTRATOS AL. AMPARO DE DICHA LEY, DEBERA] ABLECER  SUCURSAL O

, | AV. CAMINO REAL N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

E le 7537211

|
|

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO ONCE

CONSTITUIR UNA SOCIEDAD CONFORME A LA LEY GENERAL DE SOCIEDADES,
FIJAR DOMICILIO EN LA CAPITAL DE LA REPÚBLICA DEL PERU Y NOMBRAR
MANDATARIO DE NACIONALIDAD PERUANA; ==============================
QUE, LAS COMISIONES DE TRABAJO DE PERUPETRO S.A. Y DE VETRA PERU
S.A.C., RUBRICARON EL PROYECTO DE CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE XXV, DE
CONFORMIDAD CON LO ESTABLECIDO EN LAS BASES DEL CITADO PROCESO DE
SELECCION;
QUE, EN EL INFORME TECNICO LEGAL, No. GFCN-1693-2007, SE CONCLUYE
QUE EL PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN EL LOTE XXV, SE AJUSTA AL. MODELO
DE CONTRATO INCLUIDO COMO ANEXO "B", EN LAS BASES DEL PROCESO DE
SELECCION No. PERUPETRO-CONT-001-2007; Y, CUMPLE CON LAS
DISPOSICIONES DEL TEXTO UNICO ORDENADO DE LA LEY No. 26221, LEY
ORGANICA DE HIDROCARBUROS, APROBADO POR DECRETO SUPREMO No. 042-
2005-EM, Y SUS REGLAMENTOS; Y, SE ELEVA A LA GERENCIA GENERAL PARA
LOS TRAMITES QUE CORRESPONDAN CONFORME A LEY; ==============:
DE CONFORMIDAD CON EL ARTICULO 44 DEL ESTATUTO SOCIAL DE PERUPETRO
S.A.; EL DIRECTORIO, POR UNANIMIDAD; =========

miei

1. APROBAR EL PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION
Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE XXV, A SUSCRIBIRSE ENTRE
PERUPETRO S.A. Y VETRA PERU S.A.C.; ASI COMO, EL PROYECTO DE
DECRETO SUPREMO QUE APROBARIA EL MENCIONADO CONTRATO; LOS QUE SE
ADJUNTAN AL PRESENTA ACUERDO Y FORMAN PARTE INTEGRANTE DEL MISMO.=
2. ELEVAR AL SEÑOR MINISTRO DE ENERGIA Y MINAS LOS PROYECTOS DE
DECRETO SUPREMO Y DE CONTRATO DE LICENCIA, REFERIDOS EN EL NUMERAL

1. PRECEDENTE, PARA SU CORRESPONDIENTE TRAMIT s POR
DECRETO SUPREMO, DE CONFORMIDAD CON EL Al TEXTO
UNICO ORDENADO DE LA LEY No. 26221, LEY ORGANICA IDROCAREBUROS ,

APROBADO POR DECRETO SUPREMO No. 042-200594EM.=5
3. AUTORIZAR Al GERENTE GENERAL DE PERUPET) S.A., A SUSCRIBIR EL

106

AV. CAMINO REAL N* 111 - 2DO, PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

u hw 7537212

|

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO DOCE

CONTRATO INDICADO EN EL. NUMERAL 1. QUE ANTECEDE,
HAYA EXPEDIDO EL CORRESPONDIENTE DECRETO SUPREMO.
4. EXONERAR EL PRESENTE ACUERDO DEL TRAMITE
APROBACION DE ACTA.==-
LO QUE TRANSCRIBO A USTED PARA SU CONOCIMIENTO Y DEMAS FINES.
SAN BORJA, 18 DE SETIEMBRE DEL 2007.=
(FIRMADO): DANIEL SABA DE ANDREA -— PRESIDENTE DEL DIRECTORIO —
PERUPETRO S.A.
(FIRMADO): ISABEL TAFUR MARIN — SECRETARIA GENERAL ==========w=====
INSERTO: TRES

'u

n=:

¡SENA AAA

|

SUNARP ZONA REGISTRAL N* IX SEDE LIMA
SUPERINTENDENCIA NACIONAL OFICINA REGISTRAL LIMA
DE LOS REGISTROS PUBLICOS N* PARTIDA: 00259837

INSCRIPCION DE SOCIEDADES ANONIMAS
PERUPETRO S.A.

REGISTRO DE PERSONAS JURIDICAS.====
RUBRO: NOMBRAMIENTO DE MANDATARIOS
C00039 =============:
Xx POR RESOLUCION MINISTERIAL N”* 435-2006—MEM/DM DEL 08/09/2006
PUBLICADA EL 10/09/2006 EN EL DIARIO OFICIAL EL FERUANO. SE
RESUELVE.- 1. ACEPTAR LA RENUNCIA FORMULADA FOR EL DR. JOSE
ABRAMDVITZ DELMAR, AL CARGO DE MIEMBRO DEL DIRECTORIO. 2.
DESIGNAR, A PARTIR DE LA FECHA, COMO MIEMBRO DEL DIRECTORIO, AL
SR. ALBERTO QUIMPER HERRERA, EN REPRESENTACION DEL MINISTERIO DE
ENERGIA Y MINAS. 3. RATIFICAR AL ING. GUSTAVO ADOLFO NAVARRO
VALDIVIA, COMO MIEMBRO DEL DIRECTORIO, EN REPRESENTACION DEL.
MINISTERIO DE ENERGIA Y MINAS.==
X POR RESOLUCION MINISTERIAL N*

SALINAS RUIZ CORNEJO, AL CARGO DE  MIRME
DESIGNAR, A PARTIR DE LA FECHA, AL SR.

107

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ

ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

1 bw 7537213

DIEZ MIL CIENTO TRECE

| REPRESENTACION DEL MINISTERIO DE ECONOMIA Y FINANZAS. 3. RATIFICAR
AL ING. LUIS ENRIQUE ORTIGAS CUNEO, COMO MIEMBRO DEL DIRECTORIO,
| EN REPRESENTACION DEL MINISTERIO DE ECONOMIA Y FINANZAS.==========
YX POR SESION DE DIRECTORIO DEL 09/02/2007 SE ACORDO LO SIGUIENTE:
| 1. NOMBRAR AL SR. CARLOS EDGAR VIVES SUAREZ, —(D.N.I. N*
087257021), EN EL CARGO DE GERENTE GENERAL, A PARTIR DEL
| 13/02/2007. 2. NOMBRAR A JOSE EDUARDO CHAVEZ CACERES (D.N.I. N”
09343700), EN EL CARGO DE GERENTE DE PROYECTOS ESPECIALES,
PLANEAMIENTO Y PROTECCION AMBIENTAL Y COMUNIDADES, A PARTIR DEL
| 13/02/2007. 3. NOMBRAR A JOSE ANTONID COZ CALDERON (D.N.I. N*
07912299), EN EL CARGO DE GERENTE DE CONTRATOS, A PARTIR DEL
| 13/02/2007. 4. NOMBRAR A PEDRO SAMUEL ARCE CHIRINOS (D.N.1. N*
08722832), EN EL CARGO DE GERENTE DE ADMINISTRACION, A PARTIR DEL
| DIA SIGUIENTE DEL PRESENTE ACUERDO. 5. NOMBRAR A MILTON UBALDO
RODRIGUEZ CORNEJO (D.N.I. N* 09150438), EN EL CARGO DE JEFE DE LA
| DIVISION DE TECNOLOGIA DE INFORMACION Y PRESUPUESTO, A PARTIR DEL
DIA SIGUIENTE DEL PRESENTE ACUERDO. 6. ENCARGAR AL ING. PEDRO
MANUEL ARCE CHIRINOS, LA JEFATURA DE LA DIVISION DE RECURSOS
| HUMANOS Y DESARROLLO DE PERSONAL. LIBRO DE ACTAS DE DIRECTORIO N*
07 LEGALIZADO EL 03/01/2007 ANTE NOTARIO DE LIMA DR. RICARDO
| FERNANDINI BARREDA, BAJO EL N”* 54684 A FOJA 281 A 327. ASI CONSTA
POR COPIA CERTIFICADA DEL 01/03/2007 OTORGADA ANTE EL MISMO
| NOTARIO EN LA CIUDAD DE LIMA. EL TITULO FUE PRESENTADO EL
01/03/2007 A LAS 03:48:51 PM HORAS, BAJO EL N*  2007-00118351 DEL
| TOMODIARIO 0485. DERECHOS S/.224.00 CON RECIBO(S) NUMEROD(S)
00014319-07 Y 00020129-07.—LIMA, 29 DE MARZO DE 2007. ==========:
| (FIRMADO): TOMAS HUMBERTO CERDAN LIMAY — REGISTRADOR PUBLICO —

GERENCIA GENERAL =============:
| CARTA No. 123 -2007-BCRP
LIMA, 16 DE OCTUBRE DE 2007 ==:

108

| AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
mu bw 7537214

|

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO CATORCE

CARLOS VIVES SUAREZ
GERENTE GENERAL =======:
PERUPETRO S.A. ========s=scsosno==ooooooooonoooocooso==========
CIUDAD.
TENGO EL AGRADO DE DIRIGIRME A USTED CON RELACION A SU CARTA No.
GGRL-CONT-1863-2007 REFERIDA A LA CLAUSULA DE DERECHOS FINANCIEROS
DE LOS PROYECTOS DE LOS CONTRATOS DE LICENCIA PARA LA EXPLORACION
Y EXPLOTACION DE HIDROCARBUROS A CELEBRARSE CON LAS EMPRESAS
GANADORAS DEL PROCESO DE SELECCION No. PERUPETRO-CONT-001-2007,
QUE SE DETALLAN A CONTINUACION: ===:

LOTE CONTRATISTA
VETRA PERU S.A.C.
PETRO-TECH PERUANA S.A.
| 2-46 ] SK ENERGY, SUCURSAL PERUANA

PVEP PERU, SUCURSAL PERUANA
PETRO-TECH PERUANA S.A.

PAN ANDEAN RESDURCES PLC (PERU), SUCURSAL DEL PERU
TALISMAN (PERU) LTD., SUCURSAL PERUANA Y ECOPETROL DEL PERU S.A.
PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERU
PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERU
PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERU
PAN ANDEAN RESOURCES PLC (PERU), SUCURSAL DEL PERU

HUNT OIL COMPANY OF PERU_LLC., SUCURSAL DEL PERU Y
HUNT OIL COMPANY (BLOCK 76) 0F PERU LLC., SUCURSAL DEL PERU.

se=srme===

AL RESPECTO, DEBO MANIFESTARLE QUE EL BANCO CENTRAL DE RESERVA DEL
PERU HA APROBADO EL TEXTO DE LA CLAUSULA UNDECIMA DE LOS PROYECTOS
DE CONTRATOS DE LICENCIA CORRESPONDIENTES A LOS LOTES XXV,
2-46, 2-47, 2-49, 130, 131, 135, 137, 138
CUENTA QUE LA CLAUSULA ES IGUAL AL MODELO PAR TRATOS DE

109

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

u bw 7537215

|

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO QUINCE

Y 143 TENIENDO EN CUENTA QUE ES IGUAL AL MODELO PARA CONTRATOS DE
LICENCIA A CELEBRARSE CON UN CONSORCIO, TEXTO QUE FUERA APROBADO
POR NUESTRO DIRECTORIO CON FECHA 9 DE MAYO DE 1996.===============
ASIMISMO, PARA LA SUSCRIPCION DE LA CLAUSULA DE DERECHOS
FINANCIEROS EN DICHOS CONTRATOS HEMOS SIDO DESIGNADOS EL QUE
SUSCRIBE COMO GERENTE GENERAL Y EL SEÑOR CARLOS BALLON AVALOS,
GERENTE DE (OPERACIONES INTERNACIONALES Y, EN CASO DE IMPEDIMENTO
DE ALGUNOS DE NOSOTROS, EL DOCTOR MANUEL MONTEAGUDO VALDEZ,
GERENTE JURIDICO. ==========es===oosnnonnenoonooonoonsoonoonem==
HAGO USO DE LA OCASION PARA REITERARLE LA SEGURIDAD DE MI MAYOR
CONSIDERACION.
(FIRMADO): RENZO ROSSINI MIÑAN — GERENTE GENERAL = mm m===
(UN SELLO QUE DICE): BANCO CENTRAL DE RESERVA DEL PERU -— GERENCIA
GENERAL

DATE

==

DRESS

¡IEEE

INSERTO: CINCO =========================
======== BANCO CENTRAL DE RESERVA DEL PERU ==
SECRETARIA GENERAL ==========e=e======================
HUMBERTO: PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE
EL ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA:...
QUE EN EL ACTA N* 3534 CORRESPONDIENTE A LA SESION DE DIRECTORIO
CELEBRADA EL 27 DE ENERO DE 1994, CON ASISTENCIA DE LOS DIRECTORES
SEÑORES MARIO TOVAR VELARDE (PRESIDENTE), HENRY BARCLAY REY DE
CASTRO, ALBERTO BENAVIDES DE LA QUINTANA, SANDRO FUENTES ACURIO,
ALFREDO JALILIE AWAPARA Y RAUL OTERO BOSSANO FIGURA UN ACUERDO DEL
TENOR LITERAL SIGUIENTE :=

AL RESPECTO EL DIRECTORIO ACORDO:==
1. OTORGAR AL GERENTE GENERAL LAS SIGUIENTES
e. APROBAR LAS CLAUSULAS FINANCIERAS DE LOS CONTRAT

LIMA, 16 DE SETIEMBRE DE 1994.
(FIRMADO): HUMBERTO PEIRANO PORTOCARRE:

110

AV. CAMINO REAL N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

1 pr 7537216

DIEZ MIL CIENTO DIECISEIS

ms
| SECRETARIA GENERAL ===:
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO
| CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE
EL ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA:
QUE EN EL ACTA N* 3737, CORRESPONDIENTE A LA SESION DE DIRECTORIO
| CELEBRADA EL 21 DE MAYO DE 1998, CON ASISTENCIA DE LOS DIRECTORES
SEÑORES GERMAN SUAREZ CHAVEZ (PRESIDENTE), MARIO TOVAR VELARDE,
| ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA CAMPODONICO,
GUILLERMO CASTAÑEDA MUNGI Y GIANFRANCO CASTAGNOLA ZUÑIGA, FIGURA
| UN ACUERDO DEL TENOR LITERAL SIGUIENTE:====

t.
(.

EL DIRECTORIO ACORDO:
1. DESIGNAR GERENTE DE CREDITO Y REGULACION FINANCIERA AL GERENTE
DE OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO RAMIREZ
| ANDUEZA, EN SUSTITUCION DE LA SEÑORITA MARIA ISABEL VALERA LOZA,
QUIEN PASARA A DESEMPEÑARSE COMO ASESORA DE LA GERENCIA GENERAL.==
| 2. PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN El CARGO DE
GERENTE DE OPERACIONES INTERNACIONALES AL SEROR CARLOS BAILON
| AVALOS .
LIMA, 3 DE JUNIO DE 1998.====
| (FIRMADO): HUMBERTO PEIRANO PORTOCARRERO.
====== INSERTO: SIETE ========ise==s===e=======
=========== BANCO CENTRAL DE RESERVA DEL PERU ===============

| SECRETARIA GENERAL
DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CEDYÉAL DE
| RESERVA DEL PERU, EN USO DE LA FACULTAD/QUE LE FIERE EL
ARTICULO 31* DE LA LEY ORGANICA DE LA INST/FUCION, TIFICA QUE:
| EN EL ACTA N* 4126, CORRESPONDIENTE A [La se: DE DIRECTORIO
CELEBRADA EL 15 DE DICIEMBRE DEL ARO 200 ASISTENCIA DE LOS

== ===:

IEA EAS

111

| AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

1 pr 7537217

DIEZ MIL CIENTO DIECISIETE

DIRECTORES SEÑORES OSCAR DANCOURT MASIAS (VICEPRESIDENTE EN
EJERCICIO DE LA PRESIDENCIA), KURT BURNEO FARFAN, GONZALO GARCIA
NUREZ, EDUARDO IRIARTE JIMENEZ Y DANIEL SCHYDLOWSKY ROSENBERG Y LA
AUSENCIA DEL SEÑOR LUIS CARRANZA UGARTE POR ENCONTRARSE DE
| LICENCIA, SE ACORDO APROBAR CON VIGENCIA A PARTIR DEL 1 DE ENERO
DE 2006, EL MANUAL DE ORGANIZACION Y FUNCIONES DEL BANCO CENTRAL
| DE RESERVA DEL PERU, EN EL QUE SE DENOMINO A LA OFICINA LEGAL COMO
GERENCIA JURIDICA, Y ===========ns=ocencnamn caera nonmmosos=es=
| EN EL ACTA N* 4128, CORRESPONDIENTE A LA SESION DE DIRECTORIO
CELEBRADA EL 22 DE DICIEMBRE DEL AÑO 2005, CON ASISTENCIA DE LOS
DIRECTORES SEÑORES OSCAR DANCDURT MASIAS (VICEPRESIDENTE EN
| EJERCICIO DE LA PRESIDENCIA), KURT BURNEO FARFAN, EDUARDO IRIARTE
JIMENEZ Y DANIEL SCHYDLOWSKY ROSENBERG Y LA AUSENCIA DE LOS
| SEÑORES LUIS CARRANZA UGARTE Y GONZALO GARCIA NUÑEZ POR
ENCONTRARSE DE LICENCIA, SE ACORDO APROBAR CON VIGENCIA A PARTIR
| DEL 1 DE ENERO DE 2006, LA ASIGNACION DEL DOCTOR MANUEL MONTEAGUDO
VALDEZ AL PUESTO DE GERENTE JURIDICO.===
| ASIMISMO, CERTIFICO QUE EL DOCTOR MANUEL MONTEAGUDO VALDEZ SE
DESEMPEÑABA COMO JEFE DE LA OFICINA LEGAL HASTA EL 31 DE DICIEMBRE
DE 2005 Y, DE CONFORMIDAD CON LOS ACUERDOS ANTERIORES, A PARTIR
| DEL. 1 DE ENERO DE 2006 COMO GERENTE JURIDICO.
LIMA, 9 DE AGOSTO DE 2006 ===============:
| (FIRMADO): DEHERA BRUCE MITRANI ==

====== BANCO CENTRAL DE RESERVA DEL PERU
SECRETARIA GENERAL ==========:
| DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL
ARTICULO 31* DE LA LEY ORGANICA DE LA INSTITUCION, CERT
| QUE EN EL. ACTA N*4059, CORRESPONDIENTE A LA SESI E DIRECTORIO
CELEBRADA EL 14 DE OCTUBRE DE 20094, CON ISTENCIA DE LOS
| DIRECTORES SEÑORES JAVIER SILVA RUEJE (PR ENTE), KURT BURNEO
FARFAN, LUIS CARRANZA UGARTE, OSCAR COURT  MASIAS Y DANIEL

112

| AV. CAMINO REAL N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

bw 7537218

RI

DIEZ MIL CIENTO DIECIOCHO

SCHYDLOWSKY ROSENBERG, FIGURA UN ACUERDO DEL TENOR LITERAL
SIGUIENTE :
| -NOERON]
... EL DIRECTORIO ACORDO NOMBRAR AL SEÑOR RENZO ROSSINI MIMAN COMO
| GERENTE GENERAL. ======

mor

¡DECLARARA

... = ¡as

| LIMA, 22 DE DICIEMBRE DE 2004.
(FIRMADO): DEHERA

EU

=s===== INSERTO: NUEVE ======eceeceeoesceosasess

=
SUNARP ZONA REGISTRAL N* IX SEDE LIMA

| SUPERINTENDENCIA NACIONAL OFICINA REGISTRAL LIMA
DE LOS REGISTROS PUBLICOS N* PARTIDA: 12072379

| INSCRIPCION DE MANDATOS — HIDROCARBUROS
VETRA PERU S.A.C.

| REGISTRO DE PERSONAS JURIDICAS
RUBRO: NOMBRAMIENTO DE MANDATARIOS
| co0001
POR ESCRITURA PUBLICA DEL 20/09/2007 OTORGADA ANTE NOTARIO DE LIMA
JORGE E. ORIHUELA IBERICO, COMPARECEN ANDRES AVELINO ALFONSO
| ARAMBURU — HEUDEBERT Y ANDRES AVELINO ARAMBURU PIAGGIO, EN
REPRESENTACION DE LA SOCIEDAD, EN LOS SIGUIENTES TERMINOS Y
| CONDICIONES :=
PRI IC z QUEDA DESIGNADO COMO MANDATARIO 0
| APODERADO GENERAL DE LA SOCIEDAD EL SEÑOR ANDRES AVELINO ALFONSO
ARAMBURU HEUDEBERT (D.N.1. N* 07276027), QUIEN A SOLA FIRMA PODRA
| EJERCER SIN LIMITACION ALGUNA, LA TOTALIDAD DE LAS FACULTADES
SEÑALADAS A CONTINUACION:
| 1. FACULTADES ADMINISTRATIVAS: ===========e===============>5========
1.1 EJECUTAR LOS ACUERDOS DE IONISTAS Y
DIRECTORIO.
| 1.2  SUSCRIEIR DOCUMENTOS PUBLICOS,
CUALQUIERA NATURALEZA, SEAN MINUTA:

ALTAS

¡Aa

¡IEA

e onbl

NOTARIALES Y
ESCRITURAS PUBLICAS,

113

| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
| JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

w bw 7537219

DIEZ MIL CIENTO DIECINUEVE

| INCLUIDAS LAS DE CONSTITUCION DE SOCIEDADES Y/O ASOCIACIONES Y
SOLICITAR DE ASI CONVENIR SUS INSCRIPCIONES EN DONDE CORRESPONDA .=
| 1.3 SUSCRIBIR LA CORRESPONDENCIA DE LA COMPAÑIA A NIVEL NACIONAL .
1.4 INICIAR PROCEDIMIENTOS ADMINISTRATIVOS RELATIVOS A DERECHOS DE
| PROPIEDAD INDUSTRIAL, PARA EL REGISTRO, CESION, RENOVACION Y
CANCELACION DE LICENCIAS DE USO, NOMBRES Y LEMAS COMERCIALES,
| MODELOS INDUSTRIALES Y/O DE UTILIDAD, MARCAS, PATENTES, DERECHOS
DE AUTOR Y DEMAS SIGNOS DISTINTIVOS Y/O ELEMENTOS CONSTITUTIVOS DE
LA PROPIEDAD INDUSTRIAL; FORMULAR DESCRIPCIONES, DECLARACIONES,
| OPOSICIONES Y CONTESTAR OPOSICIONES AL USO O A LAS SOLICITUDES DE
REGISTRO, PROTESTAR CONTRA, CUALQUIER SOLICITUD QUE  PUDIERE
| PERJUDICAR TALES DERECHOS, CON LA FACULTAD DE INTERPONER
NUL.IDADES, GUEJAS, APELACIONES Y RECURSOS IMPUGNATIVOS DE
| CUALQUIER CLASE Y DENUNCIAS DE CUALQUIER TIPO, SEA POR COMPETENCIA
DESLEAL, DERECHOS DE AUTOR, LIBRE COMPETENCIA, PUBLICIDAD,
| FISCALIZACION Y DUMPING, PROTECCION AL CONSUMIDOR, SALIDA Y/O
ACCESO AL MERCADO Y REGLAMENTOS TECNICOS Y COMERCIALES EN GENERAL.
1.5 ORDENAR PAGOS, EFECTUAR COBROS DE GIROS Y TRANSFERENCIAS
| RETIRAR Y/O COBRAR CERTIFICADOS DE CONSIGNACIONES Y/O DEPOSITOS
SEAN ESTOS JUDICIALES O NO; EFECTUAR COBRANZAS EN GENERAL; RETIRAR
| DEPOSITOS E IMPOSICIONES DE CUALQUIER NATURALEZA; OBTENER LA
DEVOLUCION DE IMPUESTOS, CONTRIBUCIONES, TASAS, DERECHOS ,
| SUBSIDIOS ESTATALES Y CUALESQUIERA OTROS QUE CORRESPONDAN. ===:
1.6 PRESENTAR COTIZACIONES, OFERTAS Y PRESUPUESTOS DE SERVICIOS ==
| 1.7 EXIGIR LA ENTREGA DE LOS BIENES MUEBLES, INMUEBLES, E
INTANGIBLES QUE LE PERTENEZCAN A LA SOCIEDAD O CUYA POSESION
| CORRESPONDA =
1.28 RETIRAR DE LAS OFICINAS DE CORREO, TELEGRAFOS, ADUANAS,
EMPRESAS DE TRANSFORTE AEREO, MARITIMO OD  TERRE; Es LA
| CORRESPONDENCIA, GIROS Y REEMBOLSOS A LA OR)
CARGAS, ENCOMIENDAS, MERCADERIAS, Y CUALQUIER OT!
| 1.9 OBSERVAR ESTADOS DE CUENTA CORRIEMTE
CUENTAS BANCARIAS 0 MERCANTILES, ASI

h

4

E LA SOCIEDAD.
ALESQUIERA OTRAS
LICITAR INFORMACION

114

| AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

R [en 7537220

|

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO VEINTE

SOBRE (OPERACIONES REALIZADAS EN CUENTAS Y/D DEPOSITOS DE LA
SOCIEDAD O SOLICITAR A LAS AUTORIDADES TRIBUTARIAS Y/O ADUANERAS
REPORTES DF ADEUDOS Y LIQUIDACIONES.============
1.10 REALIZAR TODA CLASE DE TRAMITES ADMINISTRATIVOS EN GENERAL,
RELACIONADOS CON COMPRAS, IMPORTACIONES, IMPORTACIONES TEMPORALES,
EXPORTACIONES, Y/O APROBACION DE MANUALES Y/O PLANES CONTABLES Y/O
PROCEDIMIENTOS EN GENERAL PARA EL CUMPLIMIENTO DEL OBJETO SOCIAL
1.11 INTERVENIR DE SER EL CASO, EN EL PROCESO DE DISOLUCION Y
LIQUIDACION DE LA SOCIEDAD.==== =====,

2. FACULTADES LABORALES:
2.1 CONTRATAR Y/O NOMBRAR A LOS FUNCIONARIOS, EMPLEADOS Y/O
PERSONAL. FIJAR LA MODALIDAD DE CONTRATACION; FIJAR Y/O MODIFICAR
sus ATRIBUCIONES, FUNCIONES , REMUNERACIONES , HORARIOS 5d
CONDICIONES DE TRABAJO, CONFORME A LAS DISPOSICIONES LEGALES SOBRE
LA MATERIA. .=========sscmssoanoo==================:
2.2 AMONESTAR VERBALMENTE Y POR ESCRITO AL PERSONAL, EMPLEADOS Y/O
PERSONAL .=
2.3 SUSPENDER, CESAR Y/O DESPEDIR A LOS FUNCIONARIOS, EMPLEADOS
Y/O PERSONAL. ===:
2.4 SUSCRIBIR PLANILLAS, BOLETAS DE PAGO Y LIQUIDACIONES DE
BENEFICIOS SOCIALES; DAR CUMPLIMIENTO Y EJECUTAR LAS FORMALIDADES
QUE LA AUTORIDAD DE TRABAJO Y LA LEY EXIJAN.=======
2.5 DETERMINAR TRASLADO DE LOS FUNCIONARIOS, EMPLEADOS Y/O
PERSONAL EN GENERAL A DIFERENTES CENTROS DE TRABAJOS, OFICINAS EN
EL PAIS Y/O EN EL EXTRANJERO; OTORGAR LICENCIAS, SUSCRIBIR
CERTIFICADOS O CONSTANCIAS EN GENERAL. ==============: =
2.6 SUSCRIBIR LAS COMUNICACIONES AL MINISTERIO DE TRABAJO,
INSTITUTO DE SEGURIDAD SOCIAL, AUTORIDADES MIGRATORIAS, A LAS
ADMINISTRADORAS DE FONDOS DE PENSIONES, Y A LOS GANISMOS
PRIVADOS DE SALUD. ======"====2..
2.7 APROBAR EL REGLAMENTO INTERNO DE TRABAJO.===>
3. FACULTADES CONTRACTUALES:
3.1 NEGOCIAR Y CELEBRAR EN GENERAL

ISRESTESESOROES Eso Sos

Hu

ma:

sma=

1]

115

AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

Re Br 75 A
B 1537221 DIEZ MIL CIENTO VEINTIUNO sr e
ES
E eS
peo

CLASE DE CONTRATOS, SEA CUAL FUERE SU DENOMINACION O MATERIA,
VINCULADOS CON EL OBJETO SOCIAL, ASI COMO SOBRE LOS BIENES
| MUEBLES, INMUEBLES, ACTIVOS FIJOS, INTANGIBLES Y SOBRE CUALQUIER
OTRO TIPO DE ACTIVOS O DERECHOS, SEAN ESTOS DE PROPIEDAD O NO DE
LA SOCIEDAD Y/O SOBRE BIENES EN GENERAL, NECESARIOS PARA EL
| EJERCICIO DE LAS ACTIVIDADES DEL OBJETO SOCIAL .========
3.2 NEGOCIAR Y CELEBRAR SIN LIMITACION ALGUNA, LOS CONTRATOS
| ESPECIFICADOS EN EL ARTICULO 10 DE LA LEY 26221 (LEY ORGANICA DE
HIDROCARBUROS), PARA LLEVAR A CABO ACTIVIDADES DE EXPLORACION Y
| EXPLOTACION DE HIDROCARBUROS, Y OTROS DE DISTINTA NATURALEZA QUE
FUERE REQUERIDOS PARA TALES PROPOSITOS.===========================
| 3.3 NEGOCIAR Y CELEBRAR CONTRATOS PARA LA ELABORACION DE ESTUDIOS
AMBIENTALES, DE SUELOS, SISMOLOGICOS, GEOFISICOS, DE FOTOGEOLOGIA
| Y  FOTOMETRIA, GEOQUIMICOS, GEOLOGICOS; CONTRATOS PARA PERFORACION
DE POZOS; CONSTRUCCION, OPERACION Y MANUTENCION DE DUCTOS Y/O
INSTALACIONES DE ALMACENAJE DE HIDROCARBUROS Y DERIVADOS; Y EN
| GENERAL TODOS LOS CONTRATOS NECESARIOS PARA LLEVAR A CABO LAS
ACTIVIDADES DE EXPLORACION Y EXPLOTACION DE HIDROCARBUROS .========
| 3.4 NEGOCIAR Y CELEBRAR CONTRATOS DE REFINACION Y PROCESAMIENTO DE
HIDROCAREUROS , ASI Como DE TRANSPORTE , DISTRIBUCION Y
| COMERCIALIZACION DE LOS MISMOS Y/O SUS DERIVADOS. ========
3.5 NEGOCIAR Y CELEBRAR CONTRATOS DE LICENCIAS, REGALIAS,
| SERVIDUMBRES, Y DE DERECHOS DE SUPERFICIE ASI COMO DE GARANTIAS,
IMPORTACION, IMPORTACION TEMPORAL Y EXPORTACION. ==:
| 3.6 CELEBRAR CONTRATOS CON INSTITUCIONES EDUCATIVAS EN GENERAL,
PARA EL FOMENTO, DESARROLLO Y/O CAPACITACION: DE PERSONAL Y
EJECUTIVOS DE LA SOCIEDAD; ASI Como CELEBRAR CONVENIOS
| INSTITUCIONALES Y OTROS, CON INSTITUCIONES EDUCATIVAS PUBLICAS O
PRIVADAS, PARA COLABORAR EN LA PROMOCION Y/O FOMENTO DF PROGRAMAS

O SER DE INTERES EN EL PAIS.
| 3.7 CELEBRAR TODA CLASE DE CONTRATOS SOBRE
GENERAL — Y/O DERECHOS Y ACCIONES DE /FPROI

IENES MUEBLES EN
DAD, PUDIENDO ENTRE

116

| AV. CAMINO REAL N* 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
Ri lew 7537222

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO VEINTIDOS

OTROS, COMPRAR, VENDER, TOMAR Y/O DAR EN CONCESION, SUSCRIBIR
PROMESAS DE COMPRAVENTA Y/U OPCIONES; ARRENDAR, SUBARRENDAR, DAR
EN USO Y/O USUFRUCTO, ONEROSO Y/O GRATUITO, TANTO DE MANERA ACTIVA
COMO PASIVA; DONAR, RETENER, ADJUDICAR EN PAGO, DAR EN PRESTAMO,
COMODATO, PERMUTA, DEPOSITO, PRENDAR Y/O GRAVAR, SEA ACTIVA 0
FASIVAMENTE LOS BIENES MUEBLES, ==========
3.8 CELEBRAR TODA CLASE DE CONTRATOS SOBRE LOS BIENES INMUEBLES
Y/O DERECHOS Y ACCIONES DE PROPIEDAD Y/O ACTIVOS INTANGIBLES Y/O
DERECHOS SOBRE LOS MISMOS, PUDIENDO ENTRE OTROS, COMPRAR VENDER,
TRANSFERIR Y DISPONER EN GENERAL; SUSCRIBIR PROMESAS DE
COMPRAVENTA, OPCIONES, ARRAS: ARRENDAR, SUBARRENDAR CON PACTO DE
MEJORAS O SIN EL; DAR EN USO Y/O USUFRUCTO, SEAN ESTOS A TITULO
ONEROSO Y/O GRATUITO, TANTO, DE MANERA ACTIVA COMO PASIVA; DONAR,
RETENER, ADJUDICAR EN PAGO, DAR EN COMODATO Y/O PERMUTA; HIPOTECAR
Y/O GRAVAR, SEA ACTIVA O PASIVAMENTE LOS BIENES INMUEBLES .========
3.9 COMPRAR Y/O VENDER ACCIONES. ===========s===omee=eosee=========
3.10 CELEBRAR CONTRATOS DE CESION DE POSICION CONTRACTUAL O CESION
DE DERECHOS O DE CREDITOS Y/O CESIONES DE OTRA NATURALEZA.========
3.11 CELEBRAR CONTRATOS O CONVENIOS DE DONACION, Y OTORGAR BECAS
CON FINES DE CAPACITACION Y EDUCATIVOS EN GENERAL;
3.12 CELEBRAR CONTRATOS DE SUMINISTRO DE INSUMOS, EQUIPOS,
MATERIALES Y REPUESTOS Y CUALQUIERA OTROS BIENES Y/O SERVICIOS.=
3.13 ACORDAR LA VALIDEZ DE LAS TRANSFERENCIAS ELECTRONICAS DE
FONDOS, FOR FACSIMILE U OTROS MEDIOS SIMILARES ENTRE CUENTAS
PROPIAS DE LA SOCIEDAD.
3.14 CELEBRAR CONTRATOS DE MANDATO CON O SIN REPRESENTACION.======
3.15 CELEBRAR CONTRATOS DE REPRESENTACION Y/O DISTRIBUCION EN
GENERAL ==
3.16 CELEBRAR CONTRATOS DE CREDITO EN CUENTA CORRIENTE
ACCOUNTS", FACTORING Y/O CREDITO DOCUMENT

UE

"ADVANCE

3.18 OTORGAR GARANTIAS PARA LOS VIAJES E FUNCIONARIOS DE LA

117

AV. CAMINO REAL. N” 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ

ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
E

w 7537223

JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO VEINTITRES

SOCIEDAD, CUANDO ASI SE REQUIERA =================================
3.19 CELEBRAR CONTRATOS DE LICENCIA, USO, USUFRUCTO, DE DERECHOS
DE SUPERFICIE, DE CUALQUIER TIPO, SEA ACTIVA O PASIVAMENTE.=======
3.20 AFECTAR CUENTAS, DEPOSITOS, TITULOS VALORES O VALORES
MOBILIARIOS EN GARANTIA, INCLUSIVE EN FIDEICOMISO EN GARANTIA,
ADMINISTRACION Y DE CUALQUIER OTRO TIPO. =======s===e===============
3.21 RESCINDIR O RESOLVER CONTRATOS. ==============================
3.22 CELEBRAR TODO TIPO DE CONTRATOS CON GARANTIAS COLATERALES,
PUDIENDO OTORGAR O EXIGIR PRENDAS, HIPOTECAS AVALES, FIANZAS,
WARRANTS Y CUALESQUIERA OTRAS GARANTIAS SEAN REALES O PERSONALES
RELACIONADAS AL OBJETO SOCIAL =============s====e=====s=============
3.23 CELEBRAR CONTRATOS DE SERVICIOS DE REPARACION Y
MANTENIMIENTO ==:
3.24 CELEBRAR CONTRATOS DE TRANSPORTES, FLETES, SUMINISTROS
IMPRESIONES Y SERVICIOS. ============esssesesoosooossesssesss======
3.25 SUSCRIBIR CONTRATOS DE MUTUO CON O SIN GARANTIA ANTICRETICA,
PRENDARIA, HIPOTECARIA O DE CUALQUIER OTRA INDOLE .================
3.26 SUSCRIBIR CONTRATOS DE ARRENDAMIENTO DE BIENES MUEBLES E
INMUEBLES YA SEA COMO ARRENDATARIA O ARRENDADORA, POR TIEMPO
DETERMINADO O INDETERMINADO, CON PACTO DE ADELANTO DE RENTA O SIN
EL, CON PACTO DE ABONO DE MEJORAS O SIN EL, PODIENDO FIJAR TODOS
LOS DEMAS TERMINOS Y CONDICIONES SIN RESERVA NI LIMITACION ALGUNA
3.27 CELEBRAR CONTRATOS DE ARRENDAMIENTO FINANCIERO, LEASE BACK Y
CONTRATAR PRESTAMOS Y OPERACIONES DE CREDITO Y FIDEICOMISO, CON
ENTIDADES FINANCIERAS Y EMPRESAS ESPECIALIZADAS =
3.28 CONTRATOS DE PRESTACION DE SERVICIOS EN GENERAL, LO QUE
INCLUYE LA LOCACION DE SERVICIOS, ACTIVA 0 PASIVAMENTE, EL
CONTRATO DE OBRA, El DEPOSITO Y EL SECUESTRO, ENTRE OTROS.=
3.29 OTORGAR O SOLICITAR FIANZA SIMPLE Y FIANZA SOLIDARIA Y
PRESTAR AVAL === -
3.30 CONTRATOS PREPARATORIOS Y SUBCONTRA;
3.31 OTORGAMIENTO, CANCELACION Y/O LRZVANTA ¡TO DE GARANTIAS EN
GENERAL COMO PRENDA, HIPOTECA Y ANTI

mama HEEE

AECID:

118

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

E [w 7537224 IN

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO VEINTICUATRO Sy 4
34 ¿VA

3.32 CONTRATAR SEGUROS DE CUALQUIER CLASE Y ENDOSAR LAS
RESPECTIVAS POLIZAS, ASI COMO EFECTUAR RECLAMOS Y COBROS.=========
3.33 COMISION MERCANTIL, CONCESION PRIVADA Y PUBLICA,
CONSTRUCCION, PUBLICIDAD, TRANSPORTES, DISTRIBUCION. ==============
3.34 CELEBRAR ACUERDOS Y/O CONVENIOS PARA ADQUIRIR, TRANSFERIR,
RENOVAR, CANCELAR TOTAL O PARCIALMENTE, MODIFICAR,  TRANSAR,
DESISTIRSE, RENUNCIAR, ASPECTOS RELATIVOS A MARCAS, NOMBRES Y
SIGNOS DISTINTIVOS, PATENTES, DERECHOS DE AUTOR, MODELOS DE
UTILIDAD, DISEÑOS, PROGRAMAS DE CUALQUIER TIPO, SISTEMAS
TECNOLOGICOS U OTROS ELEMENTOS EN GENERAL DE LA PROPIEDAD
INDUSTRIAL, DERECHOS DE AUTOR O PROPIEDAD INTELECTUAL; RENUNCIAR O
NO A LAS GESTIONES ADMINISTRATIVAS O JUDICIALES RELATIVAS A LA
PROPIEDAD INDUSTRIAL O INTELECTUAL; DAR Y TOMAR EN ARRENDAMIENTO A
NOMBRE DE LA SOCIEDAD, REGISTRO DE PATENTES, MARCAS, LEMAS Y
NOMBRES COMERCIALES Y/O CONCESIONES Y CELEBRAR TIPO DE CONTRATO
REFERENTE A LA PROPIEDAD INDUSTRIAL O INTELECTUAL ================
3.35 CUALQUIER OTRO CONTRATO ATIPICO O INNOMINADO QUE REQUIERA
CELEBRAR LA COMPAÑIA, =================scosescooooses=se=====: e

3.36 CONSTITUCION DE SOCIEDADES 0 COMPRA DE ACCIONES 0
PARTICIPACIONES, CONTRATOS DE COLABORACION EMPRESARIAL ====
4. FACULTADES BANCARIAS:
4.1 ABRIR Y CERRAR TODO TIPO DE CUENTAS Y DEPOSITOS EN CUALQUIER
INSTITUCION
4.2 INGRESAR FONDOS A TODO TIFO DE INSTITUCIONES. =================
4.3 RETIRAR FONDOS EN TODO TIPO DE CUENTAS QUE SE MANTENGAN EN LAS
INSTITUCIONES BANCARIAS, FINANCIERAS U OTRAS.=

SENSEI

4.4 GIRAR,  ENDOSAR, AVALAR, ACEPTAR Y  REACEPTAR TO O,
PARCIALMENTE, REVOCAR LA ACEFTACION, PRORROGAR, RENOVA DAR EN
GARANTIA LETRAS, LETRAS HIPOTECARIAS, , FACTURAS
CONFORMADAS Y EN GENERAL CUALQUIER N- CREDITICIA,
TITULO VALOR O TITULO ANALOGO.========= aora rrreoessses

4.5 DESCONTAR, PROTESTAR Y COBRAR LE! s LETRAS HIPOTECARIAS,
PAGARES, VALES, FACTURAS CONFORMADAS Y EN GENERAL CUALQUIER

119

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

RIE he 1537225

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO VEINTICINCO

DOCUMENTACION CREDITICIA TITULO VALOR O TITULO ANALOGO ===========
4.6 GIRAR, ENDOSAR, PROTESTAR, COBRAR, CANCELAR Y DAR EN GARANTIA
CHEQUES Y CUALQUIER OTRA ORDEN DE PARO.
4.7 SOLICITAR Y ABRIR CARTAS DE CREDITO, SOLICITAR Y CONTRATAR
FIANZAS BANCARIAS EN MONEDA NACIONAL O EXTRANJERA, CARTAS ORDENES,
CARTAS DE PORTE O DE CUALQUIER CLASE. =============================
4.8 SOLICITAR Y ACORDAR CREDITOS EN CUENTA CORRIENTE, AVANCE O
SOBREGIRO Y CREDITO DOCUMENTARIO ==================ecom===========
4.9 EFECTUAR TODAS LAS (OPERACIONES RELACIONADAS CON ALMACENES
GENERALES DE DEPOSITO O DEPOSITOS ADUANEROS AUTORIZADOS.=: =
4.10 SUSCRIBIR, GRAVAR, DESCONTAR, COBRAR, TRANSFERIR, ENDOSAR Y/O
NEGOCIAR CONOCIMIENTOS DE EMBARQUE, WARRANTS, PAPELETAS DE CORREO,
CERTIFICADOS DF DEPOSITOS, POLIZAS, LICENCIAS Y, EN GENERAL
CUALQUIER OTRO TITULO VALOR O DOCUMENTO COMERCIAL O DE CREDITO
TRANSFERIBLE; DOCUMENTO CAMBIARIO O DE ALMACENES GENERALES SEA EN
MONEDA NACIONAL O EXTRANJERA; DEPOSITAR Y RETIRAR VALORES Y OTROS
BIENES MUEBLES EN CUSTODIA; ASIMISMO, GRAVARLOS Y ENAJENARLOS.====
4.11 CONTRATAR, ABRIR, RETIRAR SU CONTENIDO Y CANCELAR CAJAS DE
SEGURIDAD EN INSTITUCIONES BANCARIAS, FINANCIERAS, DE CREDITO Y/O
EN CUALQUIER OTRA INSTITUCION EN EL PAIS O EN EL EXTERIOR.========
4.12 DEPOSITAR, RETIRAR, COMPRAR Y VENDER VALORES Y BIENES EN
CUSTODIA
4,13 CONTRATAR POLIZAS: DE SEGUROS DE CUALQUIER TIPO Y ENDOSARLAS.=
4.14 OTORGAR FIANZAS Y PRESTAR AVAL =====
4.15 EFECTUAR Y ABONOS EN CUENTAS; ORDENAR PAGOS Y TRANSFERENCIAS;
REALIZAR RETIROS DE DEFOSITOS E IMPOSICIONES DE CUALQUIER
NATURALEZA. ====:
4.16 SOLICITAR TITULACIONES, SWAFS, FUTURO
FACTORINGS, OPCIONES Y CUALQUIER
FINANCIERA.
4.17 REMESAR AL EXTERIOR LAS SUMAS
TALES COMO PAGO DE ROYALTIES,

CONOCIMIENTO Y TECNOLOGIA, POR Ci

== ESSE

SEACE es

RMITIDAS POR LEY
TRANSFERENCIAS DE
DE REEXPORTACION DE

120

AV. CAMINO REAL N" 111 -2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

E hno 1537226

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO VEINTISEIS

CAPITALES, UTILIDADES, INTERESES, PAGO DE PRINCIPAL Y DE CUALQUIER
OTRA NATURALEZA.==
4.18 IMPONER FONDOS EN LAS INSTITUCIONES DE CREDITOS EN CUENTAS
CORRIENTES Y RETIRAR EN DEPOSITOS A LA VISTA Y A PLAZOS EN
AHORROS, O EN CUALQUIER OTRA FORMA PERMITIDA POR LA LEY.==========
5. FACULTADES DE REPRESENTACION. ==
5.1 REPRESENTAR A LA COMPAÑIA ANTE TODO TIPO DE PERSONAS 0
ENTIDADES, NACIONALES 0 EXTRANJERAS, SEAN ESTAS PUBLICAS,
PRIVADAS, MIXTAS O ASOCIADAS, FINANCIERAS, CREDITICIAS, BANCARIAS,
CIVILES O COMERCIALES; Y ANTE CUALQUIER AUTORIDAD, SEA ESTA
CONSTITUCIONAL, TRIBUTARIA, JUDICIAL, POLITICA, MILITAR, POLICIAL,
ADMINISTRATIVA, MUNICIPAL, GREMIAL, ADUANERA U OTRA SIN LIMITACION
ALGUNA, PUDIENDO PRESENTAR TODA CLASE DE SOLICITUDES, RECURSOS Y
RECLAMACIONES, LLEVANDO A CABO TODOS LOS ACTOS NECESARIOS PARA LA
CONCLUSION DE LOS MISMOS O DESISTIRSE DE ELLOS.=======n============
5.2 ASUMIR LA REPRESENTACION DE LA SOCIEDAD CON LAS FACULTADES
SUFICIENTES PARA PRACTICAR LOS ACTOS A QUE SE REFIERE EL CODIGO
PROCESAL CIVIL, LA LEY GENERAL DE ARBITRAJE O PARA ACTUAR EN
CUALQUIER TIPO DE PROCEDIMIENTO ADMINISTRATIVO, LABORAL, CIVIL,
FENAL O ANTE EL FUERO MILITAR CON LAS FACULTADES GENERALES DEL
MANDATARIO JUDICIAL ESTABLECIDAS EN LOS ART. 74% Y 77” Y LAS
ESPECIALES DEL. ART. 75% DEL CODIGO PROCESAL CIVIL, TALES COMO
PRESENTAR TODA CLASE DE DEMANDAS Y DENUNCIAS, FORMULAR
CONTRADICCIONES, VARIARLAS, MODIFICARLAS Y/O AMPLIARLAS, CONVENIR
EN ELLAS, RECONVENIR, CONTESTAR DEMANDAS Y  RECONVENCIONES,
MODIFICAR Y/O AMPLIAR LAS RECONVENCIONES; PROPONER Y/O DEDUCIR
EXCEPCIONES Y/O DEFENSAS PREVIAS Y CONTESTARLAS; DE:
NULIDADES; DESISTIRSE DEL PROCESO Y/O LA PRETENSION ASI MO DE
ALGUN ACTO PROCESAL; ALLANARSE Y/O  RECOMOCER LA TENSION;
CONCILIAR Y/O TRANSIGIR EN TODO 0 EN PART) CONCURSO O
QUIEBRA, ASI COMO SOMETER A ARBITRAJE PRETENSIONES

===:

¡PRA

AV. CAMINO REALN? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
JORCE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

1E ln 7537227

DIEZ MIL CIENTO VEINTISIETE

DECLARACION DE PARTE, OFRECER Y ACTUAR EN TODAS LAS INSTANCIAS
TODA CLASE DE MEDIOS PROBATORIOS, TIPICOS 0 ATIPICOS, INCLUYENDO
| LAS DE RECONOCIMIENTO O EXHIBICION DE DOCUMENTOS, ASI COMO ACTUAR
LOS QUE SE SOLICITEN; INTERPONER MEDIOS  IMPUGNATORIOS Y DE
| CUALQUIER OTRA NATURALEZA PERMITIDOS POR LA LEY, DESISTIRSE DE
DICHOS RECURSOS Y RENUNCIAR A  INTERPONER LOS MISMOS; SOLICITAR
| TODA CLASE DE MEDIDAS CAUTELARES, AMPLIARLAS, MODIFICARLAS,
SUSTITUIRLAS Y/O DESISTIRSE ELLAS; OFRECER CONTRA CAUTELA;
| SOLICITAR EL OTORGAMIENTO DE MEDIDAS CAUTELARES FUERA DE PROCESO,
ASI COMO LA ACTUACION DE MEDIOS PROBATORIOS; OFRECER TODOS LOS
MEDIOS PROBATORIOS PREVISTOS POR LA LEY, ASI COMO OPONERSE,
| IMPUGNAR Y/O TACHAR LOS OFRECIDOS POR LA PARTE CONTRARIA, AESOLVER
TACHAS Y/U OPOSICIONES; CONCURRIR A TODO TIPO DE ACTOS PROCESALES,
| SEAN ESTOS DE REMATE, ADMINISTRACION DE POSESION, LANZAMIENTO,
EMBARGOS, SANEAMIENTO PROCESAL Y AUDICENCIAS CONCILIATORIAS 0 DE
| FIJACION DE PUNTOS CONTROVERTIDOS Y SANEAMIENTO PROBATORIO, DE
PRUEBAS, Y/O AUDIENCIAS UNICAS, ESPECIALES Y/O COMPLEMENTARIAS.===
| ADEMAS DE PODER SOLICITAR E INTERVENIR EN REMATES OD SUBASTAS
PUBLICAS PARA ADJUDICARSE AL INTERIOR DE LOS MISMOS, LOS BIENES
MUEBLES O INMUEBLES MATERIA DEL RESPECTIVO PROCESO, LAS FACULTADES
| FARA PODER INTERVENIR EN TODO ACTO PROCESAL, SE EXTIENDEN INCLUSO
A SOLICITAR LA INHIEICION Y/O PLANTEAR LA RECUSACION DE JUECES,.
| FISCALES, VOCALES Y/O MAGISTRADOS EN GENERAL 5; PROMOVER
DECLARACIONES DE IMPEDIMENTO, EXCUSACION Y ABSTENCION; FORMULAR
| DENUNCIA CIVIL Y/O LLAMAMIENTO PROCESORIO, SOLICITAR EL
ASEGURAMIENTO DE PRETENSION FUTURA, EXTROMISION Y/O SUCESION
| PROCESAL, RECONOCER DOCUMENTOS Y/O DECLARACION DE PARTES OMO
TESTIGO, INTERROGAR A LAS PARTES, TESTIGOS Y PERITOS ORMULAR
DECLARACIONES JURADAS, ACTUAR COMO. TERCERO LEGITIMAD! OLICITAR Y
| TRAMITAR OFICIOS, EXHORTOS Y/O NOTI ACORDAR LAS
SUSPENSION DEL PROCESO, SOLICITAR A ICIAL, DESIGNAR
| DEPOSITARIOS O CUALQUIER OTRO ORGANO AUXILIO JUDICIAL;
SOLICITAR, CONCURRIR E INTERVENIR EN LAS-AUDIENCIAS QUE FIJE LA

| AV. CAMINO REAL N' 111 - 2DO, PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

JORGE E. ORIHUELA IBÉRICO

NOTARIO - ABOGADO

1 Bw 7537228

DIEZ MIL CIENTO VEINTIOCHO

LEY 0 DISPONGA EL JUZGADO; SOLICITAR LA ACUMULACION Y/O
DESACUMULACION DE PROCESOS; SOLICITAR EL ABANDONO Y/O PRESCRIPCION
DE LOS RECURSOS, LA PRETENSION Y/O LA ACCION; SOLICITAR LA
ACLARACION, CORRECCION Y/O CONSULTA DE LAS RESOLUCIONES
JUDICIALES; OFRECER Y/O COBRAR DIRECTAMENTE LO PAGADO O CONSIGNADO
JUDICIALMENTE, RETIRAR CONSIGNACIONES, INTERPONER RECURSOS DE
| RECONSIDERACION, REVISION, RECONVENCION, QUEJA, APELACION,
CASACION, NULIDAD Y CUALESQUIERA OTROS RECURSOS, SEAN ESTOS
IMPUGNATIVOS O NO; DEMANDAR EL PAGO DE COSTAS Y COSTOS Y SOLICITAR
LA IMPOSICION DE MULTAS, HACER EFECTIVO SU COBRO, EFECTUAR
OFRECIMIENTOS DE PAGO Y CONSIGNACIONES, IMPULSAR E INTERVENIR EN
| TODA LA SECUELA DE EJECUCION DE SENTENCIA.==
EL APODERADO PODRA PRESTAR CONFESION O JURAMENTO DECISORIO,
| DEFERIR AL DEL CONTRARIO, PEDIR SUSPENSION DE PAGOS, ASISTIR A
COMPARENDOS; SOLICITAR EMBARGOS, OFRECER CONTRACAUTELAS REALES O
| PERSONALES, EN ESPECIAL OFRECER CAUCION JURATORIA, DE CONFORMIDAD
CON EL ARTICULO 613% DEL CODIGO PROCESAL CIVIL. DEL PERU,
| INTERPONER TERCERIA, SOLICITAR DESAFECTACIONES, SOLICITAR LA
ADJUDICACION EN PAGO, PUDIENDO IGUALMENTE DELEGAR Y  REVOCAR
PARCIAL 0 TOTALMENTE SIN PERDERLAS, ESTAS FACULTADES. LAS
| FACULTADES SE ENTIENDEN OTORGADAS PARA TODO EL PROCESO, INCLUSO
PARA LA EJECUCION DE SENTENCIA Y EL COBRO DE COSTAS Y COSTOS. LAS
| FACULTADES DE INDOLE JUDICIAL SE PODRAN EJERCER ANTE TODA CLASE DE
JUZGADOS Y TRIBUNALES ESTABLECIDOS POR LA LEY ORGANICA DEL PODER
( JUDICIAL Y DEMAS ENTIDADES QUE CONFORME A LA LEY EJERCEN
FACULTADES COACTIVAS O DE EJECUCION FORZOSA =====
| 5.3 REPRESENTAR A LA SOCIEDAD EN TODO TIPO DE  PROCI
PROCEDIMIENTOS, CONTENCIOSOS 0 NO, RELATIVOS A TODA
| ASUNTOS, SEAN ESTOS JUDICIALES, MILITARES, POLICIALES,
FISCALES, CIVILES, COMERCIALES O PENALES,
Y LABORALES, ANTE EL PODER JUDICIAL,
| DE TRABAJO ( CUALESQUIERA AUTORIDADES COM/
GOZANDO EN ESPECIAL DE LAS FACULTADES,

¡IEEE INIA

NTES EN CADA CASO,
VISTAS EN EL NUMERAL

123

| AV. CAMINO REALN? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

we lw 7537229

|
|

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO VEINTINUEVE

ANTERIOR Y LAS SEÑALADAS RESPECTO DEL PROCEDIMIENTO DE VISITAS DE
INSPECCION; LAS FACULTADES CONTENIDAS EN EL ART. 48 Y 47 DEL D.L.
25593 Y EL ART. 37 DEL DECRETO SUPREMO N* O11-92-TH DEL 15 DE
OCTUBRE DE 1992, REFERIDOS A LOS PROCEDIMIENTOS DE NEGOCIACION
COLECTIVA, ES DECIR LAS FACULTADES DE PARTICIPAR EN LA NEGOCIACION
Y CONCILIACION, PRACTICAR TODOS LOS ACTOS PROCESALES PROPIOS DE LA
NEGOCIACION Y  CONCILIACION; SUSCRIBIR CUALQUIER ACUERDO 0
CONVENCION COLECTIVA; EJERCER LA FACULTAD DEL ART. 10% DE LA LEY
26636, LEY PROCESAL DEL TRABAJO, SOBRE EL PROCEDIMIENTO ANTE LOS
JUZGADOS Y SALAS LABORALES DE PODER JUDICIAL.=======
5.4 ASUMIR LA REPRESENTACION DE LA COMPAÑIA ESPECIALMENTE EN
PROCEDIMIENTOS LABORALES D5 TODO TIPO ANTE EL MINISTERIO DE
TRABAJO, ARBITROS O TRIBUNALES ARBITRALES, LOS JUZGADOS DE PAZ O
JUZGADOS DE TRABAJO, LAS SALAS LABORALES 0 MIXTAS Y LA CORTE
SUPREMA DE LA REPUBLICA, EN TODAS LAS DIVISIONES E INSTANCIAS, CON
TODAS LAS FACULTADES NECESARIAS Y EN FORMA ESPECIAL LAS CONTENIDAS
EN EL DECRETO LEGISLATIVO N* 910 DEL 01.03.2001. ADICIONALMENTE, A
TODAS LAS FACULTADES LABORALES SERAN APLICABLES, LAS CONCEDIDAS EN
EL PUNTO 5.2. ASIMISMO, ASUMIR LA REPRESENTACION DE LA COMPAÑIA EN
TODO TIPO DE PROCEDIMIENTO REGULADO POR EL DECRETO LEGISLATIVO N*
910, EN ESPECIAL, LOS PROCEDIMIENTOS DE INSPECCION Y LAS
DILIGENCIAS DE CONCILIACION ADMINISTRATIVA ANTE EL SERVICIO DE
DEFENSA LEGAL. GRATUITA Y ASESORIA DEL TRABAJADOR ==
5.5 ASUMIR LA REPRESENTACION DE LA COMPAÑIA PARTICIPANDO EN LA
NEGOCIACION Y CONCILIACION, PRACTICAR TODOS LOS ACTOS PROCESALES
PROPIOS DE ESTAS, SUSCRIBIR CUALQUIER ACUERDO Y, LLEGADO EL CASO,
LA CONVENCION COLECTIVA DE TRABAJO, DE CONFORMIDAD CON
ARTICULOS 48?” Y 49? DEL DECRETO LEY NUMERO 25593,
5.6 REPRESENTAR A LA COMPAÑIA ESPECIALMENTE EN PR IMIENTOS

124

AV. CAMINO REAL.N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

a bw 7537230

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO TREINTA

5.7 REPRESENTAR A LA SOCIEDAD ANTE ASOCIACIONES INSTITUCIONALES O
GREMIALES, O  COMITES A LOS QUE PERTENEZCA, CON LAS MAS AMPLIAS
FACULTADES, PUDIENDO PARTICIPAR, TOMAR PARTE EN LOS DEBATES,
FORMULAR OPOSICIONES E IMPUGNACIONES, DEJAR CONSTANCIA EN ACTAS,
EMITIR VOTO Y/O ABSTENERSE DE HACERLO Y SUSCRIBIR LAS ACTAS CON
LAS MAS AMPLIAS FACULTADES.
5.8 SUSCRIBIR ACCIONES O PARTICIPACIONES EN EL CAPITAL SOCIAL DE
OTRAS EMPRESAS OD SOCIEDADES O ASOCIACIONES, CIVILES O MERCANTILES,
DOMICILIADAS EN EL PAISO EN EL EXTERIOR Y PARTICIPAR COMO
ACCIONISTA O ASOCIADO EN OTRAS EMPRESAS 0 SOCIEDADES 0D
ASOCIACIONES CIVILES O MERCANTILES, EN EL PAIS 0 EN EL EXTERIOR,
REPRESENTANDO A LA SOCIEDAD EN LAS RESPECTIVAS JUNTAS DE
ACCIONISTAS, JUNTA DE SOCIOS, DIRECTORIOS O EN JUNTAS DIRECTIVAS
CON LAS MAS AMPLIAS FACULTADES, PUDIENDO PARTICIPAR, TOMAR PARTE
EN LOS DEBATES, FORMULAR OPOSICIONES E IMPUGNACIONES, DEJAR
CONSTANCIA EN ACTAS, EMITIR VOTO Y/O ABSTENERSE DE HACERLO Y
SUSCRIBIR LAS ACTAS CON LAS MAS AMPLIAS FACULTADES ===:
5.9 REPRESENTAR A LA SOCIEDAD EN JUICIOS DE QUIEBRA Y/O SIMILARES,
JUNTAS DE ACCIONISTAS Y EN JUNTAS JUDICIALES O EXTRAJUDICIALES DE
ACREEDORES, CON LAS MAS AMPLIAS FACULTADES. ASI COMO EN JUNTAS DE
REESTRUCTURACION EMPRESARIAL DE LIQUIDACIÓN O DE QUIEBRA, GOZANDO
DE LAS MAS AMPLIAS FACULTADES.===
6. SUSTITUCION DE PODERES ==:
6.1 ASUMIR EN VIA DE SUSTITUCION TODOS LOS PODERES Y FACULTADES
OTORGADOS A LA COMPAÑIA FOR OTRAS PERSONAS * NATURALES Y/O
JURIDICAS.=:
7. NOMBRAMIENTO DE APODERADOS ==:
7.1 DELEGAR TOTAL O PARCIALMENTE
LE DTORGAN, PUDIENDO REVOCAR LAS
SIN RESERVA NI LIMITACION ALGUNA.
8. SUSCRIPCION DE DOCUMENTOS: ==
8.1 SUSCRIBIR LAS MINUTAS, ESCRITURAS| Pl

mus

¡E

GENERAL TODOS

AV. CAMINO REALN" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

ue |w 7537231

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO TREINTIUNO

LOS DOCUMENTOS PUBLICOS Y/O PRIVADOS, QUE FUEREN NECESARIOS PARA
FORMALIZAR LOS CONTRATOS Y/O ACTOS A QUE SE REFIEREN LAS
FACULTADES OTORGADAS EN ESTE DOCUMENTO.
SEGUNDA CLAUSULA ADICIONAL: QUEDA DESIGNADO COMO APODERADO DE LA
SOCIEDAD EL SEÑOR HUMBERTO CALDERON BERTI, (CEDULA DE IDENTIDAD
VENEZOLANA N* 1.406.327), QUIEN A SOLA FIRMA PODRA EJERCER SIN
LIMITACION ALGUNA, LA TOTALIDAD DE LAS FACULTADES OTORGADAS A
MANDATARIO GENERAL, SEÑALADAS EN LA PRIMERA CLAUSULA ADICIONAL .===
EL TITULO FUE PRESENTADO EL 04/10/2007 A LAS 03:23:18 PM HORAS,
BAJO EL N*2007- 00560375 DEL TOMO DIARIO 0492. DERECHOS S/.586.00
CON RECIBO(S) NUMERO(S) 00048530-06, 00065963-08 Y DEVOLUCION DE
TITULO ANTERIOR 2007-00545437.- LIMA, 19 DE OCTUBRE DE 2007
(FIRMADO): MARIA YOLANDA ZAPLANA BRICEÑO — REGISTRADOR PUBLICO —
ORLC — ZONA REGISTRAL IX SEDE LIMA
=== INSERTO: DIEZ =========================

====

ASS

SUNARP ZONA REGISTRAL N” IX SEDE LIMA
SUPERINTENDENCIA NACIONAL OFICINA REGISTRAL LIMA
DE LOS REGISTROS PUBLICOS N* PARTIDA: 12077938
INSCRIPCION DE PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS

O SUCURSALES ESTABLECIDAS EN EL EXTRANJERO
VETRA ENERGY GROUP LLC

REGISTRO DE PERSONAS JURIDICAS ===========

ESTADO DE NEW YORK EE.UU., ELVIN RAMOS; CERTIFICADA POR LA
SUPREMA DE NEW YORK; LEGALIZADA POR EL CONSULADO DEL PER N NEW
YORK Y POR EL. MINISTERIO DE RELACIONES EXTEMORES DEL
P. BARRETO NICKLAS EN NOMBRE Y  REPRESEÑTACION

GROUP LLE. ==

COM — CEDULA DE IDENTIDAD N” 1.406.3 Y PASAPORTE N* DOS55911;

AV.CAMINO REALN" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

| JORGE E. ORIHUHA IBERICO

NOTARIO - ABOGADO

w 7537232 on

DIEZ MIL CIENTO TREINTIDOS o

IE

| ALFREDO GRUBER JUNCAL, CON CEDULA DE IDENTIDAD N* 1.154.605 Y
PASAPORTE N* DOO08995205 FRANCISCO JAVIER LARRAÑAGA, CON CEDULA DE
| IDENTIDAD N* 5.015.357 Y PASAPORTE N* [1838333 Y ANDRES AVELINO
ARAMBURU HEUDEBERT, CON DNI 07276027, DENOMINADOS "APODERADO" PARA
| QUE REPRESENTEN CONJUNTA O INDIVIDUALMENTE A LA EMPRESA, DE
ACUERDO A LAS SIGUIENTES FACULTADES: =
| PRIMERO: POR EL PRESENTE INSTRUMENTO VETRA ENERGY GROUP LLC OTORGA
PODER ESPECIAL PERO AMPLIO Y SUFICIENTE EN CUANTO A DERECHO SE
| REQUIERE, A FAVOR DE EL APODERADO PARA QUE ESTOS EN SU NOMBRE Y
REPRESENTACION, ACTUANDO INDIVIDUALMENTE Y A SOLA FIRMA, PUEDAN
| FIRMAR EL CONTRATO DE LICENCIA CORRESPONDIENTE AL LOTE XXV, CUYA
BUENA PRO FUE OTORGADA EL 12 DE JULIO DE 2007 DENTRO DEL PROCESO
DE SELECCION N* PERUPETRO-CONT-001-2007 Y ASIMISMO PUEDAN OTORGAR
| LA GARANTIA CORPORATIVA REQUERIDA EN EL MARCO DE DICHO CONTRATO DE
LICENCIA. FOR OTRO LADO, EL APODERADO PODRA SUSCRIBIR CUALQUIER
| MODIFICACION O ACLARACION DE LOS DOCUMENTOS ANTES MENCIONADOS,
PUDIENDO PARA TAL EFECTO SUSCRIBIR TODOS LOS DOCUMENTOS PUBLICOS
| Y/O PRIVADOS NECESARIOS PARA FORMALIZAR DICHOS ACTOS.=
SEGUNDO: EL APODERADO ADEMAS GOZARA DE LAS SIGUIENTES FACULTADES,
| LAS CUALES PODRA EJERCER ACTUANDO INDIVIDUALMENTE Y A SOLA FIRMA,
EN EL PERU Y CUALQUIER OTRO PAIS DEL EXTRANJERO, SEGUN SEA
| APLICABLE :=
1. FACULTADES CONTRACTUALES =
| 1.1 NEGOCIAR Y CELEBRAR EN GENERAL Y SIN LIMITACION ALGUNA TODA
CLASE DE CONTRATOS, SEA CUAL FUERE SU DENOMINACION O MATERIA,
VINCULADOS CON EL OBJETO SOCIAL, ASI COMO SOBRE LOS BIENES
| MUEBLES, INMUEBLES, ACTIVOS FIJOS, INTANGIBLES Y SOBRE CUAL,
OTRO TIPO DE ACTIVOS O DERECHOS, SEAN ESTOS DE PROPIEDA
|

| 1.2 NEGOCIAR Y CELEBRAR SIN LIMITACIÓN ALGI

| AV. CAMINO REAL.N' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

de lwe 7537233

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO TREINTITRES

HIDROCAREUROS), PARA LLEVAR A CABO ACTIVIDADES DE EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS, Y OTROS DE DISTINTA NATURALEZA QUE
FUERE REQUERIDOS PARA TALES PROPOSITOS, TALES COMO CONTRATOS DE
LICENCIAS, REGALIAS, SERVIDUMBRES, Y DE DERECHOS DE SUPERFICIE;
ASI COMO DE GARANTIAS DE CUALQUIER NATURALEZA, IMPORTACION,
IMPORTACION TEMPORAL Y EXPORTACION: =
1.3 CELEBRAR TODA CLASE DE CONTRATOS SOBRE BIENES MUEBLES EN
GENERAL. Y/O DERECHOS Y ACCIONE DE PROPIEDAD, PUDIENDO ENTRE OTROS,
COMPRAR, VENDER, TOMAR Y/O DAR EN CONCESION, SUSCRIBIR PROMESAS DE
COMPRAVENTA Y/U OPCIONES; ARRENDAR, SUBARRENDAR, DAR EN USE Y/O
USUFRUCTO, ONEROSO Y/O GRATUITO, TANTO DE MANERA ACTIVA COMO
PASIVA; DONAR, RETENER, ADJUDICAR EN PAGO, DAR EN PRESTAMO,
COMODATO, PERMUTA, DEPOSITO, PRENDAR Y/O GRAVAR, SEA ACTIVA 0
PASIVAMENTE LOS BIENES MUEBLES. ===============
1.4 CELEBRAR TODA CLASE DE CONTRATOS SOBRE LOS BIENES INMUEBLES
Y/O DERECHOS Y ACCIONES DE PROPIEDAD Y/O ACTIVOS INTANGIBLES Y/O
DERECHOS SOBRE LOS MISMOS, PUDIENDO ENTRE OTROS, COMPRAR, VENDER,
TRANSFERIR Y DISPONER EN GENERAL 5 SUSCRIBIR PROMESAS DE
COMPRAVENTA, OPCIONES, ARRAS; ARRENDAR, SUBARRENDAR CON PACTO DE
MEJORAS O SIN ELz DAR EN USO Y/O USUFRUCTO, SENA ESTOS A TITULO
ONEROSO Y/O GRATUITO, TANTO, DE MANERA ACTIVA COMO PASIVA; DONAR ,
RETENER, ADJUDICAR EN PAGO, DAR EN COMODATO Y/O PERMUTA; HIPOTECAR
Y/O GRAVAR, SEA ACTIVA D PASIVAMENTE LOS BIENES INMUEBLES, ==="=:
1.5 CELEBRAR CONTRATOS DE CESION DE POSICION CONTRACTUAL O CESION
DE DERECHOS O DE CREDITOS Y/O CESIONES DE OTRA NATURÁLEZA
1.6 CELEBRAR CONTRATOS DE MANDATO CON O SIN REPRESENTACION.
1.7 CELEBRAR CONTRATOS DE CONCESIOM DE TODO TIPO.=== Lam=me
1.8 CELEBRAR CONTRATOS DE LICENCIA, USO, USUFRUCTO, DE ECHOS DE

SAD

A

1.9 RESCINDIR O RESOLVER CONTRATOS.==:
1.10 CELEBRAR TODO TIFO DE CONTRATOS
PUDIENDO OTORGAR O EXIGIR PRENDAS,

IAS COLATERALES,
S, AVALES. FIANZAS,

128

AV. CAMINO REALN' 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
e le 7537234

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO TREINTICUATRO

MARRANTS Y CUALESQUIERA OTRAS GARANTIAS SEAN REALES O PERSONALES
RELACIONADAS AL OBJETO SOCIAL.=====
1.11 OTORGAR O SOLICITAR FIANZA SOLIDARIA Y PRESTAR AVAL.
1.12 OTORGAMIENTO, CANCELACION Y/O LEVANTAMIENTO DE GARANTIAS EN
GENERAL COMO PRENDA, HIPOTECA Y ANTICRESIS, ENTRE OTROS.=
1.13 CUALQUIER OTRO CONTRATO ATIPICO O INNOMINADO QUE REQUIERA
CELEBRAR LA COMPARIA.==
1.14 CONSTITUCION DE SOCIEDADES 0 COMPRA Y VENTA DE ACCIONES O
PARTICIPACIONES, CONTRATOS DE COLABORACION EMPRESARIAL .===========
2. FACULTADES DE REPRESENTACION =
2.1 REPRESENTAR A LA COMPAÑIA ANTE TODO TIPO DE PERSONAS 0
ENTIDADES, NACIONALES O EXTRANJERAS, SEAN ESTAS PUBLICAS PRIVADAS,
MIXTAS O ASOCIADAS, FINANCIERAS, CREDITICIAS, BANCARIAS, CIVILES O
COMERCIALES; Y ANTE CUALQUIER AUTORIDAD, SEA ESTA CONSTITUCIONAL,
TRIBUTARIA, JUDICIAL, POLITICA, MILITAR, POLICIAL, ADMINISTRATIVA,
MUNICIPAL, GREMIAL, ADUANERA U OTRA LIMITACION ALGUNA, PUDIENDO
PRESENTAR TODA CLASE DE SOLICITUDES, RECURSOS Y RECLAMACIONES,
LLEVANDO A CABO TODOS LOS ACTOS NECESARIOS PARA LA CONCLUSION DE
LOS MISMOS O DESISTIRSE DE ELLOS.===:
2.2 ASUMIR LA REPRESENTACION DE LA SOCIEDAD CON LAS FACULTADES
SUFICIENTES PARA PRACTICAR LOS ACTOS A QUE SE REFIERE EL CODIGO
PROCESAL CIVIL, LA LEY GENERAL DE ARBITRAJE O PARA ACTUAR EN
CUALQUIER TIPO DE PROCEDIMIENTO ADMINISTRATIVO, LABORAL, CIVIL,
PENAL O ANTE EL FUERO MILITAR CON LAS FACULTADES GENERALES DEL
MANDATARIO JUDICIAL ESTABLECIDAS EN LOS ART. 787 Y 77 Y LAS
ESPECIALES DE ART. 75 DEL CODIGO PROCESAL CIVIL, TALES DOMO
PRESENTAR — TODA CLASE DE DEMANDAS Y. DENUNCIAS ,
CONTRADICCIONES, VARIARLAS, MODIFICARLAS Y/O AMPLIARLA;
EN ELLAS, RECONVENIR, CONTESTAR DEMANDAS Y
MODIFICAR Y/O AMPLIAR LAS RECONVENCIONE ER Y/O  DEDUCIR
EXCEPCIONES Y/O DEFENSAS PREVIAS STARLAS; DEDUCIR
NULIDADES; DESISTIRSE DEL PROCESO Y/O/LA PRÉTENSION, ASI COMO DE

Sra

¡IE ==:

CONVENIR
ONVENCIONES,

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
113

w 7537235

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO TREINTICINCO

ALGUN ACTO PROCESAL; ALLANARSE Y/O RECONOCER LA PRETENSION;
CONCILIAR Y/O TRANSIGIR EN TODO O EN PARTE, SOMETER A CONCURSO 0
QUIEBRA, ASI Como SOMETER A AREITRAJE LAS PRETENSIONES
CONTROVERTIDAS EN EL PROCESO Y ESTIFULAR LAS FORMAS Y CONDICIONES
DEL MISMO; SUSTITUIR O DELEGAR LA REPRESENTACION PROCESAL; PRESTAR
DECLARACION DE PARTE, OFRECER Y ACTUAR EN TODAS LAS INSTANCIAS
TODA CLASE DE MEDIOS PROBATORIOS, TIPICOS 0 ATIPICOS, INCLUYENDO
LAS DE RECONOCIMIENTO O EXHIBICION DE DOCUMENTOS, ASI COMO ACTUAR
LOS QUE SE SOLICITEN; INTERPONER MEDIOS IMPUGNATORIOS Y DE
CUALQUIER OTRA NATURALEZA PERMITIDOS POR LA LEY, DESISTIRSE DE
DICHOS RECURSOS Y RENUNCIAR A  INTERPONER LOS MISMOS; SOLICITAR
TODA CLASE DE MEDIDAS CAUTELARES, AMPLIARLAS, MODIFICARLAS,
SUSTITUIRLAS Y/O DESISTIRSE ELLAS: OFRECER CONTRA CAUTELA;
SOLICITAR EL OTORGAMIENTO DE MEDIDAS CAUTELARES FUERA DE PROCESO,
ASI COME LA ACTUACION DE MEDIOS PROBATORIOS; OFRECER TODOS LOS
MEDIOS PROBATORIOS PREVISTOS POR LA LEY, ASI COMO OPONERSE,
IMPUGNAR Y/O TACHAR LOS OFRECIDOS POR LA PARTE CONTRARIA, AESOLVER
TACHAS Y/U OPOSICIONES; CONCURRIR A TODO TIPO DE ACTOS PROCESALES,
SENA ESTOS DE REMATE, ADMINISTRACION DE POSESION, LANZAMIENTO,
EMBARGOS, SANEAMIENTO PROCESAL Y AUDIENCIAS CONCILIATORIAS 0 DE
FIJACION DE PUNTOS CONTROVERTIDOS Y SANEAMIENTO PROBATORIO DE
PRUEBAS, Y/O AUDIENCIAS UNICAS, ESPECIALES Y/O COMPLEMENTARIAS.===
ADEMAS DE PODER SOLICITAR E INTERVENIR EN REMATES O SUBASTAS
PUBLICAS PARA ADJUDICARSE AL INTERIOR DE LOS MISMOS, LOS BIENES
MUEBLES O INMUEBLES MATERIA DEL RESPECTIVO PROCESO; ' LAS FACULTADES
PARA PODER INTERVENIR EN TODO ACTO PROCESAL, SE EXTIENDE” INCLUSO
A SOLICITAR LA — INHIBICION Y/O PLANTEAR LA RECUSACIO JUECES,
FISCALES, VOCALES Y/O MAGISTRADOS EN GEN 5 PROMOVER
DECLARACIONES DE  IMPEDIMENTO  EXCUSACION ICION¿ FORMULAR
DENUNCIA CIVIL Y/O LLAMAMIENTO SOLICITAR EL
ASEGURAMIENTO DE FPRETENSION FUTURA, MISION Y/O SUCESION
PROCESAL, RECONOCER DOCUMENTOS Y/O CARACION DE PARTES D COME

130

AV. CAMINO REAL N? 11] - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

JORGE E. ORIHUIA IBERICO

NOTARIO - ABOGADO

lE

w 7537236

DIEZ MIL CIENTO TREINTISEIS

| TESTIGO, INTERROGAR A LAS PARTES, TESTIGOS Y PERITOS, FORMULAR
DECLARACIONES JURADAS, ACTUAR COME TERCERO LEGITIMADO; SOLICITAR Y
| TRAMITAR OFICIOS, EXHORTOS Y/O NOTIFICACIONES, ACORDAR LAS
SUSPENSION DEL PROCESO, SOLICITAR AUXILIO JUDICIAL, DESIGNAR
| DEPOSITARIOS 0 CUALQUIER OTRO ORGANO DE AUXILIO JUDICIAL;
SOLICITAR, CONCURRIR E INTERVENIR EN LAS AUDIENCIAS QUE FIJE LA
| LEY 0 DISPONGA EL JUZGADO; SOLICITAR LA  ACUMULACION y/o
DESACUMULACION DE PROCESOS; SOLICITAR EL ABANDONO Y/O PRESCRIPCION
| DE LOS RECURSO, LA PRETENSION Y/O LA ACCION; SOLICITAR LA
ACLARACION, CORRECCION Y/O CONSULTA DE LAS RESOLUCIONES
| JUDICIALES; OFRECER Y/O COBRAR DIRECTAMENTE LO PAGADO (O CONSIGNADO
JUDICIALMENTE, RETIRAR CONSIGNACIONES, INTERPONER RECURSOS DE
RECONSIDERACION, REVISION, RECONVENCION, QUEJA, APELACION,
| CASACION, NULIDAD Y  CUALESQUIERA OTROS RECURSOS, SEAN ESTOS
IMPUGNATIVOS O NOz DEMANDAR EL PAGO DE COSTAS Y COSTOS Y SOLICITAR
| LA IMPOSICION DE MULTAS, HACER EFECTIVO SU COBRO, EFECTUAR
OFRECIMIENTOS DE PAGO Y CONSIGNACIONES, IMPULSAR E INTERVENIR EN
| TODA LA SECUELA DE EJECUCION DE SENTENCIA.========
EL APODERADO PODRA PRESTAR CONFESION O JURAMENTO DECISORIO,
| DEFERIR AL DEL CONTRARIO, PEDIR SUSPENSION DE PAGOS, ASISTIR A
COMPARENDOS; SOLICITAR EMBARGOS, OFRECER CONTRACAUTELARES REALES O
| PERSONALES, EN ESPECIAL OFRECER CAUCIÓN JURATORIA, DE CONFORMIDAD
CON EL ARTICULO 613* DEL CODIGO PROCESAL CIVIL DEL PERU,
| INTERPONER TERCERIA, SOLICITAR DESAFECTACIONES, SOLICITAR LA
ADJUDICACION EN PAGO, PUDIENDO IGUALMENTE DELEGAR Y  REVOCAR
| FARCIAL O TOTALMENTE SIN PERDERLAS, ESTAS FACULTADES. =============
LAS FACULTADES SE ENTIENDEN OTORGADAS PARA TODO EL OCESO,
INCLUSO PARA LA EJECUCION DE SENTENCIA Y EL COBRO COSTAS Y
| COSTOS. LAS FACULTADES DE INDOLE JUDICIAL SE FODI EJERCER ANTE
TODA CLASE DE JUZGADOS Y TRIBUNALES DOS POR LA LEY
| ORGANICA DEL PODER JUDICIAL Y DEMAS El QUE CONFORME A LEY
EJERCEN FACULTADES COACTIVAS O DE EJEQUCI FORZOSA. =

=

===

Ú

131

| AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
|

e le 7537237

|

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO TREINTISIETE

2.3 REPRESENTAR A LA SOCIEDAD EN TODO TIPO DE PROCESOS Y
PROCEDIMIENTOS, CONTENCIOSOS O NO, RELATIVOS A TODA CLASE DE
ASUNTOS, SEAN ESTOS JUDICIALES, MILITARES, POLICIALES,
MUNICIPALES, FISCALES, CIVILES, COMERCIALES O PENALES, ASI COMO
ADMINISTRATIVOS Y LABORALES, ANTE EL PODER JUDICIAL, LA AUTORIDAD
ADMINISTRATIVA DE TRABAJO O CUALESQUIERA AUTORIDADES COMPETENTES
EN CADA CASO, GOZANDO EN ESPECIAL DE LA FACULTADES PREVISTAS EN EL
NUMERAL ANTERIOR Y LAS SEÑALADAS RESPECTO DEL PROCEDIMIENTO DE
VISITAS DE INSPECCION; LAS FACULTADES CONTENIDAS EN EL ART. 48 Y
49 DEL D.L 25593 Y EL ART. 37 DEL DECRETO SUPREMO N* 011-92-TR DEL
15 DE OCTUBRE DE 1992, REFERIDOS A LOS PROCEDIMIENTOS DE
NEGOCIACION COLECTIVA, ES DECIR LAS FACULTADES DE PARTICIPAR EN LA
NEGOCIACION Y CONCILIACION, PRACTICAR TODOS LOS ACTOS PROCESALES
PROPIOS DE LA NEGOCIACION Y CONCILIACION; SUSCRIBIR CUALQUIER
ACUERDO O CONVENCION COLECTIVA; EJERCER LA FACULTAD DEL ART. 10 DE
LA LEY 26636, LEY PROCESAL DEL TRABAJO, SOBRE EL PROCEDIMIENTO
ANTE LOS JUZGADOS Y SALAS LABORALES DE PODER JUDICIAL.===
2.4 REPRESENTAR ALA COMPAÑIA ESPECIALMENTE EN PROCEDIMIENTOS
PENALES, CON LAS FACULTADES ESPECIFICAS DE DENUNCIAR CONSTITUIRSE
EN PARTE CIVIL, PRESTAR INSTRUCTIVA, PREVENTIVA Y TESTIMONIALES,
PUDIENDO ACUDIR A NOMBRE DE LA EMPRESA ANTE LA POLICIA NACIONAL
DEL PERU, SIN LIMITE DE FACULTADES. ===============================
2.5 REPRESENTAR A LA SOCIEDAD ANTE ASOCIACIONES INSTITUCIONALES 0
GREMIALES, O COMITES A LOS QUE PERTENEZCA, CON LAS MAS AMPLIAS
FACULTADES, PUDIENDO PARTICIPAR, TOMAR PARTE EM' LOS DEBATES,
FORMULAR OPOSICIONES E IMPUGNACIONES, DEJAR CONSTANCIA EN ACTAS,
EMITIR VOTO Y/O ABSTENERSE DE HACERLO Y SUSCRIBIR LAS ACT,
LAS MAS AMPLIAS FACULTADES. =====:
2.6 SUSCRIBIR ACCIONES O PARTICIPACIONES EN EL CAPI
OTRAS EMPRESAS O SOCIEDADES O ASOCIACIONES, CIVI
DOMICILIADAS EN EL PAIS O EN EL EXTI
ACCIONISTA O ASOCIADO EN OTRAS

CON

SOCIAL DE
O MERCANTILES,
PARTICIPAR COMO
o SOCIEDADES 0

132

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR

|

Re bw 7537238

JORGE E. ORIHUELA IBERICO

NOTARIO - ABOGADO

DIEZ MIL CIENTO TREINTIOCHO

ASOCIACIONES CIVILES 0 MERCANTILES, EN EL PAIS 0 EN LE EXTERIOR,
REPRESENTANDO A LA SOCIEDAD EN LAS RESPECTIVAS JUNTAS DE
ACCIONISTAS, JUNTA DE SOCIOS, DIRECTORIOS O EN JUNTAS DIRECTIVAS
CON LAS MAS AMPLIAS FACULTADES, PUDIENDO PARTICIPAR, TOMAR PARTE
EN LOS DEBATES, FORMULAR OPOSICIONES E IMPUGNACIONES, DEJAR
CONSTANCIA EN ACTAS, EMITIR VOTO Y/O ABSTENERSE DE HACERLO Y
SUSCRIBIR LAS ACTAS CON LAS MAS AMPLIAS FACULTADES.===:
2.7 REPRESENTAR A LA SOCIEDAD EN JUICIOS DE QUIEBRA Y/O SIMILARES,
JUNTAS DE ACCIONISTAS Y EN JUNTAS JUDICIALES O EXTRAJUDICIALES DE
ACREEDORES, CAN LAS MAS AMPLIAS FACULTADES. ASI COMO EN JUNTAS DE
REESTRUCTURACION EMPRESARIAL DE LIQUIDACION O DE QUIEBRA, GOZANDO
DE LAS MAS AMPLIAS FACULTADES.========:
3. NOMBRAMIENTO DE APODERADOS
3.1 DELEGAR TOTAL O PARCIALMENTE SIN PERDERLOS, LOS PODERES QUE SE
LE OTORGAN, PUDIENDO REVOCAR LAS DELEGACIONES EN CUALQUIER MOMENTO
SIN RESERVA NI LIMITACION ALGUNA. ==================
4. SUSCRIPCION DE DOCUMENTOS ==============
4.1 SUSCRIBIR LAS MINUTAS, ESCRITURAS PUBLICAS Y EN GENERAL TODOS
LOS DOCUMENTOS PUBLICOS Y/O PRIVADOS, QUE FUEREN NECESARIOS PARA
FORMALIZAR LOS CONTRATOS Y/O ACTOS A QUE SE REFIEREN LAS
FACULTADES OTORGADAS EN ESTE DOCUMENTO.=
EL TITULO FUE PRESENTADO EL 22/10/2007 A LAS 01:06:03 pm. HORAS,
BAJO EL N* 2007-00593255 DEL TOMO DIARIO 0492. DERECHOS S/.196.00
CON RECIBO(S) NUMERO(S) 00021936-01 00034550-04.— LIMA, —31 DE
OCTUBRE DE 2007,====
(FIRMADO): MERY LUZ MENDOZA GALVEZ - REGISTRADOR PUBLICO —
CONCLUSI N
FORMALIZADO EL INSTRUMENTO, LOS OTORGANTES SE  INSTI ERON DE SU
OBJETO, POR LA LECTURA QUE DE TODO EL HICIERON; DI ES DE LO CUAL
SE AFIRMAN Y RATIFICAN EN SU CONTENIPD, FI E IMPRIMEN SU
HUELLA DIGITAL, ANTE MI, DE LO QUE DOY FE.== =
SE INICIA Y CONCLUYE ESTE  INSTRUMENV EL PAPEL DE SEGURIDAD

ARTIE

133

AV. CAMINO REAL N? 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ
ESTA CARILLA SE HALLA EN BLANCO
CUALQUIER TEXTO QUE SE CONSIGNE CARECE DE VALOR
NOTARIO - ABOGADO

JORGE E. ORIHUELA IBÉRICO

113
EN

21112
FECHA

ve
¿
Ae
A
o
A 7337239.==
7 NACI
ORIO NO MS ul

ACUERDO DE DIREC!
3 y

MZ
ds 8
IMPRESION DACTILAR

7
ABOGADO, IDENTIFICADO CON

NÓMARADO POR

CASADO.
[DICO

o!

ON DEL BANCO CENTRAL DE RESERVA

FIRMAR LA ESCRITURA PUBLICA DEJAMDOSE

z
ú
Z
5
E
G
Z
mm)
=
a
u
Y
0)
Z
E
E
pa
w
E
a

Y
ii
1%]
E
n
pa ]
E
n
8
a
2
az
<
el
pu
2
y
E
x=
E
uy
>
=]
z
uy
Qa
lu
E
uy
mn
E
2
>
>

DIEZ MIL CIENTO TREINTINUEVE

Si

EN SU CALIDAD DE
AV. CAMINO REAL N" 111 - 2DO. PISO - SAN ISIDRO - LIMA - PERÚ

NOTARIAL SERIE B, Nos. 7537105 A

E CONCLUYE EL PROCE

INSTRUMENTO, EN LA COMPARECENCIA, MINUTA Y FIRMA DE LA MI!

INTERVIENE EL SEROR MANUEL MONTEAGUDO VAL]
bn

+ 1531239

y
200 PORC € Á BLPGO LO BEDEC HILOCOUER SE] OSRLÍU jo POLLAS 08 0 CNOQUAAAO YA ODA 08 20 UD O) LO UA eun OGuIeO 90 05 e spa. up:as ¡2L0DO EDU 48 PRCONTLO RUC ES 207 "Signevo 20 Ou. 72
"Y 20 O ROSALES 99 UNO Á > 200 99 OL 9 ED OD BARS 10) 09 JANO PI 253 CIELO 8 SODIO NE LOS 00 PODEIS OS X

D02eS SOSA 80:09) 49 FONO 10 JABÓN, 100 BEJLONS 00 RC IA LN JAR ELIO A 8 00040 UQONULS  BO ROOJA 20 EVINNO 2 SVMALSIS 7 3LNSINOS 73 53 OLXBL CANO PZA TZ ZE 1 SDAERAON
3 DSNY 13 3INZAVUOZAM) EVNDISNOO OIAINO 35 OLRBSNIZRS DINZANBLSN 3 NE NOS! 30 BORA 2OS “200 VIONYLSNOO YP2O 38 OQVIEVLON 130 ASTV 20 (5 ODM ES ODIN 13 NOS ar NOO 30

—KX— ) — í|—T —= — — re — zz —= —=  —
=2==== INSCRIPCION
INSCRITO EL. CONTRATO DE LICENCIA EN EL ASIENTO A0001 DE LA
PARTIDA No. 12102891 DEL REGISTRO DE PERSONAS JURIDICAS.----—
LIMA, 03 DE ENERO DEL 2,008. == —

JORGE E. ORIHU ERICO
NOTARIO - A DO

A SOLICITUD DE PARTE INTERESADA, EXPIDO ESTE TESTIMONIO, EL MISMO QUE
CONCUERDA CON EL INSTRUMENTO MATRIZ DE SU REFERENCIA DE LO QUE DOY FE Y AL
QUE ME REMITO EN CASO NECESARIO. LA FECHA Y FOJA EN QUE CORRE OBRA EN LA
TRANSCRIPCION QUE PRECEDE Y SE ENCUENTRA DEBIDAMENTE SUSCRITO POR EL (LOS)
COMPARECIENTE(S) Y AUTORIZADO POR EL NOTARIO QUE CERTIFICA SEGUN ARTICULO
83 DE LA LEY DEL NOTARIADO.. —-—-—-—---- -  -----—_------—
LIMA, 24 DE ENERO DEL AÑO DOS MIL OCHO.---—-- >

JORGE E. ORIHU ás
NOTARIO - A

Impresión de Asiento Página 1 de 2

Oficina: LIMA, Partida: 12102691. Pag. 1/1

ZONA REGISTRALN"IX. SEDE
SUNARP OFICINA REGISTRAL LIM:
a co N* Partida: 12102891

INSCRIPCION DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS
VETRA PERU S.A.C.

RECISTRO DE PERSONAS JURIDICAS
RUBRO : CONSTITUCION
A00001

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE XXV.

Por ESCRITURA PUBLICA del 21/11/2007 otorgada ante NOTARIO JORGE EDUARDO

ORIHUELA IBERICO en la ciudad de LIMA comparocen:

+ PERUPETRO S.A. representado por CARLOS EDGAR VIVES SUAREZ en calidad de Gerente
General (as. C-00039 de la partida 259837 del Registro de Personas Jurídicas de la Zona Registral
NP IX - Sede T:ima) ;

+ VEIRA PERU S.A.C. representado por ANDRES. AVELINO ALFONSO ARAMBURU
HEUDEBERT en calidad de Apoderado según (asient' 00001 de la partida 12072379 del Libro
de Hidrocarburos de la Zona Registral N* IX - Sedo Lima) en adelante CONTRATISTA

+ VEIRA ENERGY GROUP LLC, representado por ANDRES AVELINO ALFONSO
ARAMBURU HEUDEBERT (asiento A-00001 de la partida 12077938 del Registro de Personas
Jurídicas de la Zona Registral N” IX - Sede Lima).

+ BCR represcnlado por su Gerente General RENZO GUILLERMO ROSSINI MINAN nombrado
según Comunicación de Gerencia General IN”123-2007BCRP de fecha 16.10.2007

Para suscribir cl CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE XXV con fecha 21 de Noviembre de 2007.

objeto del contrato:

PERUPETRO autoriza a la contralisla“ala rcalización de las operaciones, de acuerdo con lo

establecido en la loy 26221, La legislación pertinenle y:las estipulaciones del contralo, con el objeto

común de descubrir y producir hidrocarburos en ol érea del contrato. (.)

El plazo para la [ase de exploración por hidrocarburos cs de sicle años, el que se puede extender de

acuerdo a ley, Este plazo sc cuenta a partir de la focha efectiva, salvo que de conformidad con lo

establecido en otras estipulaciones del contrato varíe el plazo.

El plazo para la [ase de explolación de petróleo, os cl que resle después de Lerminada la base de

exploración hasla complclar cl plazo de 3U-años.....

El plazo para la fase de exploración de-gas natural no asociado y de gos natural no asociado y

condensados, cs cl que.reste después de terminada la fase de oxploración hasta completar el plazo

de cuarenta años, 'conlados a partir. de la fecha cloctiva, a menos que de conformidad con lo
establecido en otras éstipulaciónes.Jel contrato varíe el plazo.(.). Así y en extenso consta en el

título que se archiva: .

El título fue presentado tl 11/12/2007 a las 04:15:27 PM horas, bajo el N* 2007-00702560 del

TomoDiario 0492.Derechos 5/,16.00 con Recibo(s) Numero(s) 00000697-28.-LIMA, 03 de Enero de

2008. ?

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N" 124-97-SUNARP

https://enlinea.sunarp.gob.pe/webapp/extranet/Publicidad.do?state=impresion 05/02/2008
